UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-28996 ELBIT IMAGING LTD. (Exact name of registrant as specified in its charter) N/A (Translation of registrant’s name into English) ISRAEL (Jurisdiction of incorporation or organization) 2 WEITZMAN STREET, TEL AVIV 64239, ISRAEL (Address of principal executive offices) DUDI MACHLUF Tel: +972-3-608-6000 Fax: +972-3-608-6050 2 WEITZMAN STREET, TEL AVIV 64239, ISRAEL (Name, Telephone, E-Mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: ORDINARY SHARES, PAR VALUE NIS 1.00 PER SHARE NASDAQ GLOBAL SELECT MARKET Securities registered or to be registered pursuant to Section 12(g) of the Act: NONE Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 25,461,490 ordinary shares, par value NIS 1.00 per share, excluding 2,800,000 treasury shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESoNO x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YESoNO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 in the Exchange Act. (Check one): Large Accelerated FileroAccelerated FilerxNon-Accelerated Filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: o U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: o Item 17o Item 18 If this is an annual report indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act: YESoNO x 2 TABLE OF CONTENTS ITEM DESCRIPTION Page FORWARD LOOKING STATEMENTS 4 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 2. OFFER STATISTICS AND EXPECTED TIMETABLE 5 3. KEY INFORMATION 5 4. INFORMATION ON THE COMPANY 31 4A. UNRESOLVED STAFF COMMENTS 59 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 59 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 8. FINANCIAL INFORMATION 9. THE OFFER AND LISTING ADDITIONAL INFORMATION QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS CONTROLS AND PROCEDURES 16A. AUDIT COMMITTEE FINANCIAL EXPERT 16B. CODE OF ETHICS 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 16G. CORPORATE GOVERNANCE FINANCIAL STATEMENTS FINANCIAL STATEMENTS EXHIBITS CERTIFICATIONS 3 FORWARD-LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 20-F CONTAINS "FORWARD-LOOKING STATEMENTS,” WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE "EXCHANGE ACT"). FORWARD-LOOKING STATEMENTS INCLUDE STATEMENTS REGARDING THE INTENT, BELIEF OR CURRENT EXPECTATIONS OF THE COMPANY AND ITS MANAGEMENT ABOUT THE COMPANY’S BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS, AND ITS RELATIONSHIP WITH ITS EMPLOYEES AND THE CONDITION OF ITS PROPERTIES. WORDS SUCH AS “BELIEVE,” “EXPECT,” “INTEND,” “ESTIMATE” AND SIMILAR EXPRESSIONS ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS BUT ARE NOT THE EXCLUSIVE MEANS OF IDENTIFYING SUCH STATEMENTS. ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE PROJECTED, EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING STATEMENTS AS A RESULT OF VARIOUS FACTORS INCLUDING, WITHOUT LIMITATION, THE FACTORS SET FORTH BELOW UNDER THE CAPTION “RISK FACTORS.” ANY FORWARD-LOOKING STATEMENTS CONTAINED IN THIS ANNUAL REPORT SPEAK ONLY AS OF THE DATE HEREOF, AND WE CAUTION EXISTING AND PROSPECTIVE INVESTORS NOT TO PLACE UNDUE RELIANCE ON SUCH STATEMENTS. SUCH FORWARD-LOOKING STATEMENTS DO NOT PURPORT TO BE PREDICTIONS OF FUTURE EVENTS OR CIRCUMSTANCES, AND THEREFORE, THERE CAN BE NO ASSURANCE THAT ANY FORWARD-LOOKING STATEMENT CONTAINED HEREIN WILL PROVE TO BE ACCURATE. WE UNDERTAKE NO OBLIGATION TO UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS. ALL SUBSEQUENT WRITTEN OR ORAL FORWARD-LOOKING STATEMENTS ATTRIBUTABLE TO US OR PERSONS ACTING ON OUR BEHALF ARE EXPRESSLY QUALIFIED IN THEIR ENTIRETY BY THE CAUTIONARY STATEMENTS SET FORTH IN “RISK FACTORS” BELOW. CURRENCY TRANSLATION For the reader’s convenience, financial information for 2009 has been translated from various foreign currencies to the U.S. dollar (“$” or "U.S. dollar"), as of December 31, 2009, in accordance with the following exchange rates: Currency $1.00 as of December 31, 2009 1 NIS 1 Euro 1 GBP 1 HUF 1 CZK 1 LEI (RON) 1 PLN 1 INR 1 Crore (10 million INR) The U.S. dollar amounts reflected in these convenience translations should not be construed as representing amounts that actually can be received or paid in U.S. dollars or convertible into U.S. dollars (unless otherwise indicated), nor do such convenience translations mean that the foreign currency amounts (i) actually represent the corresponding U.S. dollar amounts stated, or (ii) could be converted into U.S. dollars at the assumed rate. The Federal Reserve Bank of New York does not certify for customs purposes a buying rate for cable transfers in New Israeli Shekel (“NIS”). Therefore all information about exchange rates is based on the Bank of Israel rates. 4 EXCHANGE RATES The exchange rate between the NIS and U.S. dollar published by the Bank of Israel was NIS 3.737 to the U.S. dollar on May 4, 2010. The exchange rate has fluctuated during the six months period beginning December 2009 through May 4, 2010 from a high of NIS 3.815 to the U.S. dollar to a low of NIS 3.667 to the U.S. dollar. The monthly high and low exchange rates between the NIS and the U.S. dollar during the six months period beginning December 2009 through May 4, 2010, as published by the Bank of Israel, were as follows: MONTH HIGH LOW 1 U.S. dollar NIS 1 U.S. dollar NIS December 2009 January 2010 February 2010 March 2010 April 2010 May 2010 (through May 4) The average exchange rate between the NIS and U.S. dollar, using the average of the exchange rates on the last day of each month during the period, for each of the five most recent fiscal years was as follows: PERIOD EXCHANGE RATE January 1, 2005 - December 31, 2005 4.488 NIS/$1 January 1, 2006 - December 31, 2006 4.442 NIS/$1 January 1, 2007 - December 31, 2007 4.0847 NIS/$1 January 1, 2008 - December 31, 2008 3.586 NIS/$1 January 1, 2009 - December 31, 2009 3.932 NIS/$1 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not Applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3.KEY INFORMATION A.SELECTED FINANCIAL DATA The following selected consolidated financial data of Elbit Imaging Ltd. and its subsidiaries (together, “EI,” "Elbit," the “Company,” “our,” “we” or “us”) are derived from our 2009 consolidated financial statements and are set forth below in table format. Our 2009 consolidated financial statements and notes included elsewhere in this report were prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). We initially adopted IFRS in our financial statements for the year ended December 31, 2007. Our previous financial statements were prepared in accordance with generally accepted accounting principles in Israel ("Israeli GAAP"), which included reconciliation to U.S. GAAP. The consolidated financial statements were audited by Brightman Almagor Zohar & Co., a firm of certified public accountants in Israel and a member of Deloitte Touche Tohmatsu, except for an associate which was audited by another auditor. Our selected consolidated financial data are presented in NIS. A convenience translation to U.S. dollars is presented for 2009 only. The selected financial data for the years ended December 31, 2009, 2008, 2007 and 2006 which are presented in the table below derived from our consolidated financial statements prepared in accordance with IFRS and do not include consolidated financial data in accordance with U.S. GAAP. The selected financial data for the year ended December 31, 2005 presented in Table II below are derived from our consolidated financial statements prepared in accordance with Israeli GAAP and include consolidated financial data in accordance with U.S. GAAP. 5 CONSOLIDATED STATEMENTS OF OPERATIONS IN ACCORDANCE WITH IFRS (in thousands, except share and per share data) FOR THE YEAR ENDED DECEMBER 31 Convenience translation ($'000) (NIS '000) Revenues and gains Commercial centers Hotels operations and management Gains from sale of real estate assets - - - Sale of medical systems Gains from changes of shareholding in subsidiaries Sale of fashion retail Expenses and losses Commercial centers Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise Research and development expenses General and administrative expenses Share in losses (profits) of associates, net ) Financial expenses Financial income ) Change in fair value of financial instruments measured at fair value through profit and loss ) ) Impairment, charges and other expenses, net PROFIT BEFORE INCOME TAXES ) ) ) Income taxes (tax benefits) PROFIT FROM CONTINUING OPERATIONS ) ) ) Profit from discontinued operation, net PROFIT (LOSS) FOR THE YEAR ) ) ) Attributable to: Equity holders of the Company ) ) ) Minority interest ) Earnings per share - (in NIS) Basic earnings per share: From continuing operations ) ) ) From discontinued operations ) ) ) Diluted earning per share: From continuing operations ) ) ) From discontinued operations ) ) ) Dividend declared per share 0 0 0 6 SELECTED BALANCE SHEET DATAIN ACCORDANCE WITH IFRS DECEMBER 31 Convenience translation ($ '000) (NIS '000) Current Assets Non Current Assets Total Current Liabilities Non Current Liabilities Shareholders' equity Attributable to: Equity holders of the company Minority interest Total TABLE II CONSOLIDATED STATEMENTS OF OPERATIONS IN ACCORDANCE WITH ISRAELI GAAP (in thousands, except share and per share data) FOR THE YEAR ENDED DECEMBER 31, 2005 (NIS '000) REVENUES Sale of real estate assets and investments, net Commercial centers operations Hotels operations and management Sale of medical systems Realization of investments Other operational income COSTS OF EXPENSES Commercial centers operations Hotels operations and management Cost and expenses of medical systems operation (*) Other operational expenses Research and development expenses, net (*) General and administrative expenses Share in losses of associated companies, net Financial expenses , net Other expenses, net PROFITBEFORE INCOME TAXES Income taxes (tax benefits) PROFITAFTER INCOME TAXES Minority-interest in results of subsidiaries, net (*) PROFITFROM CONTINUING OPERATIONS Profit from discontinued operations, net Cumulative effect of accounting change at the beginning of the year ) NET INCOME EARNINGS PER SHARE From continuing operations From discontinued operations Cumulative effect of accounting change at the beginning of the year ) Basic earningsper share Dividend declared per share (*) We declared distribution of dividends twice during 2005. 7 INCOME STATEMENT DATA IN ACCORDANCE WITH U.S. GAAP FOR THE YEAR ENDED DECEMBER 31, 2005 (NIS '000) NET INCOMEAND COMPREHENSIVE INCOME: Net incomeaccording to U.S. GAAP Total comprehensive incomeaccording to U.S. GAAP Basic earningper ordinary share as per U.S. GAAP (NIS) Diluted earningper ordinary share as per U.S. GAAP (NIS) Weighted average of number of shares and share equivalents under U.S. GAAP (thousands) SELECTED BALANCE SHEET DATA IN ACCORDANCE WITH ISRAELI GAAP AND U.S. GAAP DECEMBER 31, 2005 (NIS '000) Current Assets Long-term investments and receivables Hotels, commercial centers and other fixed assets Other assets and deferred expenses Assets related to discontinued operations Total Current Liabilities Long-term liabilities Liabilities related to discontinued operations Convertible debentures Minority interest Options Issued by Subsidiaries Shareholders' equity Total Total assets according to U.S. GAAP Total liabilities according to U.S. GAAP Total shareholders equity according to U.S. GAAP B.CAPITALIZATION AND INDEBTEDNESS Not Applicable. C.REASONS FOR THE OFFER AND USE OF PROCEEDS Not Applicable. 8 D.RISK FACTORS The following is a list of the material risk factors that may affect our business and our results of operations. We cannot predict nor can we assess the impact, if any, of such risk factors on our business or the extent to which any factor, or a combination of factors, may cause actual results to differ materially from those projected in any forward-looking statement. Furthermore, we cannot assess the occurrence, probability or likelihood of any such risk factor, or a combination of factors, to materialize. RISKS RELATING TO THE SHOPPING AND ENTERTAINMENT CENTERS BUSINESS Suitable locations are critical to the success of a shopping and entertainment center. The choice of suitable locations for the development of shopping and entertainment center projects is an important factor in the success of the individual projects. Ideally, these sites should be located: (i) within, or near, the city center, with well-developed transportation infrastructure (road and rail) located in close proximity to facilitate customer access; and (ii) in areas with sufficient population to support the centers. If we are not able to find sites in the target cities which meet these criteria or which meet our price range, this may materially adversely affect our business and results of operation. Zoning restriction and local opposition can delay or prevent construction of a center. Sites which meet our criteria must be zoned for commercial activities of the type common in shopping and entertainment centers and other developments. Where the existing zoning is not suitable or has yet to be determined, we apply for the required zoning classifications. This procedure may be protracted, particularly in countries where the bureaucracy is cumbersome and inefficient, and we cannot be certain that the process of obtaining proper zoning will be completed with sufficient speed to enable the centers to open ahead of the competition or at all. Opposition by local residents to zoning and/or building permit applications may also cause considerable delays. In addition, arbitrary changes to applicable zoning may jeopardize projects that have already commenced. Therefore, if we cannot receive zoning approvals or if the procedures for the receipt of such zoning approvals are delayed, our costs will increase and competition may strengthen, which will have an adverse effect on our business. Building permits may contain conditions that we must satisfy in order to develop a shopping and entertainment center. Such conditions may require us to contribute to local infrastructure or alter a planned development to include additional landscaping or planted areas. If we are obligated to maintain certain areas of the project site as “green areas” this may reduce leasable areas, which in turn may reduce potential rental revenues while increasing development costs. Certain zoning permits are granted for limited time periods and if the term is not extended the rights revert back to the local government. Furthermore, these rights may be subject to termination under certain circumstances by the government and any termination prior to the expiration of such rights could have a material adverse effect on our business, prospects and results of operations or financial condition. We depend on contractors and subcontractors to construct our centers, which may lead to increased development and construction costs and the loss of our competitive advantage. We rely on subcontractors for all of our construction and development activities. If we cannot enter into subcontracting arrangements on terms acceptable to us or at all, we will incur additional costs which will have an adverse effect on our business. The competition for the services of quality contractors and subcontractors may cause delays in construction, thus exposing us to a loss of our competitive advantage. Subcontracting arrangements may be on less favorable terms than would otherwise be available, which may result in increased development and construction costs. By relying on subcontractors, we become subject to a number of risks relating to these entities, such as quality of performance, varied work ethics, performance delays, construction defects and the financial stability of the subcontractors. A shortage of workers would have a detrimental effect on us and our subcontractors and, as a result, on our ability to conclude construction phases on time and within budget. We generally require our subcontractors to provide bank guarantees in our favor to financially secure their performance. In the event the subcontractor fails to perform, the bank guarantees provide for a monetary payment to us. The guarantees do not, however, obligate the subcontractors to complete the project and may not adequately cover our costs of completing the project or our lost profits during the period while alternative means of completing the project are sought. 9 Delays in the completion of construction projects could affect our success. An important element in the success of the construction process of our shopping and entertainment center projects is the short construction time (generally 8 to 18 months from the receipt of building permits, depending on the size of the project and location), and our ability to open centers ahead of our competitors, particularly in cities which do not have shopping and entertainment centers of the type constructed by us. This makes us subject to a number of risks relating to these activities, including: · delays in obtaining zoning and other approvals; · the unavailability of materials and labor; · the abilities of subcontractors to complete work competently and on schedule; · the surface and subsurface condition of the land underlying the project; · environmental uncertainties; · extraordinary circumstances or “acts of god”; and · ordinary risks of construction that may hinder or delay the successful completion of a particular project. In addition, under our development contracts with local municipalities, we have deadlines for several of our projects (subject to limited exceptions). If construction of a project does not proceed in accordance with our schedule, we may in some instances be required to pay penalties to the vendor (usually local municipalities) based on the extent of the delay and in rare cases to forfeit rights in the land. The failure to complete a particular project on schedule or on budget may have a material adverse effect on our business, prospects and results of operations or financial condition. We are dependent on attracting third parties to enter into lease agreements, and in particular on anchor tenants. We are dependent on our ability to enter into new leases on favorable terms with third parties, including anchor tenants (such as the operators of cinemas, supermarkets, department stores and electrical appliances stores) in order to receive a profitable price for each shopping and entertainment center or other development. Anchor stores in shopping and entertainment centers play an important part in generating customer traffic and making a center a desirable location for other tenants. We may find it more difficult to engage tenants to enter into leases during periods when market rents are increasing, or when general consumer activity is decreasing, or if there is competition for tenants from competing centers. The recent global economic recession, pressures that affect consumer confidence, job growth, energy costs and income gains can affect retail sales growth, and a continuing soft economic cycle may impact our ability to find tenants for our shopping and entertainment centers. Failure to attract tenants, the termination of a tenant’s lease, or the bankruptcy or economic decline of a tenant may adversely affect the price obtainable for the shopping and entertainment center and adversely affect our financial condition and results of operations. The failure of tenants to abide by the terms of their agreements may cause delays or result in a temporary or long term decline in rental income, the effects of which we may not be able to offset due to difficulties in finding a suitable replacement anchor tenant. Furthermore, the tenants or operators of units comprising part of a development may be unable to obtain the necessary governmental permits or licenses which are necessary for the operation of their respective businesses (for example, the inability of the operator of the proposed casino to be constructed as part of the Dream Island development to maintain a gaming license due to its failure to qualify or comply with the applicant legal requirements). Where such operations are delayed or not permitted due to lack of necessary permits, a negative impact on the attractiveness of the project and on revenues and cash flows may result. 10 We may lease developed shopping and entertainment centers or other developments at below expected rental rates or sell at a price which is below what was expected. Our current strategy is to dispose of a shopping and entertainment center upon completion. If rental leases decrease below our expectations or if circumstances arise beyond our control, such as market prices, market demand and negative trends, we may have to sell a shopping and entertainment center at a price below our projections. Competition is becoming more aggressive in certain Central and Eastern European countries which may adversely affect our results of operations. The shopping and entertainment centers business in Central and Eastern Europe (“CEE”) is rapidly becoming more competitive with a number of developers becoming active in our target areas, such as Globe Trade Centre SA, ECE Projektmanagement GmbH and TriGranit Holding Limited. The shopping and entertainment centers concept we promote is gaining increasing popularity due to its potentially high yields. Developers compete not only for patrons, but also for desirable properties, financing, raw materials, qualified contractors, experienced system consultants, expert marketing agents and skilled labor. The public bidding process (the process through which we often acquire new properties) is subject to intense competition and some of our competitors have longer operating histories and greater resources than us, all of which may limit our ability to obtain such projects. There can be no assurance that we will be successful in winning projects that we bid for or which are awarded pursuant to fixed price tenders or that we will otherwise continue to be successful in competing in CEE. If we find and acquire a location that is suitable for the development of a shopping and entertainment center, the suitability of that location may be adversely affected by external factors such as a competing shopping center opening in the same area. In the event that the suitability of a location is adversely affected, the development of our shopping and entertainment center may be delayed or abandoned. In such circumstances, there is no guarantee that we will be able to use the site for an alternative development or be able to sell the site. We may be required to make payments to tenants in occupations who enjoy enhanced occupational rights in order to vacate the premises which may result in budget overruns. We may acquire development sites or existing shopping and entertainment centers that have existing tenants. In so doing, we may acquire lease liabilities and obligations in connection with such acquisitions. As a consequence, our earnings may be affected to the extent that we are obliged to give continued occupation to tenants with lease payments below market rates for the refurbished or redeveloped center. In addition, we may incur costs in obtaining vacant possession of a site where there are existing tenants who have protected occupation rights. We may be required to make additional ex gratia payments to such tenants in order to obtain vacant possession before the contractual expiration of such occupational tenants' lease terms. Such payments may result in budget overruns for the project. We may also be obliged to relocate existing tenants, which could delay the development of the site and add to the cost of development. There is no assurance that we will successfully implement our construct and dispose strategy on the shopping and entertainment business and in such event our results may be materially adversely affected. Our strategy in the shopping and entertainment centers business is to dispose of centers upon completion or to retain and operate a shopping and entertainment center on completion, until economic conditions warrant a profitable sale, if that is likely to be more profitable to us than disposing of it. Our decision to sell properties is based on various factors, including market conditions, and we cannot predict when such sales will actually occur. There can be no assurance that we will be able to complete dispositions of commercially reasonable terms or at all. Accordingly, our results of operation can be materially adversely affected. 11 Some of our shopping and entertainment centers are co-owned and control of such investments are shared with third parties. Some of our projects are held through joint venture arrangements with third parties with whom we share ownership and control of such assets. As a result, these arrangements entail risks that do not affect projects in which we own a controlling interest, including the possibility that: (i) our joint venture partner might, at any time, have economic or other business interests that are inconsistent with ours; (ii) our joint venture partner may be in a position to take action contrary to our instructions or requests, or contrary to our policies or objectives, or frustrate the execution of acts which we believe to be in the interests of any particular project; (iii) our joint venture partner may have different objectives than us, including with respect to the appropriate timing and pricing of any sale or refinancing of a development and whether to enter into agreements with potential contractors, tenants or purchasers; (iv) our joint venture partner might become bankrupt or insolvent; and (v) we may be required to provide financing to make up any shortfall due to our joint venture partner failing to provide such equity finance or to furnish collaterals to the financing banks. Disputes or disagreements with any of our joint venture partners could result in significant delays and increased costs associated with the development of our properties. Even when we have a controlling interest, certain major decisions (such as whether to sell, refinance or enter into a lease or contractor agreement and the terms on which to do so) may require approval from a joint venture partner or other third party. If we are unable to reach or maintain agreement with a joint venture partner or other third party on matters relating to the business operations, our financial condition and results of operations may be materially adversely affected. RISKS RELATING TO THE HOTEL BUSINESS The hotel industry may be affected by economic conditions, oversupply, travel patterns, weather and other conditions beyond our control which may adversely affect our business and results of operations. The hotel industry may be adversely affected by changes in national or local economic conditions and other local market conditions, especially in times of economic crisis. Our hotels, and particularly our hotels in London, Amsterdam and Bucharest, may be subject to the risk of oversupply of hotel rooms. Other general risks that may affect our hotel business are changes in travel patterns, extreme weather conditions, changes in governmental regulations which influence or determine wages, workers’ union activities, increases in land acquisition prices or construction costs, changes in interest rates, the availability of financing for operating or capital needs, and changes in real estate tax rates and other current operating expenses. Unforeseen events, such as terrorist attacks, volcanic eruptions, outbreaks of epidemics and health concerns (such as SARS, avian flu, swine flu) and the economic recession had, and may continue to have, an adverse effect on local and international travel patterns and, as a result, on occupancy rates and prices in our hotels. Downturns or prolonged adverse conditions in the real estate or capital markets or in national or local economies and difficulties in securing financing for the development of hotels could have a material adverse effect on our business, results of operations, ability to develop new projects and the attainment of our strategic goals. Competition in the hotels industry could have an adverse effect on our business and results of operations. The hotel business is highly competitive. This is particularly the case in those areas where there is an oversupply of rooms, such as in London, Amsterdam and Bucharest. Competitive factors within the industry include: (i) convenience of location and accessibility to business centers; (ii) room rates; (iii) quality of accommodations; (iv) brand name recognition; (v) quality and nature of service and guest facilities provided; (vi) reputation; (vii) convenience and ease of reservation systems; and (viii) the supply and availability of alternative lodging. We operate, and intend to develop or acquire, most of our hotels in geographic locations where other hotels are or may be located. We expect to compete for guests and development sites with national chains, large franchisees and independent operators. Many of these competitors have greater financial resources and better brand name recognition than we do, and may have more established relationships with prospective franchisers, representatives in the construction industry and other parties engaged in the lodging industry. The number of competitive lodging facilities in a particular area could have a material adverse effect on our hotel occupancy and rates and, therefore, revenues of our hotels. We believe that competition within the lodging market may increase in the foreseeable future especially for our hotels located in Eastern Europe. New or existing competitors may significantly reduce their rates or offer greater convenience, services or amenities or significantly expand or improve hotels in the markets in which we currently or may subsequently compete, thereby materially adversely affecting our business and results of operations. 12 Acquiring, developing and renovating hotels involve substantial risks, and we cannot be certain of the success of any future projects. Part of our strategy is to develop new hotels and to acquire and redevelop old or under-performing hotels. Acquiring, developing and renovating hotels involves substantial risks, including: (i) costs exceeding budget or amounts agreed upon with contractors, because of various factors, such as delays in completion of construction; (ii) competition for acquisition of suitable development sites from competitors, who may have greater financial resources; (iii) the failure to obtain zoning and construction permits; (iv) unavailability of financing on favorable terms, if at all; (v) the failure of hotels to earn profits sufficient to service debt incurred in construction or renovation, or at all; (vi) the failure to comply with labor and workers’ union legal requirements; (vii) relationships with and quality and timely performance by contractors; and (viii) compliance with changes in governmental rules, regulations, planning and interpretations. We cannot be certain that present or future development or renovation will be successful. If we are not successful in future projects, it will have a material adverse effect on our business. For successful growth, we must be able to develop or acquire hotels on attractive terms and integrate such hotels into our existing operations. For acquired hotels, we must consolidate management, operations, systems, personnel and procedures, which may not be immediately possible due to collective labor agreements or other legal or operational obstacles. Any substantial delays or unexpected costs in this integration process could materially affect our business, financial condition or results of operations. We cannot be certain that newly acquired (or constructed or refurbished) hotels will perform as we expect or that we will be able to realize projected cost savings for acquired hotels. We depend on partners in our joint ventures and collaborative arrangements. The majority of operational hotels in which we own interests are held by us in partnership with other entities, including in particular, Park Plaza Hotels Limited ("Park Plaza"), a public company whose shares are listed for trade on the Alternative Investment Market of the London Stock Exchange (“AIM”). Park Plaza is engaged in ownership, co-ownership, lease, franchising and management of full service four star deluxe hotels and trendy boutique hotels in major gateway cities and regional centers in Europe, the Middle East and North Africa. (For additional information regarding our partnership with Park Plaza, see “Item 4.B. Business Overview - Hotels” below). We may in the future enter into joint ventures or other collaborative arrangements with Park Plaza or with other third parties. Our investments in these joint ventures, including in particular our numerous partnerships with Park Plaza, may, under certain circumstances, be subject to (i) the risk that one of our partners may become bankrupt or insolvent, which may cause us to be unable to fulfill our financial obligations, may trigger a default under our bank financing agreements or, in the event of a liquidation, may prevent us from managing or administering our business or entail a compulsory sale of the hotel at less favorable terms; (ii) the risk that one of our partners may have economic or other interests or goals that are inconsistent with our interests and goals, and that such partner may be in a position to veto actions which may be in our best interests; and (iii) the possibility that disputes may arise regarding the continued operational requirements of our hotels that are jointly owned, all of which may materially adversely affect our financial condition and results of operations. We rely on management agreements with Park Plaza which may not provide the intended benefits, and may be terminated. Significant decline in the reputation of Park Plaza or in the performance of our hotels could adversely affect our results of operation. Five of the hotels in which we have an interestare either directly or indirectly operated under long-term management agreements with Park Plaza. Park Plaza is the franchisee for certain territories under territorial license and franchise agreements with Carlson, a leading travel and hospitality company which entitles Park Plaza to use the “Park Plaza” trademark. Any significant decline in the reputation of Park Plaza or in its ability to ensure the performance of our hotels at anticipated levels could adversely affect our results of operations. If for any reason Park Plaza loses its principal franchise, we will automatically lose our ability to use the Park Plaza trademark and other benefits, and suffer in the areas of brand name recognition, marketing, and centralized reservations systems provided by Park Plaza, which, in turn, could materially affect our operations. If our agreement with Park Plaza is terminated, we cannot be certain that we would be able to obtain alternative management services of the same standard on similar or better terms. 13 Our agreements with Park Plaza and the Rezidor Hotel Group impose obligations on us that may force us to incur significant costs. Our agreements with Park Plaza and the Rezidor Hotel Group, the management companies of the majority of our operating hotels, contain specific standards for, and restrictions and limitations on, hotel operation and maintenance. These standards, restrictions and limitations may conflict with our priorities, and impose capital demands upon us. In addition, Park Plaza and the Rezidor Hotel Group may alter their standards or hinder our ability to improve or modify our hotels. We may be forced to incur significant costs or make capital improvements in order to comply with the requirements of Park Plaza or the Rezidor Hotel Group and, if our relationship with either of these parties is terminated, to change the franchise affiliation of our affected hotels. The value of our investment in our hotel properties is subject to various risks related to ownership and operation of real property. Our investment in hotel properties is subject to varying degrees of risk related to the ownership and operation of real property. The intrinsic value of our hotels and income from the hotels may be materially adversely affected by: · changes in global and national economic conditions, including global or national recession, such as those triggered by the recent economic crisis; · a general or local slowdown in the real property market which may make it difficult to sell a property, such as the recent global slowdown; · political events that may have a material adverse effect on the hotel industry; · competition from other lodging facilities, and oversupply of hotel rooms in a specific location; · material changes in operating expenses, including as a result of changes in real property tax systems or rates or labor laws; · changes in the availability, cost and terms of financing; · the effect of present or future environmental laws; · our ongoing need for capital improvements and refurbishments; and · material changes in governmental rules and policies. Our ownership rights in and to our hotel complex in Bucharest, Romania, have been challenged. If such challenges succeed, our results of operations and financial position will be materially adversely affected. Since we acquired a controlling interest in our hotel complex in Bucharest, Romania (which includes the Radisson Blu Bucharest Hotel and the Centerville Apartment Hotel) in 2000, we have encountered a number of attempts to challenge both the validity of the acquisition of the complex and our control over the company owning the rights to the hotel. If any such challenge succeeds, our results of operation and financial position will be materially adversely affected. 14 RISKS RELATING TO RESIDENTIAL PROJECTS The homebuilding industry continues to be cyclical and affected by changes in general economic, real estate or other business conditions that could adversely affect our business or financial results. The homebuilding industry has been cyclical historically and continues to be significantly affected by changes in industry conditions, as well as in general and local economic conditions, such as: · employment levels; · availability of financing for homebuyers; · interest rates; · consumer confidence; · levels of new and existing homes for sale; · demographic trends; · housing demand; · local laws and regulations; and · acts of terror, floods or earthquakes. These may occur on a global scale, like the recent housing downturn, or may affect some of the regions or markets in which we operate more than others. When adverse conditions affect any of our larger markets, they could have a proportionately greater impact on us than on some other homebuilding companies. Our operations where we have significant inventory will more adversely affect our financial results than our other markets. An oversupply of alternatives to new homes, including foreclosed homes, homes held for sale by investors and speculators, other existing homes and rental properties, can also reduce our ability to sell new homes and depress new home prices and reduce our margins on the sales of new homes. As a result of the foregoing matters, potential customers may be less able or willing to buy our homes, or we may need longer periods of time or incur more costs to build them. Because of current market conditions, we may not be able to recapture any increased costs by raising prices and our ability to do so may also be limited by market conditions or because we fix our prices in advance of delivery by signing home sales contracts. We may be unable to change the mix of our home offerings or the affordability of our homes to maintain our margins or satisfactorily address changing market conditions in other ways. In addition, cancellations of home sales contracts in backlog may increase as homebuyers cancel or do not honor their contracts. If prospective home buyers are not able to obtain suitable financing, our results of operations may decline. Our results of operations depend on the ability of prospective home buyers to obtain mortgages for the purchase of our homes. The uncertainties created by recent events in the mortgage markets and their impact on the overall mortgage market, including the tightening of credit standards, could adversely affect the ability of our prospective customers to obtain financing for a home purchase, thus preventing prospective home buyers from purchasing our homes. Moreover, increases in the cost of home mortgage financing could prevent prospective home buyers from purchasing our homes. In addition, where prospective customers must sell their existing homes in order to buy a new home from us, increases in mortgage costs and/or lack of availability of mortgages could prevent the buyers of our prospective customers' existing homes from obtaining the mortgages they need to complete the purchase, which would result in our prospective customers’ inability to buy a home from us. Similar risks apply to those buyers who are in our backlog of homes to be delivered. If our home buyers, potential buyers or buyers of our home buyers’ current homes cannot obtain suitable financing, our sales and results of operations would be adversely affected. We may have excess land inventory if we are not successful in completing housing projects and selling homes profitably. Inventory risks are substantial for our homebuilding business. The risks inherent in controlling or purchasing and developing land increase as consumer demand for housing decreases. Thus, we may have provided conditional undertakings to purchase land or bought and developed land at a cost we will not be able to recover fully or on which we cannot build and sell homes profitably. Our deposits for building lots controlled under option or similar contracts may be put at risk. The value of undeveloped land, building lots and housing inventories can also fluctuate significantly as a result of changing market conditions. In addition, inventory carrying costs can be significant and can result in reduced margins or losses in a poorly performing project or market. In the present weak market conditions, we may have to sell homes and land for lower margins or at a loss and we may record significant inventory impairment charges. 15 Our goals for years of supply for ownership and control of land and building lots are based on management’s expectations for future volume growth. In light of the weaker market conditions currently prevailing, we might have to significantly slow our purchases of land and lots and make substantial land and lot sales as part of our strategy to reduce our inventory to better match our reduced rate of production. Because future market conditions are uncertain, we cannot provide assurance that these measures would be successful in managing our future inventory risks. We may not be able to achieve ample supply levels in order to meet schedules for housing projects. The homebuilding industry has from time to time experienced significant difficulties that can affect the cost or timing of construction, including: · difficulty in acquiring land suitable for residential building at affordable prices in locations where our potential customers want to live; · shortages of qualified trades people; · reliance on local subcontractors, who may be inadequately capitalized; · shortages of materials; and · volatile increases in the cost of materials, particularly increases in the price of lumber, drywall and cement, which are significant components of home construction costs. The failure to complete a particular project on schedule or on budget may have a material adverse effect on our business, prospects and results of operations or financial condition. RISKS RELATING TO THE SHOPPING AND ENTERTAINMENT CENTERS BUSINESS, TO THE HOTEL BUSINESS AND TO THE RESIDENTIAL PROJECTS BUSINESS The failure to comply with government regulation may adversely affect our business and results of operations. The shopping and entertainment centers business, the hotel business and the residential projects business, are subject to numerous national and local government regulations, including those relating to acquisition of real estate properties, building and zoning requirements and fire safety control. In addition, we are subject to laws governing our relationships with employees, including minimum wage requirements, overtime, working conditions, and work permit requirements, and in some localities to collective labor agreements. A determination that we are not in compliance with these regulations could result in the imposition of fines, an award of damages to private litigants and significant expenses in bringing our shopping and entertainment centers and hotels into compliance with such regulations. In addition, our ability to dismiss unneeded staff may be hampered by local labor laws and courts which traditionally favor employees in disputes with former employers, particularly in countries with strong socialist histories such as those in Eastern Europe. We may be held liable for design or construction defects of third-party contractors. We rely on the quality and timely performance of construction activities by third-party contractors. Claims may be asserted against us by local government and zoning authorities or by third parties for personal injury and design or construction defects. These claims may not be covered by the professional liability insurance of the contractors or of the architects and consultants. These claims may give rise to significant liabilities. 16 Shortages in raw materials and employees may have a material adverse effect on our results of operations. The building industry may from time to time experience fluctuating prices and shortages in the supply of raw materials as well as shortages of labor and other materials. The inability to obtain sufficient amounts of raw materials and to retain efficient employees on terms acceptable to us may delay construction and increase the budget of our projects and, as a result, have a material adverse effect on the results of our operations. Mixed-use projects combine versatile factors affecting individual components, failure of any of which may affect other components and may be detrimental to the mixed-use project. Our shopping and entertainment centers business and the residential projects, include the construction of mixed-use projects. Materialization of a risk specific to an individual component may affect other components of such mixed-use project and thereby the project as a whole. The fair value of our real estate assets may be harmed by certain factors, which may entail impairment losses not previously recorded which, in turn, will affect our financial results. Certain circumstances may affect the fair value of our real estate assets (operating or under construction), including, among other things, (i) the absence of or modifications to permits or approvals required for the construction and/or operation of any real estate asset; (ii) in shopping and entertainment centers - where a significant part of the rental areas is subject to long-term leases with a small group of retailers which is distinguished from other lessees, we may be exposed to a risk of rental fees rates being significantly lower than originally anticipated. A material long term decline in the business operations of such retailers may therefore have an adverse effect on the real estate assets recoverable amount and their final sale prices; (iii) delays in completion of works, beyond the anticipated target, may adversely affect our results of operations; (iv) lawsuits that are pending, whether or not we are a party thereto, may have a significant impact on our real estate assets and/or on certain of our shareholding rights in the companies owning such assets. In addition, certain laws and regulations, applicable to our business in certain countries where the legislation process undergoes constant changes, may be subject to frequent and substantially different interpretations; agreements which may be interpreted by governmental authorities so as to shorten the term of use of real estate, and which may be accompanied with a demolition order with or without compensation, may significantly affect the value of such real estate asset. The fair value of our real estate assets may be significantly decreased, thereby resulting in potential impairment losses not previously recorded in our financial results. Since market conditions and other parameters (such as macroeconomic environment trends, and others), which affect the fair value of our real estate and investments, vary from time to time, the fair value may not be adequate on a date other than the date the measurement was executed (in general, immediately after the balance sheet date). In the event the projected forecasts regarding the future cash flows generated by those assets are not met, we may have to record an additional impairment loss not previously recorded. Environmental discoveries may have a significant impact on the budget, schedule, viability and marketability of a shopping and entertainment center. We may encounter unforeseen construction delays due to factors beyond our control such as delays caused by previously unknown soil contamination or the discovery of archeological findings which may have a significant impact on development budget and schedules and which may, in turn, have a detrimental effect on the viability or marketability of the development. We may be liable for the costs of removal, investigation or remedy of hazardous or toxic substances located on or in a site owned or leased by us, regardless of whether we were responsible for the presence of such hazardous or toxic substances. The costs of any required removal, investigation or remedy of such substances may be substantial and/or may result in significant budget overruns and critical delays in construction schedules. The presence of such substances, or the failure to remedy such substances properly, may also adversely affect our ability to sell or lease the development or to obtain financing using the real estate as security. Additionally, any future sale of the development will be generally subject to indemnities to be provided by us to the purchaser against such environmental liabilities. Accordingly, we may continue to face potential environmental liabilities with respect to a particular property even after such property has been sold. Laws and regulations may also impose liability for the release of certain materials into the air or water from a property, and such release can form the basis for liability to third persons for personal injury or other damages. Other laws and regulations can limit the development of, and impose liability for, the disturbance of wetlands or the habitats of threatened or endangered species. Any environmental issue may significantly increase the cost of a development and/or cause delays, which could have a material adverse effect on the profitability of that development and our results of operations and cash flows. 17 There is an increasing awareness of environmental issues in CEE. This may be of critical importance in areas where soil pollution may be prevalent. If a property that we acquire turns out to be polluted, such a finding will adversely affect our ability to construct, develop and operate a shopping and entertainment center, a hotel or a residential project on such property, and may cause us to suffer expenses incurred in cleaning up the polluted site which may be significant. RISKS RELATING TO THE IMAGE GUIDED TREATMENT BUSINESS InSightec Ltd., our subsidiary, is currently dependent on sales of the ExAblate for the treatment of uterine fibroids and the sale of research systems for its clinical research. Inability to sell the ExAblate at appropriate prices will results in an adverse effect on our results of operations. Our subsidiary, InSightec Ltd. ("InSightec"), received FDA approval in October 2004 to market the ExAblate in the United States only for the treatment of uterine fibroids. InSightec expects sales of the ExAblate to come from this application and from sales of research systems for the foreseeable future, depending upon the timing of regulatory approval of additional applications for the ExAblate. As a result, factors adversely affecting InSightec’s ability to sell, or pricing of or demand for, InSightec’s product would have a material adverse effect on InSightec's financial condition and results of operations, which would, in turn, adversely affect our results of operations. If the ExAblate does not achieve broad market acceptance for the treatment of uterine fibroids, InSightec will not be able to generate sufficient sales to support its business. InSightec must achieve broad market acceptance of the ExAblate for the treatment of uterine fibroids among physicians, patients and third-party payors in order to generate sufficient sales to support its business. Physicians will not recommend the use of the ExAblate unless InSightec can demonstrate that it produces results comparable or superior to existing treatments for uterine fibroids. If long-term patient studies do not support InSightec’s existing clinical results, or if they indicate that the use of the ExAblate has negative side effects on patients, physicians may not adopt or not continue to use the ExAblate. Even if InSightec demonstrates the effectiveness of the ExAblate, physicians may still not use the system for a number of other reasons. Physicians may continue to recommend traditional uterine fibroid treatment options simply because those methods are already widely accepted and are based on established technologies. Patients may also be reluctant to undergo new, less established treatments for uterine fibroids. If, due to any of these factors, the ExAblate does not receive broad market acceptance among physicians or patients, InSightec will not generate significant sales.In this event, InSightec’s business, financial condition and results of operations would be seriously harmed, and InSightec’s ability to develop additional treatment applications for the ExAblate would be adversely affected. If physicians, hospitals and other healthcare providers are unable to obtain coverage and sufficient reimbursement from third-party healthcare payors for treatment procedures using the ExAblate, InSightec may be unable to generate sufficient sales to support its business. Demand for the ExAblate, for commercial use, is likely to depend substantially on the extent to which sufficient reimbursement for treatment procedures using InSightec’s system will be available from third-party payors, such as private health insurance plans and health maintenance organizations and, to a lesser degree, government payor programs, such as Medicare and Medicaid.Reimbursement practices vary significantly from country to country and within some countries, by region. InSightec believes that third-party payors will not provide reimbursement on a national basis for treatments using the ExAblate, unless InSightec can generate a sufficient amount of data through long-term patient studies to demonstrate that such treatments produce favorable results in a cost-effective manner relative to other treatments. Furthermore, InSightec could be adversely affected by changes in reimbursement policies of private healthcare or governmental payors to the extent any such changes affect reimbursement for treatment procedures using the ExAblate. If physicians, hospitals and other healthcare providers are unable to obtain sufficient coverage and reimbursement from third-party payors for treatment procedures using the ExAblate, InSightec may be unable to generate sufficient sales to support its business. 18 InSightec’s future growth substantially depends on its ability to develop and obtain regulatory clearance for additional treatment applications for the ExAblate. InSightec has received regulatory approvals to market the ExAblate in the United States, Israel, Canada, Russia, Brazil, Mexico, Korea, Taiwan, Australia, New Zealand, Singapore, Japan and the European Union Economic Area ("EEA"), which is comprised of the member nations of the European Union and certain additional European nations, solely for the treatment of uterine fibroids. In addition, in May 2007 InSightec received CE-marking (approval to market in the EEA) and in January 2008 it received Israeli approval for pain palliation of bone metastases. However, clinical experience for the bone metastases application is still in early stages and therefore commercial acceptance is expected to take some time. InSightec’s objective is to expand the use of the ExAblate by developing and introducing new treatment applications. InSightec is currently in various stages of product development and clinical studies for a number of new treatment applications for the ExAblate. It will be required to obtain FDA approval in the United States and other regulatory approvals outside of the United States before marketing the ExAblate for these additional treatment applications. InSightec cannot guarantee that InSightec’s product development activities for these other applications will be successful and in such event, InSightec’s future growth will be harmed. In particular, InSightec’s future curative oncology treatment applications are subject to significant risks since these applications must be able to demonstrate complete ablation of malignant tumors, or meet or exceed the current medical standard related to the oncology application in question. If InSightec is unable to demonstrate this degree of efficacy, its future curative oncology treatment applications may not prove to be successful.In addition, assuming product development is successful, the regulatory processes can be lengthy, lasting many years in some cases, and expensive. We cannot assure that FDA approval or other regulatory approvals will be granted. In order to obtain FDA clearance and other regulatory approvals, and to obtain reimbursement coverage for use of the ExAblate treatment for additional applications, InSightec is required to conduct extensive clinical studies which may take several years to demonstrate the therapeutic benefits and cost-effectiveness of these new treatment applications and products. Clinical trials are expensive and may take several years to complete. If future clinical trials indicate that the ExAblate is not as beneficial or cost-effective as existing treatment methods, or that such products cause unexpected complications or other unforeseen adverse events, InSightec may not obtain regulatory clearance to market and sell the ExAblate for these additional treatment applications or obtain reimbursement coverage, and InSightec’s long-term growth would be seriously harmed. InSightec is dependent on General Electric. The ExAblate is compatible only with certain Magnetic Resonance Imaging (MRI) systems of GE Healthcare, a division of the General Electric Company (“GE”), which may limit InSightec’s potential market. A significant portion of the MRI systems in use in the United States and elsewhere are not GE MRI systems. InSightec has no current plans to develop a system that would be compatible with MRI systems manufactured by companies other than GE and is, therefore, limited in its target market to potential customers who already own or otherwise have access to a compatible GE MRI system, or are willing to purchase such a system in order to use the ExAblate.In addition, in the event that GE is unable to effectively market its MRI systems, InSightec’s ability to generate additional sales of the ExAblate may be adversely affected. InSightec depends on its collaboration with GE to ensure the compatibility of the ExAblate with new models of GE MRI systems and upgrades to existing GE MRI systems. GE regularly develops new models of its MRI systems, as well as new capabilities for its existing MRI systems, which could affect their compatibility with the ExAblate. If InSightec is unable to receive information regarding new models of the GE MRI systems or upgrades to existing GE MRI systems, and coordinate corresponding upgrades to the ExAblate to ensure continued compatibility with new and existing GE MRI systems, its ability to generate sales of its system will be adversely affected. In addition, If InSightec is unable to coordinate new applications or upgrades with GE’s research and development team, it may be unable to develop such applications or upgrades in a timely manner and its future revenue growth may be seriously harmed. 19 In addition, GE is not prohibited from marketing or manufacturing other focused ultrasound-based products that may compete with the ExAblate. In the event that GE chooses to distribute or manufacture medical devices that may compete with the ExAblate or other products based on the magnetic resonance guided focused ultrasound surgery ("MRgFUS") technology, InSightec’s sales may be adversely affected. If InSightec is unable to protect its intellectual property rights, its competitive position could be harmed. Third-party claims of infringement could require InSightec to redesign its products, seek licenses, or engage in future costly intellectual property litigation, which could impact InSightec’s future business and financial performance. InSightec’s success and ability to compete depends in large part upon its ability to protect its proprietary technology. InSightec relies on a combination of patent, copyright, trademark and trade secret laws, and on confidentiality and invention assignment agreements, in order to protect its intellectual property rights. A few of InSightec’s patents were transferred to InSightec from GE at the time of its formation, and GE retains a non-exclusive license to make, use and sell products covered under these patents in the imaging field only without InSightec’s permission. Prior to the transfer, GE had entered into cross-license agreements with respect to these patents with a number of companies, including some that may be potential competitors of InSightec. As a result of these cross license agreements, InSightec may not be able to enforce these patents against one or more of these companies. The process of seeking patent protection can be long and expensive, and there can be no assurance that InSightec’s existing or future patent applications will result in patents being issued, or that InSightec’s existing patents, or any patents, which may be issued as a result of existing or future applications, will provide meaningful protection or commercial advantage to InSightec. Claims by competitors and other third parties that InSightec products allegedly infringe the patent rights of others could have a material adverse effect on InSightec’s business.Any future litigation, regardless of outcome, could result in substantial expense and significant diversion of the efforts of InSightec’s technical and management personnel. An adverse determination in any such proceeding could subject InSightec to significant liabilities or require InSightec to seek licenses from third parties or pay royalties that may be substantial. RISKS RELATING TO THE FASHION APPAREL BUSINESS Each of our fashion retail brands is dependent on one single franchise and supplier which could cause delays or disruptions in the delivery of products, which may harm our business and results of operations. Elbit Trade & Retail Ltd. ("Elbit Trade"), our wholly owned subsidiary, depends on franchises and supply of products from individual suppliers for each of its brands.If such franchises end their relationship with Elbit Trade or enter into liquidation, Elbit Trade’s business in Israel with respect to the products supplied by such supplier will be terminated. In addition, Elbit Trade relies on the supply of its products from such supplier and may face a shortage of inventory if there is a worldwide excess demand for a specific brand’s products. If either of these events occurs, our results of operations may be adversely affected. A rise in wage levels in Israel could adversely affect Elbit Trade’s financial results. Elbit Trade relies mainly on minimum wage employees. From time to time, the Israeli government increases the statutory minimum wage. If wage levels generally, and particularly the minimum wage in Israel, increase, Elbit Trade’s results of operations could be harmed. 20 The apparel industry is subject to changes in fashion preferences. If the manufacturer of products marketed by Elbit Trade misjudges fashion trends, or if Elbit Trade fails to choose from its suppliers’ inventory design products that appeal to our customers, our sales could decline and our results of operations could be adversely affected. Neither our suppliers, nor Elbit Trade may be successful in anticipating and responding to fashion trends in the future. Customer tastes and fashion trends change rapidly. Our success depends in part on the ability of our international suppliers to effectively anticipate and respond to changing fashion tastes and consumer demands and to translate market trends into appropriate, saleable product offerings far in advance. If they are unable to successfully anticipate, identify or react to changing styles or trends and misjudge the market or any new product lines, or if we fail to choose from design products from our suppliers inventory that appeal to our customers’ changing fashion preferences, Elbit Trade’s sales will be lower and we may be faced with a significant amount of unsold inventory. As a result, we may be forced to increase our marketing promotions or price markdowns, which could have an adverse effect on our business. Our brand names may also suffer if customers believe merchandise misjudgments indicate that Mango, G-Star, GAP or Banana Republic no longer offer the latest fashions. A change in customs rates and custom and harbor strikes could adversely affect Elbit Trade’s financial results. Elbit Trade is subject to Israeli customs since all of its products are imported. An increase in customs rates on Elbit Trade’s products could adversely affect Elbit Trade’s ability to compete against local manufacturers or with products from countries which enjoy more favorable customs rates in Israel. On the other hand, a reduction in customs rates may encourage entrance penetration of new competitors to the market. In addition, since most of Elbit Trade’s products are imported, custom and harbor strikes and delays could adversely affect Elbit Trade’s ability to meet customer demands in a timely manner and adversely affect Elbit Trade’s financial results. Elbit Trade may be unable to compete favorably in the highly competitive fashion retail industry, and Elbit Trade’s competitors may have greater financial, geographic and other resources. The sale of fashion retail is highly competitive. Elbit Trade competes directly with a number of Israeli and international brands some of which have longer operating histories and enjoy greater financial and marketing resources than Elbit Trade. For example, as a result of their greater financial and marketing resources, Elbit Trade’s competitors may have the ability to obtain better geographic locations for their stores in shopping and entertainment centers, with better traffic flow and access to customers, which would have a positive impact on their sales. Increased competition could result in pricing pressure, increased marketing expenditures or loss of market share to Elbit Trade and adversely affect Elbit Trade’s revenues and profitability. There can be no assurance that Elbit Trade will be able to compete successfully against existing or new competitors. Elbit Trade relies on its ability to maintain its existing spread of stores and to expand to new locations. Elbit Trade's ability to open new stores depends on the availability of real estate that meets its financial targets. Elbit Trade must also be able to effectively renew its existing store leases in order to maintain its existing footprint in the Israeli market. Failure to secure adequate new locations or to successfully renew existing leases could affect Elbit Trade’s profitability, operational results and its financial condition. Elbit Trade has no control over fluctuations in the cost of the raw materials it uses and a rise in costs could harm Elbit Trade profitability. Elbit Trade buys its inventory from international suppliers, which are responsible for the design and manufacturing of all of Elbit Trade’s products. The prices of the inventory that Elbit Trade purchases from such suppliers are dependent on their manufacturing costs. Manufacturing costs are substantially dependent on the prices of raw materials and level of wages in the countries where the products are manufactured. Therefore, an increase in the manufacturing costs will cause an increase in Elbit Trade’s cost of goods sold and Elbit Trade may not be able to pass on the increased costs to its customers. Such increased costs would likely adversely affect Elbit Trade’s profitability, operational results and its financial condition. A devaluation of the NIS against foreign currencies could harm Elbit Trade’s profitability. Elbit Trade buys its entire inventory for each of the brands it markets and sells from international suppliers. The price of this inventory is denominated in foreign currencies. Therefore, a devaluation of the NIS against such foreign currencies will cause an increase in Elbit Trade’s cost of goods sold expressed in NIS, and Elbit Trade may not be able to pass the increased costs to its customers. This would likely adversely affect Elbit Trade’s profitability, operational results and its financial conditions. 21 RISKS RELATING TO OUR OTHER ACTIVITIES Our venture capital investments are speculative in nature and we may never realize any revenues or profits from these investments. We cannot be certain that our venture capital investments will result in revenues or profits. Economic, governmental, regulatory and industry factors outside our control affect our venture capital investments. If any one of our venture capital investee companies will not successfully implement its business plan we will not be able to realize any profits from it. Our ability to realize profits from these investments will be dependent upon the management of these companies, the success of its research and development activities, the timing of the marketing of its products and numerous other factors beyond our control. Our operations and investment in shopping and entertainment centers in the United States have only recently commenced and may not succeed. In February 2010 Elbit Plaza USA, L.P., our new subsidiary formed jointly with PC entered into a co-investment agreement with a third party to jointly form and invest in a U.S. real estate investment fund that will focus on investments in the U.S. retail and commercial real estate sectors (the “U.S. Fund”). Elbit Plaza USA, L.P. has undertaken to invest up to an amount of $100 million, which shall be financed by PC and us in equal shares. For additional information regarding the U.S. Fund and recent developments, see "Item 4.B. Business Overview – Other Activities - Shopping and entertainment centers in the United States" below. The U.S. Fund has no operating history upon which investors can evaluate the anticipated performance of the U.S. Fund.Further, the principals of the U.S. Fund have a limited history in managing investments in the U.S. real estate market.We cannot assure that the U.S. Fund’s investments will be successful, that the investment objectives of the U.S. Fund will be realized or that any benefits or advantages to investors will be available or accomplished. There are risks and uncertainties regarding the selection of investments.The businessof identifying and structuring real estate transactions is highly competitive and involves a high degree of uncertainty.We cannot assure that the U.S. Fund will be successful in obtaining suitable investments. The U.S. Fund may invest in distressed level projects which could impose high risks upon the U.S. Fund. The U.S. Fund may invest in low grade real estate projects in weak financial condition, experiencing poor operating results, having substantial capital needs or negative net worth, facing special competitive problems, including companies involved in bankruptcy or other reorganization and liquidation proceedings. These projects are likely to be particularly risky investments although they also may offer the potential for correspondingly high returns.Among the risks inherent in investments in troubled entities is the fact that it frequently may be difficult to obtain information as to the true condition of such companies.Such investments may also be adversely affected by laws relating to, among other things, fraudulent transactions and other voidable transactions or payments, lender liability and the bankruptcy court’s power to disallow, reduce, subordinate or disenfranchise particular claims. Such companies’ assets may be considered speculative, and the ability of such companies to pay their debts on schedule could be affected by adverse interest rate movements, changes in the general economic climate, economic factors affecting the retail real estate market or specific developments within such companies.Any one or all of the projects in which the U.S. Fund may invest may be unsuccessful or not show any returns for a considerable period of time.The level of analytical sophistication, both financial and legal, necessary for successful investment in companies experiencing significant business and financial difficulties is unusually high.There is no assurance that the U.S. Funds' advisors will correctly evaluate the value of such projects or the prospects for a successful reorganization or similar action.In any reorganization or liquidation proceeding relating to a company in which the U.S. Fund invests, the U.S. Fund may lose its entire investment, may be required to accept cash or securities with a value less than the U.S. Fund’s original investment and/or may be required to accept payment over an extended period of time.Under such circumstances, the returns generated from the U.S. Fund’s investments may not compensate us adequately for the risks assumed. 22 In liquidation (both in and out of bankruptcy) and other forms of corporate reorganization, there exists the risk that the reorganization either will be unsuccessful (due to, for example, failure to obtain requisite approvals), will be delayed (for example, until various liabilities, actual or contingent, have been satisfied) or will result in a distribution of cash or a new security, the value of which will be less than the purchase price to the U.S. Fund of the security in respect to which such distribution was made. In certain transactions, the U.S. Fund may not be “hedged” against market fluctuations, or, in liquidation situations, may not accurately value the assets of the company being liquidated. This can result in losses, even if the proposed transaction is consummated. The U.S. Fund intends to be highly leveraged and may as a result incur high financing risks. The U.S. Fund intends to borrow funds to increase its buying power and potential returns to investors.Market conditions may decrease significantly the availability and increase the cost of real estate mortgage loans or other forms of finance. In addition, although leverage will increase the investment return of the U.S. Fund if an investment purchased with borrowed funds earns a greater return than the amount that the U.S. Fund is charged for the use of those funds, the use of leverage will decrease the investment return if the U.S. Fund fails to earn as much on investments purchased with borrowed funds as it is charged for the use of those funds.The use of leverage will also allow the U.S. Fund to borrow in order to make additional investments, thereby increasing its exposure to assets, such that its total assets are greater than the aggregate amount of the commitments to the U.S. Fund.The use of leverage will, therefore, magnify the volatility of changes in the value of the investments of the U.S. Fund. Borrowings by the U.S. Fund will be secured by the U.S. Fund's investment portfolio.If the U.S. Fund defaults on indebtedness secured by any or all of the U.S. Fund’s property, the financing party may foreclose and the U.S. Fund may lose its entire investment in such property. Under certain circumstances pursuant to the conditions of a loan, the U.S. Fund may be required to liquidate all or a portion of its investments to pay off the loan.Liquidation under those circumstances could have adverse consequences.Funds borrowed for leveraging will be subject to interest costs that may or may not be recovered by the return on the investment portfolio. The U.S. Fund's investment in Macquarie DDR Trust ("MDT"), an Australian publicly traded trust which holds and manages two U.S. REIT portfolios, is dependent on MDT's successful entitlement offer and other events. As of May 6, 2010, the U.S. Fund has concluded the first two stages in an investment transaction in MDT, namely, a private placement of 141.48 million new units representing 15% pre-placement, and the purchase of 2.6% principal unitholding in MDT. The successful completion of the transaction is dependent on the success of MDT’s entitlement offer and the successful refinancing of MDT’s debt. If these events do not occur on time or in a manner that is satisfactory to us, we may not be able to obtain significant holdings and/or assure the successful refinancing of MDT’s debt, which may have an effect on the financial and operational results of the U.S. Fund. For additional information, see “Item 4.B. Business Overview – Other Activities - Shopping and entertainment centers in the United States.” Failure to qualify as a REIT could adversely affect a portfolio company’s operations and its ability to make distributions. The advisor of the U.S. Fund intends to operate each portfolio company in a manner designed to permit it to qualify as a real estate investment trust (a "REIT") for U.S. federal income tax purposes, commencing with the taxable year in which an election to be taxable as a REIT is made.The advisor of the U.S. Fund does not intend to request a ruling from the Internal Revenue Service as to the REIT status of each portfolio company.A portfolio company’s qualification as a REIT will depend on its satisfaction of numerous requirements (some on an annual and quarterly basis) established under highly technical and complex provisions of the U.S. Internal Revenue Code of 1986, as amended (the "Code") for which there are only limited judicial or administrative interpretations, and involves the determination of various factual matters and circumstances not entirely within a portfolio company’s control.The complexity of these provisions and of the applicable income tax regulations that have been promulgated under the Code is greater in the case of a REIT that holds its assets through operating entities, as the U.S. Fund's portfolio companies may hold. Moreover, no assurance can be given that legislation, new regulations, administrative interpretations or court decisions will not change the tax laws with respect to qualification as a REIT or the U.S. federal income tax consequences of that qualification. 23 If a portfolio company of the U.S. Fund were to fail to qualify as a REIT for any taxable year, it would be subject to U.S. federal income tax on a portfolio company’s taxable income at corporate rates.In addition, a portfolio company would generally be disqualified from treatment as a REIT for the four taxable years following the year in which it loses its REIT status.A loss of a portfolio company’s REIT status would mean a reduction in its net earnings available for investment or distribution to us because of the additional tax liability.Additionally, distributions to investors of the U.S. Fund would no longer be deductible in computing a portfolio company’s taxable income and it would no longer be required to make distributions.To the extent that distributions had been made in anticipation of a portfolio company's qualifying as a REIT, a portfolio company may be required to borrow funds or liquidate some investments in order to pay the applicable corporate income tax. Furthermore, although a portfolio company intends to operate in a manner intended to qualify as a REIT, it is possible that future economic, market, legal, tax or other considerations may cause a portfolio company’s board of directors to recommend that a portfolio company revoke its REIT election. Statutory and regulatory requirements in the United States may limit or impose restrictions on our investment opportunities in the United States. Local laws and regulations in the United States will require the consultation of U.S. legal experts, often at considerable expense. The governmental bodies and bureaucracy that exists in the United States (e.g., various authorizations and permits required for building and zoning, length of time for processing applications and filings, etc.) may impose regulatory and operational difficulties affecting the real estate projects in which the U.S. Fund invests. The shopping and entertainment centers business is subject to heavy regulation, including with respect to acquisition of real estate properties, building and zoning requirements and fire safety control. In addition, the U.S. Fund will be subject to laws governing its relationships with employees, including minimum wage requirements, overtime, working conditions, and work permit requirements and possibly collective labor agreements. A determination that the U.S. Fund or its portfolio companies are not in compliance with these regulations could result in the imposition of fines, an award of damages to private litigants and significant expenses in bringing the U.S. Fund’s shopping and entertainment centers into compliance with the regulations. In addition, the U.S. Fund’s ability to make headcount reductions may be hampered by labor laws and courts which traditionally favor employees in disputes with former employers. RISKS RELATING TO ISRAEL Security and economic conditions in Israel may affect our operations. We are incorporated under Israeli law and our principal offices are located in Israel. In addition, our operations in our other lines of business, such as Elbit Trade and venture capital investments operate in Israel. Political, economic and security conditions in Israel directly affect our operations. Since the establishment of the State of Israel in 1948, various armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying in degree and intensity, has led to security and economic problems for Israel. Since October 2000, there has been a high level of violence between Israel and the Palestinians. Hamas, an Islamist movement responsible for many attacks, including missile strikes, against Israelis, won the majority of the seats in the Parliament of the Palestinian Authority in January 2006 and took control of the entire Gaza Strip by force in June 2007. Further, in the summer of 2006, Israel engaged in a war with Hezbollah, a Lebanese Islamist Shiite militia group, which involved thousands of missile strikes and disrupted most day-to-day civilian activity in northern Israel. Rocket strikes from Gaza have increased since June 2007, and thousands of rockets have been fired at population centers in southern Israel, leading to an armed conflict between Israel and Hamas in January 2009. In addition, acts of terrorism, armed conflicts or political instability in the region could negatively affect local business conditions and harm our results of operations. We cannot predict the effect on the region of any diplomatic initiatives or political developments involving Israel or the Palestinians or other countries in the Middle East. 24 Furthermore, some neighboring countries, as well as certain companies and organizations, continue to participate in a boycott of Israeli firms and others doing business with Israel or with Israeli companies. Restrictive laws, policies or practices directed towards Israel or Israeli businesses could have an adverse impact on the expansion of our business. In addition, we could be adversely affected by the interruption or curtailment of trade between Israel and its trading partners, a significant increase in the rate of inflation, or a significant downturn in the economic or financial condition of Israel. Many of our directors, officers and employees are obligated to perform military reserve duty in Israel. We cannot assess the potential impact of these obligations on our business. Our directors, officers and employees who are male adult citizens and permanent residents of Israel under the age of 45 are, unless exempt, obligated to perform annual military reserve duty and are subject to being called to active duty at any time under emergency circumstances. The deteriorating security situation in the Middle East has caused, and will continue to cause, a sharp increase in the army reserve obligations of our directors, officers and employees who are subject to such reserve duty obligations. We cannot assess the full impact of these requirements on our workforce or business if conditions should change, and we cannot predict the effect of any increase or reduction of these requirements on us. Service and enforcement of legal process on us and our directors and officers may be difficult to obtain. Service of process upon our directors and officers, all of whom reside outside the United States, may be difficult to obtain within the United States. Furthermore, since the majority of our assets and all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or these individuals or entities may not be collectible within the United States. Additionally, it may be difficult to enforce civil liabilities under U.S. federal securities law in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on a violation of U.S. securities laws because Israel is not the most appropriate forum to bring such a claim.In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S. law is applicable to the claim.If U.S. law is found to be applicable, the content of applicable U.S. law must be proved as a fact, which can be a time-consuming and costly process.Certain matters of procedure will also be governed by Israeli law.There is little binding case law in Israel addressing these matters. However, subject to time limitations, Israeli courts may enforce a U.S. judgment in a civil matter, if: · adequate service of process has been effected and the defendant has had a reasonable opportunity to be heard; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; · the judgment was rendered by a court of competent jurisdiction, in compliance with due process and the rules of private international law prevailing in Israel; · the judgment was not obtained by fraudulent means and does not conflict with any other valid judgment in the same matter between the same parties; · no action between the same parties in the same matter is pending in any Israeli court at the time the lawsuit is instituted in a U.S. court; and · the U.S. courts are not prohibited from enforcing judgments of the Israeli courts. Provisions of Israeli law may delay, prevent or make more difficult a merger or other business combination, which may depress out share price. Provisions of Israeli corporate law may have the effect of delaying, preventing or making more difficult a merger with, or acquisition of, us.The Israeli Companies Law, 5759-1999 (the “Companies Law”) generally provides that a merger be approved by the board of directors and a majority of the shares present and voting on the proposed merger.For purposes of the shareholder vote, unless a court rules otherwise, the merger will not be deemed approved if a majority of the shares not held by the other party to the merger (or by any person who holds 25% or more of the shares or the right to appoint 25% or more of the directors of the other party or its general manager) have voted against the merger.Upon the request of any creditor of a party to the proposed merger, a court may delay or prevent the merger if it concludes that there is a reasonable concern that, as a result of the merger, the surviving company will be unable to satisfy the obligations of the surviving company.Finally, a merger may not be completed unless at least (i) 50 days have passed since the filing of a merger proposal signed by both parties with the Israeli Registrar of Companies and (ii) 30 days have passed since the merger was approved by the shareholders of each merging company. 25 The Companies Law also provides that an acquisition of shares in a public company must be made by means of a tender offer if as a result of the acquisition the purchaser would become a 25% or greater shareholder of the company, unless there is already another 25% or greater shareholder of the company. Similarly, an acquisition of shares must be made by means of a tender offer if as a result of the acquisition the purchaser would become a 45% or greater shareholder of the company, unless there is already a 45% or greater shareholder of the company. In any event, if as a result of an acquisition of shares the acquirer will hold more than 90% of a company’s shares, the acquisition must be made by means of a tender offer for all of the shares. Finally, Israel tax law treats some acquisitions, such as stock-for-stock exchanges between an Israeli company and a foreign company, less favorably than U.S. tax laws. For example, Israeli tax law may, under certain circumstances, subject a shareholder who exchanges his ordinary shares for shares in another corporation, to taxation prior to the sale of the shares received in such stock-for-stock swap. The described restrictions could prevent or make more difficult an acquisition of us, which could depress our share price. RISKS RELATING TO EASTERN EUROPE We are subject to various risks related to our operations in Eastern Europe, including economic and political instability, political and criminal corruption and the lack of experience and unpredictability of the civil justice system. Many of the Eastern European countries in which we operate are countries which were allied with the former Soviet Union under a communist economic system, and they are still subject to various risks. Certain Eastern European countries, in particular those countries that are not expected to join the European Union in the near future, are still economically and politically unstable and suffer from political and criminal corruption, lack of commercial experience, unpredictability of the civil justice system, land expropriation, changes in taxation legislation or regulation, changes to business practices or customs, changes to laws and regulations relating to currency repatriation and limitations on the level of foreign investment or development. Certain Eastern European countries also continue to suffer from high unemployment, low wages and low literacy rates. These risks could be harmful to us and are very difficult to quantify or predict. Although many governments of Eastern European countries have liberalized policies on international trade, foreign ownership and development, investment, and currency repatriation to increase international trade and investment, such policies might change unexpectedly. We will be affected by the rules and regulations regarding foreign ownership of real and personal property. Such rules may change quickly and dramatically and thus may have an adverse impact on ownership and may result in a loss without recourse of our property or assets. Domestic and international laws and regulations, whether existing today or in the future, could adversely affect our ability to market and sell our products and could impair our profitability. Certain Eastern European countries may regulate or require governmental approval for the repatriation of investment income, capital or the proceeds of sales of securities by foreign investors. In addition, if there is deterioration in a country’s balance of payments or for other reasons, a country may impose temporary restrictions on foreign capital remittances abroad. Any such restrictions may adversely affect our ability to repatriate investment loans or to remit dividends. Many emerging countries have experienced substantial, and in some periods extremely high, rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of certain emerging countries. In addition, in an attempt to control inflation, price controls at our hotels have been imposed at times in certain countries, which may affect our ability to increase our room rates. 26 While we make every effort to conduct thorough and reliable due diligence investigations, in some countries where former communist regimes carried out extensive land expropriations in the past, we may be faced with restitution claims by former land owners in respect of project sites acquired by it. If upheld, these claims would jeopardize the integrity of our title to the land and our ability to develop the land. RISKS RELATING TO INDIA Hostilities in India and other countries in Asia could have a material adverse effect on our financial conditions and results of operations. India has from time to time experienced instances of internal terror attacks and hostilities with neighboring countries, including Pakistan and China. Military activity or terrorist attacks in the future could influence the Indian economy by disrupting communications and making travel more difficult and such political tensions could create a greater perception that companies operating in India are usually involved in higher degrees of risk. Events of this nature in the future, as well as social and civil unrest within other countries in Asia or within India, could influence the Indian economy and could have a material adverse effect on our financial condition and results of operations. In addition, India has from time to time experienced social and civil unrest due to religious strife. Changes in the economic policies of the Government of India or political instability could have a material adverse effect on our business. Since 1991, successive Indian governments have pursued policies of economic liberalization, including significantly relaxing restrictions on the private sector and significantly reducing the roles of the state governments in the Indian economy as producers, consumers and regulators. The Indian Government has announced policies and taken initiatives that support the continued economic liberalization pursued by previous governments. However, this trend of liberalization may not continue in the future. The rate of economic liberalization could change, and specific laws and policies generally affecting foreign investments, currency exchange, repatriation of profits and other matters affecting our investments, as well as specifically affecting the sectors of commercial activity in which we operate, could also change. A significant shift in India’s economic liberalization and deregulation policies could materially adversely affect business and economic conditions in India generally, as well as our business operations in particular. In addition to potential economical instability, the Indian economy and business practices are relatively new and evolving, and there have been some instances of political and criminal corruption. Furthermore, India continues to suffer from high unemployment, low wages and low literacy rates. These risks could be harmful to us and are very difficult to quantify or predict. Indian governments are democratically elected, but are invariably comprised of a coalition of several political parties. The withdrawal of one or more of these parties from the coalition could cause the government to fall, resulting in political instability or stagnation pending new elections. Such events could delay or even halt the progress and development of the Indian economy and its receptiveness to foreign investment, and may have a material adverse effect on our business. Operations in India are a relatively new venue to us and there is no assurance that our skills and experience can be applied successfully in these regions. While we believe that the skills and experiences that we have acquired through sourcing sites and developing and selling shopping and entertainment centers in the emerging markets in CEE can be applied successfully to projects in India or in other countries, this cannot be guaranteed. The differences between emerging markets in CEE and emerging markets in India or other countries, such as differing mentalities, social and business cultures, legal structures and systems, integrity of the courts, and restrictions on foreign ownership of real estate, may mean that our success in developing and selling shopping and entertainment centers in CEE may not be replicated in India or in other countries. 27 Limitations by the Indian government to invest in India may adversely affect our business and results of operations. Under the Indian government's policy on Foreign Direct Investment ("FDI Policy"), an acquisition or investment by us in an Indian sector or activity, in particular in the shopping and entertainment centers business, which does not comply with certain limitations, is subject to governmental approval. With respect to the real estate sector, these limitations include, among other things, a minimum investment and minimum size of built-up land. In addition, under the FDI Policy it is not permitted for foreign investors to acquire agricultural land for real estate development purposes. There is no assurance that we will comply with the limitations prescribed in the FDI Policy in order to not be required to receive governmental approvals. Failure to comply with the requirements of the FDI Policy will require us to receive governmental approvals which we may not be able to obtain or which may include limitations or conditions that will make the investment unviable or impossible, and non-compliance with investment restrictions may result in the imposition of penalties. This would have an adverse effect on our business and results of operations. Uncertainty regarding the ownership of land in India may expose us to third party claims in connection with the purchase of land by us which may have a material adverse effect on our financial performance and results of operations. Under the laws of India, the registration of ownership in land with the land registration offices does not automatically guarantee lack of third party rights to such land, particularly with respect of rights which are transferred by inheritance. While we go to considerable lengths to ensure integrity of title in the real estate properties acquired by us, the system of recording ownership and rights in and to immovable property is not conclusive, which may expose us to third party claims in connection with such land. Restrictions on the repatriation of capital in India may adversely affect our cash flows and results of operations. Pursuant to regulations promulgated under the FDI Policy and by the central bank of India, the repatriation of capital with regard to investments made in the real estate sector is subject to strict regulatory procedures, and is restricted during three years commencing on the date of such investment. If we are unable to repatriate capital from our investments in India, in whole or in part, this may have an adverse effect on our cash flows and our results of operations. GENERAL RISKS Conditions and changes in the local and global economic environments may adversely affect our business and financial results. Adverse economic conditions in markets in which we operate can harm our business. Recently, global financial conditions have been characterized by increased volatility and several financial institutions have either gone into bankruptcy or have had to be rescued by governmental authorities. These economic factors include diminished liquidity and tighter credit conditions, leading to decreased credit availability, as well as declines in economic growth and employment levels. Although there are currently signs of improvement in the global economy and in the countries in which we operate, the recession may return. In addition, the scope and effects of the recent economic instability in Europe cannot yet be determined. Partly as a result, entire industries have faced and may be facing extreme contraction and even the prospect of collapse. The credit crisis could have a number of follow-on effects on our business, including a possible: (i) slow-down in our business, resulting from lower consumer expenditure, inability of consumers to pay for products and services, insolvency of consumers or insolvency of key partners, (ii) negative impact on our liquidity, financial condition and share price, which may impact our ability to raise capital in the market, obtain financing and other sources of funding in the future on terms favorable to us, and (iii) decrease in asset values that are deemed to be other than temporary, which may result in impairment losses. If such increased levels of volatility and market turmoil continue, it may materially adversely affect our results of operations and may increase the difficulty for us to accurately forecast and plan future business. 28 If we are characterized as a passive foreign investment company for U.S. federal income tax purpose, holders of ordinary shares may suffer adverse tax consequences. Generally, if for any taxable year 75% or more of our gross income is passive income, or at least 50% of the value of our assets, averaged quarterly, are held for the production of, or produce, passive income, we will be characterized as a passive foreign investment company (“PFIC”), for U.S. federal income tax purposes. A determination that we are a PFIC could cause our U.S. shareholders to suffer adverse tax consequences, including having gains realized on the sale of our shares taxed at ordinary income rates, rather than capital gains rates, and being subject to an interest charge on gain from the sale or other disposition of our ordinary shares, and on certain “excess distributions” with respect to our ordinary shares and could have an adverse effect on the price and marketability of our shares. If we are a PFIC for U.S. federal income tax purposes, highly complex rules would apply to U.S. holders owning our ordinary shares. Accordingly, you are urged to consult your tax advisors regarding the application of such rules. See “Item 10.E. Taxation - Tax consequences if we are a Passive Foreign Investment Company” below. We are subject to various legal proceedings that may have a material adverse effect on our results of operations. Certain legal proceedings have been initiated against us, including litigation in connection with the change of control of us and our subsidiary Elscint Ltd. ("Elscint") in May 1999 and the acquisition of the hotel businesses by Elscint in September 1999, as well as motions to certify certain of such claims as class actions and litigation by an individual who claims to have rights to a percentage in us and certain of our subsidiaries. For details refer to note 23B(3) in our annual consolidated financial statements included in this annual report. A determination against us in some or all of these proceedings, mainly those related to class actions, may materially adversely affect our results of operations. We have significant capital needs and additional financing may not be available. The sectors in which we compete are capital intensive. We require substantial up-front expenditures for land acquisition, development and construction costs, certain investments in research and development as well as for the ongoing maintenance of our hotels or operation of our centers. In addition, following construction, additional financing is necessary to maintain the centers in good condition until they are sold. Accordingly, we require substantial amounts of cash and financing for our operations. We cannot be certain that such external financing would be available on favorable terms, on a timely basis or at all. During 2008, the world markets experienced a financial crisis, which resulted in lower liquidity in the capital markets. Lower liquidity may result in difficulties to raise additional debt or less favorable interest rates for such debt. In addition, construction loan agreements generally permit the draw down of the loan funds against the achievement of pre-determined construction and space leasing milestones. If we fail to achieve these milestones, the availability of the loan funds may be delayed, thereby causing a further delay in the construction schedule. If we are not successful in obtaining financing to fund our planned projects and other expenditures, our ability to undertake additional development projects may be limited and our future results of operations could be materially adversely affected. Our inability to obtain financing may affect our ability to construct or acquire additional shopping centers and hotels, and we may experience delays in planned renovation or maintenance of our hotels that could have a material adverse effect on our results of operations. In addition, our quarterly and annual operating results have, and may in the future, fluctuate significantly. These fluctuations may be caused by various factors, particularly due to significant sales of our properties and the frequency of such transactions. As a result of our disposition and acquisition or development of centers, we may experience significant fluctuations in our annual and quarterly results. If we were in need of cash and financing for our operations at a time when our results were low, this may also have an impact on our ability to fund or successfully obtain financing to fund our planned projects and other expenditures. Our high leverage could adversely affect our ability to operate our business. We are highly leveraged and have significant debt service obligations, including bank debt and notes issued in public offerings to investors in Israel. In addition, we and our subsidiaries may incur additional debt from time to time to finance acquisitions or capital expenditures or for other purposes. We will have substantial debt service obligations, consisting of required cash payments of principal and interest, for the foreseeable future. 29 Our lenders require us to maintain and comply with certain financial and operational covenants. Our ability to comply with these covenants may be affected by events beyond our control. A breach of any of the covenants in our debt instruments or our inability to comply with the required covenants could result in an event of default, which, if not cured or waived in a timely manner, could have a material adverse effect on us. In the event of any default under the loan agreements, the lenders thereunder could elect to declare all outstanding borrowings immediately due together with accrued and unpaid interest and other fees. Furthermore, in the event of any default under the loan agreements, such loans could be reclassified as short-term debt. Such classification in our financial statements may improperly reflect our working capital ratio as well as other financial indicators since the assets which were financed by these loans are classified as non-current assets. As a result of our substantial indebtedness: · we could be more vulnerable to general adverse economic and industry conditions; · we may find it more difficult to obtain additional financing to fund future working capital, capital expenditures and other general corporate requirements; · we will be required to dedicate a substantial portion of our cash flow from operations to the payment of principal and interest on our debt, reducing the available cash flow to fund other projects; · we may have limited flexibility in planning for, or reacting to, changes in our business and in the industry; and · we may have a competitive disadvantage relative to other companies in our business segments with less debt. We cannot guarantee that we will be able to generate enough cash flow from operations or that we will be able to obtain sufficient capital to service our debt or fund our planned capital expenditures. In addition, we may need to refinance some or all of our indebtedness on or before maturity. We cannot guarantee that we will be able to refinance our indebtedness on commercially reasonable terms or at all. We have the ability under our debt instruments to incur substantial additional indebtedness and any additional indebtedness we incur could exacerbate the risks described above. If we are subject to a rating downgrade, or a suspension or withdrawal of the rating assigned by a rating agency to our publicly held notes, we may experience increased difficulty in raising debt financing in the future or in refinancing our indebtedness. Our results of operations fluctuate due to the seasonality of our various businesses. Our annual revenues and earnings are substantially dependent upon general business activity, vacation and holiday seasons and the influence of weather conditions. As a result, changes in any of the above have a disproportionate effect on the annual results of operations of our hotels and fashion retail businesses. One of our shareholders beneficially owns a substantial amount of our ordinary shares and, therefore, effectively controls our affairs. As of March 31, 2010, Mordechay Zisser, our Executive President and a director, held, directly and indirectly, approximately 49.55% of our issued share capital. For additional information, see "Item 7.A. Major Shareholders." As a result of such holdings, Mr. Zisser has the ability, in effect, to elect the members of our board of directors and to effectively control our business. A loss of the services of members of our senior management, including in particular, that of Mr. Mordechay Zisser, could materially adversely affect our business and results of operations We depend on the continued services of the members of our senior management team, including in particular that of Mr. Mordechay Zisser, our Executive President and a director. Any loss of the services of Mr. Mordechay Zisser or any other member of our senior management team could result in the loss of expertise necessary for us to succeed, which could cause our revenues to decline and impair our ability to meet our objectives, see "Item 6.B. Directors, Senior Management and Employees - Compensation of Directors and Officers – Services of Mr. Mordechay Zisser." 30 Our annual and quarterly results may fluctuate, which may cause the market price of our ordinary shares to decline. We have experienced at times in the past, and may in the future experience, significant fluctuations in our quarterly and annual operating results which may cause the market price of our ordinary shares to decline. These fluctuations may be caused by various factors, particularly due to significant sales of our properties and the frequency of such transactions. We periodically review our business to identify opportunities for the acquisition, development or sale of new centers and/or hotels. As a result of our disposition and acquisition or development of centers, we may experience significant fluctuations in our annual and quarterly results. As a result, we believe that period-to-period comparisons of our historical results of operations may not necessarily be meaningful and that investors should not rely on them as an indication for future performance. It is likely that in some future periods, our operating results may be below expectations of public market analysts or investors. If this occurs, our share price may drop. ITEM 4.INFORMATION ON THE COMPANY A.HISTORY AND DEVELOPMENT OF THE COMPANY Elbit Imaging Ltd. was incorporated in 1996 under the laws of the State of Israel. Our shares are listed on the NASDAQ Global Select Market (ticker symbol: EMITF) and on the Tel Aviv Stock Exchange ("TASE"). Our executive offices are located at 2 Weitzman Street, Tel-Aviv 64239, Israel. You may reach us by telephone at (972-3) 608-6000 or by fax at (972-3) 608-6050. Our address in the U.S. is c/o Elscint, Inc., 747 Third Avenue, 4th Floor, New York, NY 10017-2803. For a summary of our recent acquisitions, dispositions and other activities and of our capital expenditures and divestitures during the years 2007, 2008 and 2009 and that are currently in progress, see “Item 5. Operating and Financial Review and Prospects - Overview.” B.BUSINESS OVERVIEW We operate in the following principal fields of business: · Commercial and Entertainment Centers - Initiation, construction, and sale of commercial and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in CEE and in India. In certain circumstances and depending on market conditions, we may operate and manage a commercial and entertainment center prior to its sale. · Hotels - Hotels operation and management, primarily in major European cities. · Image Guided Treatment - Investments in the research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment. · Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India and in Eastern Europe. · Fashion Apparel - distribution and marketing of fashion apparel and accessories in Israel. · Other Activities - (i) venture capital investments; (ii) investments in hospitals and farm and dairy plants in India, which are in preliminary stages; and (iii) wholesale trade of home applications in India. 31 Shopping and Entertainment Centers This business includes mainly shopping and entertainment centers which are currently under construction and/or development in capital cities and important regional areas in various countries in CEE and India. In addition to the shopping and entertainment centers business, our real estate portfolio includes certain mixed-use real estate projects which include predominantly shopping and entertainment combined with other elements of operations, including offices, residential units, conference centers and leisure facilities. In this segment, we also include other real estate projects, such as office buildings. In this annual report, we refer to all projects mentioned above, as “shopping and entertainment centers.” Construction or development of each such project is generally conducted through a special purpose project corporation, owned by our 67.5% subsidiary, Plaza Centers N.V. (LSE: PLAZ) (WSE: PLAZ/PLAZACNTR) (“PC”) (63% on a fully diluted basis). In certain cases, such special purpose corporation is held as a joint venture with project partners. As at the date of this annual report, our shopping and entertainment segment of operations includes a total of 3 operating projects, 31 projects in various stages of planning, development and construction, including 16 shopping and entertainment centers, 11 mixed-use projects, one office building and 3 offices. Our projects are located in Romania, Poland, India, the Czech Republic, Serbia, Hungary, Bulgaria, Latvia and Greece. Business Concept and Strategy Our main focus in this field of operations is development and construction of new shopping and entertainment centers and redeveloping existing centers, where there are significant redevelopment potential, in both capital cities and important regional centers. Our shopping and entertainment centers vary in size and may range between 8,000 m² and 70,000 m2 gross lettable area (“GLA”), but we may develop larger shopping and entertainment centers if our development criteria are met. We develop shopping and entertainment centers whose size, tenant mix and design are dictated by market demand, and that take into account particular factors such as the size of the local population (generally a minimum of 50,000 people), the socio-economic status of the population, any competing shopping and entertainment centers in the locality, local retail demand (whether for fashion, grocery, local convenience stores or entertainment) and the location of the site (whether city center or suburban). Our centers are principally comprised of two elements: shopping and entertainment. The shopping element is comprised of large retail anchor tenants (such as Tesco, Match, Peek&Cloppenburg, New Yorker, H&M, Zara and C&A). These anchor tenants form the basis of the shopping areas around which smaller boutiques, international brands (such as Hugo Boss, Mango, Aldo, Sephora, Reserved, House and Esprit) and local retailers create a carefully balanced tenant mix to meet local demand. Leases with anchor tenants generally run for a term of ten to fifteen years, with an option to extend. Leases with semi-anchor tenants are usually for a term of five to ten years, while standard units are usually leased for three to five years. The entertainment facilities typically include a multiplex cinema complex of between four and twelve screens, depending on the size of the center, and, where appropriate, an IMAX auditorium. The entertainment areas also include gaming areas comprising of video game arcades, bowling alleys, electronic gaming machines, billiards, discotheques, bars and a children’s playgrounds. PC’s subsidiary Mulan B.V. operates our “Fantasy Park” gaming areas and Cinema City International N.V. operates most of the multiplex cinemas. Each entertainment area also includes a food court offering a wide range of food outlets, coffee shops and restaurants. Our business concept and strategy for our shopping and entertainment centers includes the following elements: Development: develop modern western-style shopping and entertainment centers and mixed-use developments in the capital and regional cities of selected countries, primarily in CEEand India, for the medium and long term. Acquisitions: acquire operating shopping centers that show significant redevelopment potential (either as individual assets or as portfolios) for refurbishment and subsequent re-sale. 32 Although the above criteria relate to the selection of target countries and potential development sites, we also apply these criteria to existing shopping centers which we identify as having redevelopment potential, either for the expansion of an existing project, or, where it becomes no longer possible or feasible to develop a shopping and entertainment center in the site, consider developing the site for alternative uses, such as office or residential use. Pre-sale: Where prevailing market and economic conditions are favorable, we may pre-sell the centers prior to, or after, commencement of construction or redevelopment. Where the opportunity exists in CEE and India, we may extend developments beyond shopping and entertainment centers by leveraging our strengths and drawing upon our experience and skills to participate in residential, hotel, office and other development schemes where such developments form part of integrated large scale business and leisure developments. We also continually assess and consider specific development opportunities that satisfy our development parameters and investment criteria in countries not previously targeted by us. We constantly seek to acquire high yielding mature assets or invest in interesting new markets, where clear and, sometimes, exceptional opportunities may arise to enhance capital and income. Depending on economic conditions and property yields, our strategy in CEE is to either dispose of a shopping and entertainment center upon completion, or retain and operate a shopping and entertainment center on completion, until economic conditions warrant a profitable sale, if that is likely to be more profitable to us than disposing of it. Currently, under the existing market conditions in India, our strategy in relation to our investments in this region is initially to hold and operate, rather than dispose upon completion. We estimate the holding and operating period of our investments in India to be between three to five years. During the last few months of 2008 there was extraordinary turbulence in economic and financial markets worldwide which impacted considerably on activity in real estate markets worldwide, with the lack of availability of financing being a key factor behind the dramatic slowdown in investment transactions. Although debt market conditions slightly improved in 2009, the repercussions of the global recession are still very strong and PC's management estimates that it will continue to have an impact on current and potential tenants for some time. During 2009 PC commenced the construction of two developments in Suwalki and Zgorzelec, in Poland, with the latter being completed and opened in March 2010. The remainder of PC's development pipeline projects are in various stages of design, awaiting to receive permits or under construction. Commencement of these projects will depend, amongst other things, on the availability of external financing. Our projects in the shopping and entertainment centers business are divided into four principal project categories: (i) operating projects; (ii) shopping and entertainment centers under development; (iii) mixed-use projects with predominant retail characteristics, under development; and (iv) other projects (offices and other yielding real estate projects). Set forth below is information with respect to the projects in each category. Operating Projects Riga Plaza - Riga, Latvia In March 2009, PC opened the Riga Plaza in Latvia. This shopping and entertainment center is located on the west coast of the Daugava River, and is comprised of a three-floor shopping and entertainment center with a GLA of approximately 49,000 m2 and over 1,500 parking spaces. It houses over 140 stores, anchored by a supermarket on the ground floor, an eight-screen multiplex cinema and 2,000 m2 Fantasy Park. This project is held by PC and an unrelated third party in equal parts through a special purpose company. The agreement between the parties provides for a buy-out mechanism in the event of certain deadlocks and for certain limitations on the sale of each party’s holdings in such company, including a right of first offer and a tag along right to all of each party’s shares. Management of the Riga Plaza is conducted by a third party management company. 33 Liberec Plaza - Liberec, Czech Republic In March 2009, PC opened the Liberec Plaza, in the center of Liberec, a city in the north of the Czech Republic. This shopping and entertainment center has a GLA of approximately 17,000 m2 and includes an anchor supermarket, fashion retailers, a Fantasy Park, a food court and restaurants. The center also includes a residential area of 850 m2 and 800 m2 of office space. This center is 100% owned by PC. Management of the Liberec Plaza is conducted by a third party management company. Zgorzelec Plaza - Zgorzelec, Poland In March 2010, PC opened the Zgorzelec Plaza in Zgorzelec, Poland, a town in south-western Poland. This shopping and entertainment center has a GLA of approximately 13,000 m2.It houses over 60 stores, anchored by a supermarket and brand name fashion retailers and has 450 parking spaces. This center is 100% owned by PC. Certain management services of the Zgorzelec Plaza are conducted by a third party management company. Shopping and Entertainment Centers under Development Name of Project Location Title PC Share %1 Approximate Land Area (m2) Approximate Gross Lettable Area (m2) Estimated Completion Status Suwałki Plaza Suwałki, Poland Ownership Under construction Lodz Plaza Lodz, Poland Ownership / perpetual usufruct 2012-2013 Planning and development stage Csiki Plaza Miercurea Ciuc, Romania Ownership Construction commenced awaiting external financing for completion Kragujevac Plaza Kragujevac, Serbia Leasing for 99 years until 2106 Planning and development stage Uj Udvar 2 Budapest, Hungary Ownership 35 Planning and development stage Timisoara Plaza Timisoara, Romania Ownership 2012-2013 Planning and development stage Toruń Plaza Toruń, Poland Perpetual leasehold Planning and development stage Kielce Plaza Kielce, Poland Perpetual leasehold 2013-2014 Planning and development stage Leszno Plaza Leszno, Poland Perpetual leasehold 2013-2014 Planning and development stage Sport Star Plaza Belgrade, Serbia Leasing for 99 years until 2106 2013-2014 Planning and development stage Shumen Plaza Shumen, Bulgaria Ownership 2013-2014 Planning and development stage Slatina Plaza Slatina, Romania Ownership 2012-2013 Planning and development stage Constanta Plaza Constanta, Romania Ownership Planning and development stage Hunedoara Plaza Hunedoara, Romania Ownership 2012-2013 Planning and development stage Targu Mures Plaza Targu Mures, Romania Ownership 2012-2013 Planning and development stage Helios Plaza Athens, Greece Ownership Planning and development stage 1 Directly or indirectly. 2 Uj Udvar is currently active and has an approximate GLA of 12,000 m2 and approximately 14,000 m2 of parking areas. 34 Total additional estimated costs of construction, required for completion of all of the above projects and the percentage of pre-leased areas are presented in the following table: Country Estimated cost of completion Percentage Pre-leased * Poland €254 million (approximately $365 million) 60% Romania €187 million (approximately $269 million) - Hungary €75 million (approximately $108 million) - Serbia €22 million (approximately $32 million) - Bulgaria €36 million (approximately $52 million) - Greece €70 million (approximately $101 million) - * In respect of those projects that are under construction Mixed-use Projects - Predominantly Retail Projects, Under Development Name of Project Location Title PC Share % Approximate Land Area (m2) Approximate Gross Lettable Area (m2) Estimated Completion Status The Dream Island Budapest, Hungary Ownership / land use rights 350,0002, 3 2013-2015 Initial excavation and archeological works commenced. An exclusive casino license has been awarded. Casa Radio Bucharest, Romania Leasing for 49 years ending 2056 600,0002, 5 2013-2015 Initial construction commenced. Approval of the Urban technical commission has been obtained Iasi Plaza Iasi, Romania Ownership 2012-2013 planning and development stage Belgrade Plaza Belgrade, Serbia Leasing for 99 years ending 2106 70,000 2 2013-2014 Planning and development stage Sofia Plaza Business Center Sofia, Bulgaria ownership 51 2013-2014 Planning and development stage Koregaon Park Pune, Maharashtra State, India Ownership 111,000 2, 7 2011 (Mall) 2012 (offices) Under construction Kharadi Kharadi, Pune, India Ownership 205,000 2, 8 Planning and development stage Trivandrum Trivandrum, Kerala State, India Ownership 195,000 2, 9 - Planning stage 35 1 Indirectly (PC has a 50% shareholding in a company which has a 87% interest in the consortium which owns the project. The remaining interests are 10% held by a company controlled by the managing director of the consortium and a further 3% is owned by minority shareholders). 2 GBA. 3 This project is expected to include approximately 3,000 hotel rooms in several hotels of different categories as well as approximately 1,000 leisure apartments, a 3,500 seat convention center, a 1,500 seat opera house, a 3,500 seat multi-purpose theater, a marina with anchorage capacity for 300 vessels, a shopping and entertainment center including a prestigious ‘Designer avenue’, a Roman cultural museum, and parking facilities for approximately 5,500 vehicles, as well as a casino of 40,000 m2. 4 Other investors in the project include the Government of Romania, which will procure that the project company is granted the necessary development and exploitation rights in relation to the site for a 49-year period in consideration for a 15% interest in the project and an additional developer which holds 10%. 5 The project will consist of a complex with a planned GBA of approximately 600,000 m2 (including parking), and will include a shopping and entertainment center of approximately 170,000m2, with a hypermarket of approximately 6,500m2, a hotel of 35,000m2 (320 rooms), an apartment hotel of 18,000m2, a ferris wheel, a conference center of 14,000m2 and 130,000m2 of offices. 6 For information regarding the rights of Mr. Abraham (Rami) Goren, our Executive Vice Chairman of the board of directors, in the projects, see "Item 6.B. Directors, Senior Management and Employees - Compensation of Directors and Officers - Agreements with our Executive Vice Chairman." 7 This project is expected to include a shopping and entertainment center with an estimated GBA of approximately 83,500 m2 and an office building with an estimated GBA of approximately 27,500 m2 (including underground parking). 8 This project is expected to include a shopping and entertainment center with an estimated GBA of approximately 150,000 m2 and an office complex of approximately 55,000 m2. 9 This project is expected to include a shopping and entertainment center of approximately 67,000 m2, office space of approximately 90,500 m2 and an apartment hotel of approximately 37,500 m2. Total additional estimated costs of construction, required for completion of all of the above projects and the percentage of pre-leased areas are presented in the following table: Country Estimated cost of completion Percentage Pre-leased * ** Hungary €1,070 million (approximately $1,541 million) - Romania €683 million (approximately $984 million) - Serbia €100 million (approximately $144 million) - Bulgaria €72 million (approximately $104 million) - India €333 million (approximately $480 million) 30% *In respect of the commercial part of the mixed-use project. **In respect of those projects that are under construction. 36 Other Projects (Offices and Other Yielding Real Estate Projects) Arena Plaza Extension, Budapest, Hungary The Arena Plaza extension is a planned office addition of approximately 40,000 m2 GLA to the Arena Plaza in Budapest, Hungary (a shopping and entertainment center of 66,000 m2 sold to aAIM). The project is in the preliminary phase and is scheduled to open in 2013. Plaza-BAS. B.V, Romania. Within the framework of a joint venture partnership with BAS Development (“BAS”), PC is developing residential and office projects in Romania. BAS is a private company which is active in the Romanian property market. Plaza-Bas B.V. a company established by the joint venture partners, ("Plaza Bas"), acquired the shares then held by BAS in seven residential and office development projects. Plaza Bas is 50.1% owned by PC and the remaining 49.9% is owned by BAS. PC has the power to appoint 60% of the board members in Plaza Bas. Out of the seven existing BAS projects, the following are for office development: · Brashov - PC owns a 25% share in an office development project known as the Primavera Tower Brasov with a planned GBA of approximately 12,000 m². It is anticipated that the project will be completed in 2013. · Ploiesti - PC owns a 25% share in an office development project known as the Primavera Tower Ploiest, with an expected GBA of approximately 10,000 m². It is anticipated that the project will be completed in 2012. Total additional estimated costs of construction, required for completion of all of the above projects and the percentage of pre-leased areas are presented in the following table: Country Estimated cost of completion Percentage Pre-leased* Hungary €48 million (approximately $69 million) - Romania €47 million (approximately $68 million) - * In respect of those projects that are under construction. Hotels General The goal of our hotel business is to acquire and manage, generally via management companies, four-star hotel properties, that are conveniently located near major transportation stations which provide the business and vacation traveler with upscale quality accommodation. In addition to our operational hotels, we develop hotels within our mixed-use projects (both commercial and residential) and furthermore, hold interests in certain plots and properties intended to be developed or refurbished into hotels, see " - Hotels under development or renovation" below. Ownership Structure of Hotels Our ownership percentage in our hotels varies, and the remaining interests in those hotels that are not owned by us are owned by various unrelated third parties, including, with respect to five of our hotels (two in the Netherland and three in the United Kingdom), by Park Plaza. Park Plaza is engaged in ownership, co-ownership, lease, franchising and management of full service four star deluxe hotels and trendy boutique hotels in major gateway cities and regional centers in Europe, the Middle-East and North Africa. 37 We are party to shareholder agreements with Park Plaza with respect to these five hotels. In accordance with the terms of these agreements, we and Park Plaza have equal representation in the board of directors of each hotel company. The agreements also provide for rights of first refusal, tag along, drag along rights and that some shares (5%-10%) held by Park Plaza in the United Kingdom hotel companies, will not confer voting rights until such time as Park Plaza shall have provided and completed its full equity contribution (as defined in the agreements) in each respective hotel. Management of Hotels Park Plaza also serves as the management company of the five operating hotels mentioned above (two in the Netherland and three in the United Kingdom). It is the franchisee for certain territories under territorial license and franchise agreements with Carlson, a leading travel and hospitality company, which entitles Park Plaza to use the “Park Plaza” trademark. The Centerville Aparthotel is managed by us and the Rezidor Hotel Group manages three of our hotels (two hotels in Belgium and one in Romania) (Park Plaza and the Rezidor Hotel Group, together, the "Management Companies"). Under the respective management agreements signed with each Management Company, we undertook to pay the Management Companies certain agreed upon fees which will be calculate as percentage from the respective hotel’s revenue as well as certain agreed upon percentage from the gross operating profit of each such relevant hotel. We also undertook to participate in certain portions of the expenses incurred by the Management Companies in the course of performance of their obligations (mainly marketing and advertising expenses), up to certain percentage of the gross operating profit. Within the terms of the management agreements with Park Plaza we were granted a sub-franchise by Park Plaza granting us a license to use the "Park Plaza" name, in relation to the hotels owned and operated by Park Plaza, in consideration for royalties not to exceed certain percentage of the room revenues of such hotels. We are entitled to terminate our Management Agreements (excluding the Radisson Blu Bucharest Hotel agreement), subject to payment of a termination fee to the Management Company. In the event of a sale of the Victoria Hotel in Amsterdam, Park Plaza is also entitled to receive 2.5% of any profit generated from such a sale. Under the Radisson Blu Bucharest Hotel management agreement, the Rezidor Hotel Group undertook to guarantee that the adjusted operating income of such hotel, from the second year of operation, will not decrease below a fixed annual amount, subject to a cap payable from the total aggregate amount accumulated during the term of the agreement. The agreement also provides for minimum and maximum capped aggregate fees payable to the Rezidor Hotel Group. Business Concept and Strategy Our business concept and strategy for our hotels include the following elements: Location: Our hotels are generally situated in close proximity to major railway links into cities, such as the central railway station in Amsterdam (situated across from our Park Plaza Victoria Amsterdam Hotel), the central railway station in Antwerp (situated opposite our Radisson Blu Astrid Antwerp Hotel) and the Victoria railway station in London (situated close to our Park Plaza Victoria London Hotel). The Amsterdam and Antwerp stations accommodate the services of the Train de Grand Vitesse (the “TGV”). Service: Our hotels make considerable efforts to offer personal services at an upscale level. Customer base: Our hotels’ principal target customer base is the business traveler and the tourist industry, both individuals and in groups. Management: Our hotels focus on strategic cooperation and affiliation with management companies with know-how and expertise in hotel management, which enables optimal use of a centralized reservation system, and which provides the advantage of a unified management system that promotes the efficiency of the operation and control of hotels in diverse locations. 38 Strategy: Our strategy for our hotel business is to increase the number of hotel rooms in both Western and Eastern Europe, with emphasis on prime location, while contemplating expansion of our hotel operation into the Indian market and other venues, by incorporating the hotel business into mixed-use projects. The duration of our holding and managing of our hotel portfolio varies and is dependent upon business cycles, economic conditions, property yields, and trends affecting the hotel industry or capital market opportunities. Operating Hotels The table below provides information with regard to our operating hotels: Name and Rate of Hotel Title Our Share As of December 31, 2009 Approximate Constructed Area (square feet) Total Rooms and description Average Occupancy Rates During 2009 (%) Additional information Park Plaza Victoria Amsterdam1 Amsterdam, the Netherlands Four Star Deluxe Freehold 50% 306 including Executive rooms and Business and deluxe Suites 92% a business center and a health center, 10 conference rooms, bar and a restaurant Park Plaza Utrecht Utrecht, the Netherlands Four Star Leasehold 50% 120 superior and executive rooms 73% includes 11 conference rooms, a business center a sauna, a gym, bar and a restaurant Radisson Blu Astrid Antwerp Antwerp, Belgium Four Star Deluxe Freehold 100% 247 rooms including business class suites & 19 new luxury apartments 57% Includes an oceanarium attraction, 18 conference rooms, a bar, a restaurant and a fully equipped health club with a pool Radisson Blu Bucharest Bucharest, Romania Five Star Freehold 77% 424 rooms suites, executive suites and one exclusive royal suite 47% The complex of both hotels includes several restaurants, a spa and a world class health academy, casino, shopping area andsupermarket services Centerville ApartHotel Bucharest, Romania Freehold 77% 292 apartments 91% Park Plaza Sherlock Holmes London London, the United Kingdom Four Star Deluxe Leasehold 45% equity and 50% voting 119 rooms and executive rooms 86% This boutique style hotel includesexecutive lounge, main meeting room and 7 board rooms, a bar and a restaurant Park Plaza Victoria London London, the United Kingdom Four Star Deluxe Freehold 50% 299 including guestrooms and suites plus 12 one & two bedroom apartments 87% includes executive lounge, health center, main conference room and 13 additional conference rooms, a bar and a restaurant Park Plaza Riverbank London2 London, the United Kingdom Four Star Deluxe Leasehold 45% equity and 50% voting 394 rooms including superior and executive rooms and suites 83% together The complex also includes full leisure center, conference and business rooms, restaurant, brasserie, bar and lounge Plaza on the River London2 London, the United Kingdom Four Star Deluxe 65 luxury residential suites Park Inn Antwerp, Belgium Three star boutique Freehold 59 rooms going from standard to junior suite with terrace 61% Includes a restaurant, a lounge and a fitness room 1 See also “ - Hotels under Development or Renovation” below. 2 Park Plaza Riverbank London Hotel and Plaza on the River London Hotel form part of the Riverbank complex. 39 Average room rate for 2009, for our hotels in the Netherlands was: €119 (approximately $171); average room rate for 2009, for our hotels in Belgium was: €104 (approximately $150); average room rate for 2009, for our hotels in United Kingdom (including the Plaza on the River) was: €129 (approximately $185); and average room rate for 2009, for our hotels in Romania was: €82 (approximately $118). Revenue Per Available Room ("RevPar") for 2009, for our hotels in the Netherlands totaled: €103 (approximately $149); RevPar for 2009, for our hotels in Belgium totaled: €60 (approximately $87); RevPar for 2009, for our hotels in the United Kingdom (including the Plaza on the River) totaled: €109 (approximately $157); and RevPar for 2009, for our hotels in Romania totaled: €53 (approximately $76). Recently Acquired Hotels In April 2010, we, together with Park Plaza, acquired the Holiday Inn Schiphol Hotel located near the Amsterdam Schiphol Airport, for a purchase price of €30 million (approximately $40 million). The acquisition was executed through Schiphol Victoria Hotel C.V., a partnership jointly and equally controlled by us and Park Plaza. The purchase was financed mostly through a bank loan, with an equity contribution of the joint venture partners of €1 million (approximately $1.44 million) each. The bank loan also provides for additional funds for a prospected refurbishment of this hotel as well as other hotels held by the joint venture partners in The Netherlands. The hotel offers 342 rooms and over 1,800 square meters of flexible meeting space. The hotel is intended to operate under the "Park Plaza" brand name. Hotels under Development or Renovation Victoria Monument, Amsterdam, the Netherlands We own together with Park Plaza, in equal parts, a joint venture company which purchased a historical office building with appurtenances and land, in Amsterdam, the Netherlands. The 75 year old office building, which is considered a historical building for preservation under local laws, is located in the heart of Amsterdam’s business and entertainment center and resides next to our four-star Park Plaza Victoria Amsterdam Hotel. The joint venture company intends to convert this property into an approximately 100 room hotel as an extension to the Park Plaza Victoria Amsterdam Hotel, following restoration and an investment of approximately €10 million, and subject to receipt of all consents and permits. The purchase price of €14 million (of which our share is 50%) was fully financed through a bank loan. Plot in Tiberius, Israel In July 2007 we entered into an agreement with the Israel Land Administration, according to which we leased a plot of approximately 44,600 m2 in Tiberius, Israel for a term of 49 years (through 2056) with an option to extend the lease term for an additional 49 years. The total consideration paid amounted to NIS 30.6 million. We intend to build a hotel on the site. Under the agreement, we undertook to complete the construction work of the hotel within a period not exceeding 36 months (July 2010). Also under the agreement, we provided the Israel Land Administration with two bank guarantees in the aggregate amount of NIS 10 million, linked to the Israeli Consumer Price Index in order to secure our undertakings under the lease agreement. 40 The Image Guided Treatment Business All of our activities in the image guided treatment field are performed through our controlled subsidiary InSightec, in which we hold approximately 71.3% of the outstanding share capital (59.7% on a fully diluted basis). Other shareholders of InSightec include GE (16.9% on a fully diluted basis) and MediTech Advisers LLC ("MTA"). Employees, directors, officers and other investors hold the remaining shares of InSightec. The fully diluted holdings in InSightec are calculated including options exercisable into InSightec's ordinary shares which start vesting upon the initial public offering of InSightec or upon the occurrence of certain other material changes to InSightec. In February 2010, we announced our intention to restructure our bio-tech and medical holdings, under a new wholly owned subsidiary, Elbit Medical Ltd. (“EML”), and to offer shares of such subsidiary in a public offering on the Tel Aviv Stock Exchange. On April 28, 2010, we filed an initial draft prospectus with the Israel Securities Authority, in respect of the initial public offering of EML shares on the Tel Aviv Stock Exchange. The success of such offering is subject to general economic market conditions, the interest level of investors and the performance of EML's business. In 2009, we invested a total of $15 million in Series B Preferred Shares of InSightec. The Series B Preferred Shares of Insightec are senior to all other shares and subordinate to all creditors. Each Series B Preferred Share of Insightec may be converted at any time at the holder’s option into ordinary shares, and will be automatically converted upon an initial public offering of Insightec's shares that meets certain criteria. In addition, upon the closing of our investment in Series B Preferred Shares mentioned above, all outstanding Series A Preferred Shares of InSightec and all convertible notes of InSightec were converted into Series B Preferred Shares and all contingent warrants granted by InSightec were exercised into ordinary shares. Pursuant to the fifth amended and restated securityholders agreement entered into among us, InSightec, GE and MTA in January 2010, we are entitled, as long as we hold at least 50.01% of the outstanding share capital of InSightec on a fully diluted basis, to appoint three directors to serve on InSightec’s board of directors as well as the CEO, subject to the consent of InSightec’s board of directors. We will be entitled to appoint two directors to Insightec’s board of directors as long as we hold less than 50.01% but more than 30% of the outstanding share capital of InSightec on a fully diluted basis, and in the event our holdings range between 5% and 30% of the outstanding share capital of InSightec on a fully diluted basis, we will have the right to appoint one director to Insightec’s board of directors. GE has a right, as long as it holds at least 5% of the outstanding share capital of InSightec on a fully diluted basis, to appoint one director and one observer (with no voting rights) to serve on InSightec’s board of directors. The agreement also imposes certain limitations and rights on share transactions and a right for us and GE, in case one party fundamentally breaches the agreement, to acquire the other’s stake in InSightec, at certain penalty values. Certain decisions of InSightec are required to be approved by a vote of 70% of the holders of the issued and outstanding Series B Preferred Shares. In addition, GE has certain veto rights with regard to the execution of certain significant transactions or activities not in the ordinary course of business, as long as GE continues to hold at least 5% of the outstanding share capital of InSightec. In February and April 2010 we undertook to provide InSightec with financial support up to an aggregate amount of NIS 15 million, on terms to be agreed upon between the parties according to market conditions, in order to enable InSightec to continue its operations until the end of its current fiscal year. For this purpose we have provided InSightec with a credit line that is linked to the Israeli consumer price index. In addition, in April 2010 EML undertook to provide InSightec with financial support, starting June 2010, up to an aggregate amount of NIS 7.6 million, on terms to be agreed upon between the parties according to market conditions. 41 Business description InSightec has developed and markets the ExAblate - the first FDA-approved system for MRgFUS. InSightec’s objective is to transform the surgical environment for the treatment of a limited number of forms of benign and malignant tumors by replacing invasive and minimally invasive surgical procedures with an incision-less surgical treatment solution. The system is designed to deliver safe and effective non-invasive treatments while reducing the risk of disease and potential complications, as well as the direct and indirect costs associated with conventional surgery. In October 2004, InSightec received FDA approval to market the ExAblate in the United States for the treatment of uterine fibroids, a type of benign tumor of the uterus. Prior to that, in October 2002, InSightec received authorization to affix the CE mark to the ExAblate, enabling it to market the system in the European Economic Area, and certain Asian countries, for the treatment of uterine fibroids. InSightec also has regulatory approval for the ExAblate for uterine fibroids in Canada, Russia, Brazil, Mexico, Korea, Taiwan, Australia, New Zealand and Singapore, as well as for the treatment of breast cancer in Korea. In May 2007, InSightec also received CE-marking (marketing approval in the EEA), and in January 2008 it received approval from the Israeli health ministry for the pain palliation of bone metastases. In April 2009, the FDA approved expanded guidelines for the uterine fibroid application. InSightec is also in various stages of development and clinical research for the application of its MRgFUS technology to the treatment of other types of benign and malignant tumors. These additional applications are being developed to take advantage of the modular design of the ExAblate, which enables it to function as a common platform for multiple MRgFUS-based surgical applications. Currently, InSightec has an installed base of 68 units in academic hospitals, community hospitals, MRI clinics and physician-formed joint ventures. The ExAblate is operable only with certain MRI systems manufactured by GE. In January 2010, Japan’s Ministry of Health, Labor and Welfare (MHLW) approved InSightec’s MRgFUS system for the treatment of women with uterine fibroids. ExAblate is currently the only non-invasive treatment for uterine fibroids approved for use in Japan. InSightec’s MRgFUS technology integrates the therapeutic effects of focused ultrasound energy with the precision guidance and treatment outcome monitoring provided by MRI systems. Ultrasound is a form of energy that can pass harmlessly through skin, muscle, fat and other soft tissue, and is widely used in diagnostic applications. The ExAblate uses a phased-array transducer that generates a high intensity, focused beam of ultrasound energy, or a sonication, aimed at a small volume of targeted tissue. The focused ultrasound energy provides an incision-less therapeutic effect by raising the temperature of the targeted tissue mass high enough to ablate, or destroy it, while minimizing the risk of damage to overlaying and surrounding tissue. InSightec believes that by combining the non-invasive therapeutic effects of focused ultrasound energy and the precise “real-time” data provided by the MRI system, it has developed an effective, non-invasive treatment solution for uterine fibroids. InSightec also believes that its MRgFUS technology can be applied to the treatment of other medical conditions, providing similar advantages by presenting both physicians and patients with a safe and effective incision-less surgical treatment option for several medical conditions, including a number of indications for which there are currently few effective treatment options. In July 2009, a team at the University Children’s Hospital in Zurich completed a feasibility study testing the use of non-invasive transcranial MR-guided focused ultrasound surgery (TcMRgFUS) for the treatment of neuropathic pain. Ten adult patients diagnosed with chronic neuropathic pain successfully underwent non-invasive deep brain ablation surgery (central lateral thalamotomy) with TcMRgFUS and showed improvement in pain scores and reduction of pain medication with no adverse effects at three months follow-up. This was the first study in the world to test non-invasive transcranial focused ultrasound as a treatment modality for functional brain disorders. Distribution and Marketing InSightec distributes and markets its products directly and through the entering into distribution agreements with third parties. Distribution agreements are generally for a term of between one and five years, with an option to extend the agreement based on the performance of the distributor. InSightec has contracted with several distributors in Europe and Asia who market and sell its systems. InSightec has entered into exclusive distribution agreements with GE, for exclusivity in the United States and Canada, and with Rosslyn Medical Ltd., for exclusivity in Russia. 42 Business Concept and Strategy InSightec’s strategic objective is to continue to expand its uterine fibroid application, as well as the product development efforts and clinical studies for additional applications. If the results of its clinical studies are positive, InSightec intends to pursue regulatory approval in the United States and other targeted jurisdictions to market the ExAblate for these additional treatment applications. In addition, InSightec aims to become the market leader in MRgFUS systems and to achieve a significant improvement in the quality and efficacy of the treatment while demonstrating cost effectiveness. To that effect, InSightec is developing the ExAblate®4000, a unique system targeted at non-invasive treatment of brain tumors and central nervous system targets. As of May 2010, six systems were installed, one in Israel, one in Europe, one in Canada, and three in the United States. In addition, research and development activities have been initiated towards implementing new product derivatives for treating bone and prostate cancer tumors. These new systems exploit InSightec’s new and proprietary dense acoustic array technology for better tumor control and treatment flexibility. Residential Projects Under our residential sector we initiate, construct and sell residential projects and other mixed-use real property projects predominantly residential, located in Eastern Europe and in India. Joint Venture with PC to Develop Mixed-Use Projects in India In August 2008 we signed a joint venture agreement with PC for the development of major mixed-use projects in India (except for projects which are only or mainly shopping and entertainment centers, which will be developed only by PC and are excluded from the framework of this joint venture). Under this agreement, PC acquired from us a 47.5% stake in our subsidiary Elbit Plaza India Real Estate Holdings Limited (“EPI”). We, directly and through EPI own two mixed-use projects in India in conjunction with local Indian partners, namely the Bangalore and the Chennai projects, and have engaged with certain third parties with the intent to develop an additional project on the Kochi Island. EPI will also look for further development opportunities for large scale mixed-use projects in India, predominantly led by either residential, office or hotel schemes (the “EPI Agreement”). Under the EPI Agreement, we are to hold in trust 50% of our rights in the Kochi Island project in favor of PC. We undertook to transfer our right and holdings in the Kochi project to EPI within 12 months following the execution of the EPI Agreement, or alternatively transfer 50% of such rights directly to PC. We furnished PC with a guarantee for the fulfillment of this undertaking. This undertaking and guarantee have since been extended until August 25, 2010. Consideration paid by PC for the acquisition of the stake in EPI was the nominal amount for the 47.5% shareholding, plus approximately $126 million, reflecting 50% of all loans and financing invested by us in the Bangalore, Chennai and Kochi projects. The loans and financing were used to, or designated to be used for, the purchase of the plots of land and for other associated costs related to EPI’s real estate activities. Following the execution of the EPI Agreement, PC and us each hold 50% of the voting rights in EPI and 47.5% of the equity. The additional 5% of the equity rights will be held by our Executive Vice Chairman in accordance with the agreement executed by us and our Executive Vice Chairman in January 2008. For additional information, see "Item 6.B. Directors, Senior Management and Employees - Compensation of Directors and Officers - Agreements with our Executive Vice Chairman." Under the EPI Agreement, we and PC each have the right to appoint 50% of the board members in EPI and the shareholders have agreed on rights of first refusal for transfer of shares, tag along rights, and assignment of voting power of our Executive Vice Chairman to us and PC in equal parts. Future issuances of shares by EPI are subject to pro-rata preemptive rights. The EPI Agreement terminated, by mutual consent, a previous sourcing agreement signed and executed between us and PC in October 2006, under which we undertook to offer PC potential real estate development sites sourced by us in India, suitable for shopping and entertainment center development projects as well as mixed-use projects (the “Sourcing Agreement”). Our undertakings in the Sourcing Agreement were reflected in the EPI Agreement. 43 The original term of the Sourcing Agreement was for a period of 15 years. The EPI Agreement provides that in the event the latter is terminated prior to the lapse of the 15 year term of the Sourcing Agreement, then under such circumstances we and PC will re-execute a project sourcing agreement in identical form to the Sourcing Agreement for the remainder of the 15 year term. Residential Projects As at the date of this annual report, our Residential Project segment of operations includes a total of 11 projects in various stages of planning, development and construction, including 8 residential projects and 3 mixed-use real property projects which are predominantly residential. Our projects are located in the Czech Republic, Poland, Romania and India. Name of Project Location Title Share % Approximate Land Area (m2) Approximate Gross Built Area (m2) Estimated Completion Prague III * Prague, Czech Republic Ownership 44,300 (potential 61,600 for future apartments) - * Roztoky Prague, Czech Republic Ownership Łódź Łódź, Poland Ownership / perpetual usufruct - Plaza BAS Joint Venture Fountain Park Bucharest, Romania Ownership 2012-2013 Acacia Park Ploiest, Romania Ownership 25 2012-2013 Green Land Ploiest, Romania Ownership 25 2013-2014 Valley View Brasov, Romania Ownership 25 2014-2016 Pine Tree Glade Brasov, Romania Ownership 25 2013-2014 * Currently operates as a logistics and commercial center and an office building used by PC. Due to planning difficulties, it is not possible to develop a shopping and entertainment center on this site. Accordingly, PC is examining the possibilities of developing this site as a residential complex. Total additional costs of construction required for completion of all of the above projects is estimated at: · With respect to the projects developed in Romania - €14 million (approximately $20 million); · With respect to the projects developed in Poland - €183 million (approximately $264 million); · With respect to the projects developed in the Czech Republic - €104 million (approximately $150 million); 44 Mixed-Use / Residential Projects Name of Project Location Title Share % Approximate Land Area (m2) Approximate Gross Built Area (m2) Estimated Completion Bangalore Project Bangalore, Karnataka State, India Freehold and Development Rights 501, 2, 3 (of which rights to 218,500 obtained so far) Exceeding 2 million Preliminary stage - cannot be estimated. Chennai Chennai, Tamil Nadu State, India Freehold and Development Rights 801, 2 (of which rights to 255,000 obtained so far) Exceeding 1 million 2012-2015 Kochi Kochi, Kerala State, India Freehold and Development Rights 501 2 (of which rights to 52,600 obtained so far) Preliminary stage - cannot be estimated. 1 For information regarding the EPI Agreement, a joint venture agreement signed with PC in respect to our India operations, see “ - joint venture with PC to Develop Mixed-Use Projects in India” above. 2 For information regarding the rights of Mr. Abraham (Rami) Goren, our Executive Vice Chairman of the board of directors, in the projects, see "Item 6.B. Directors, Senior Management and Employees - Compensation of Directors and Officers - Agreements with our Executive Vice Chairman." 3 As of the date of this annual report, we hold 100% in this project and we have an obligation to issue, subject to certain conditions, up to 50% holdings in the project to our joint venture partner. Total additional costs of construction required for completion of all of the above projects in India is estimated at €1,900 million (approximately $2,736 million). Set forth below is certain additional information with respect to our mixed-use projects which are predominantly residential: Bangalore, Karnataka State, India In March 2008, EPI entered into definitive agreements with one of the leading developers in Bangalore, India for the joint development of a large scale mixed-use project located in Bangalore, Karnataka, India which will include villas (bungalows) and high-rise buildings, office complexes, a major retail facility, hotel complex, a hospital along with services and amenities, a golf course, club houses and more. Under the agreements, EPI and the local partner will acquire through a joint venture company (which will be held, subject to certain conditions in equal parts by EPI and such local partner the “Joint Venture Company”), up to 440 acres of land in Bangalore, India (“Project Land”). The total built up area of the entire planned project will exceed 2 million m2, subject to obtaining the requisite permits and approvals under applicable law. Construction of the first stages of the project will be executed in stages and is expected to last 3 to 5 years. The project is the largest development project undertaken in the Bangalore area to date. Under the agreement, the Joint Venture Company is to acquire, subject to certain conditions, ownership and development rights in respect of up to approximately 230 acres of the total Project Land. The total consideration anticipated to be paid by us with respect to the purchase of such land is INR 10,500 million (approximately $213.4 million). As of the date of this annual report, the Joint Venture Company (which at this stage is our wholly owned subsidiary) has secured rights over approximately 54 acres of such 230 acres and EPI paid approximately INR 2,840 million (approximately $133 million) (out of which PC’s share is 50%). In addition, EPI paid to the local partner an interest bearing refundable advance of INR 2,536 million (approximately $54 million) (the “Refundable Advance”) on account of the future acquisition by the Joint Venture Company of a further 51.6 acres of such 230 acres (the “Additional Land”), which was scheduled to occur until March 13, 2009. In respect of the remaining approximate 210 acres of land (approximately 850,000 m2) (out of the Project Land), it is intended that the Joint Venture Company will enter into joint development agreements, under which the Joint Venture Company will be entitled to develop the entire area of such lands. In consideration, the Joint Venture Company will pay between 38% and 53% (depending on the specific plot) of the built up area of such lands and in some instances, refundable deposits on account of such future consideration will also be paid. EPI’s 50% share (through the Joint Venture Company) in rights under such development agreements, will require it to pay up to INR 750 million (approximately $15.2 million) of such deposits. 45 The agreement provides for additional portions of the Project Land to be acquired in stages, through local third parties, on behalf of the Joint Venture Company and, subject to certain conditions, EPI will make advances on account of such acquisitions. The closing of the final stage of the transaction was scheduled to be held no later than March 13, 2009. At such stage, subject to certain conditions, the ownership and/or development rights in respect of all additional portions of the Project Land, that have been acquired by our partner and/or its business partners and that comply with certain regulatory requirements and our due diligence requirements, will be transferred to the Joint Venture Company. Concurrently, our partner will be issued, subject to certain conditions, up to 50% holdings in the Joint Venture Company, which prior to such date shall be wholly owned by EPI. As of the date of this annual report, the transaction has not been consummated and it is expected that the contractual timetable will not be met by the local partner. EPI and the local partner have also entered into a shareholders agreement in respect of the future management of the Joint Venture Company following the closing of the final stage. The shareholders agreement also includes certain restrictions and pre-emptive rights pertaining to transferring of securities in the Joint Venture Company. Profits from the Joint Venture Company will be distributed in accordance with the parties’ proportionate shareholdings, subject to our entitlement to receive preferential payment of profit distribution in the amounts and on the terms specified in the agreement. As of the date of this annual report, the Additional Land has not been purchased. On May 27, 2009, we and PC asked the third party partner for the immediate repayment of the Refundable Advance in accordance with the terms of the agreement, which has not been repaid. Due to changes in market conditions, negotiations are currently being held between the parties, EPI, the Joint Venture Company and the local partner to establish new commercial understandings regarding the joint development of the Project Land, the financing, commercial relationship and working methods between the parties and the mechanism for distribution of the revenues from the Project Land. Chennai, Tamil Nadu State, India In December 2007 EPI, executed agreements for the establishment of a special purpose vehicle (“Chennai SPV Company”) together with one of the leading real estate developers in Chennai. Subject to the fulfillment of certain conditions, the Chennai SPV Company will acquire the ownership and development rights in and to approximately 135 acres of land situated in the Sipcot Hi-Tech Park in the Siruseri District of Chennai, India. Under these agreements, EPI is to hold 80% of the equity and voting rights in the Chennai SPV Company, while the Local Partner will retain the remaining 20% are held by a local partner. Under the agreement, EPI’s investment in the Chennai SPV Company will be a combination of investment in shares and compulsory convertible debentures. The total investment which we anticipate will be made by us by virtue of our 80% interest in this project is in the aggregate amount of INR 4,277 million (approximately $92 million), assuming that the entire area of 135 acres is acquired by the Chennai SPV Company. The consummation of the agreements will be accomplished in stages, and is subject to the fulfillment of certain regulatory requirements, as well as to our satisfactory due diligence investigations, in respect of each stage. As at the date of this annual report, EPI has completed the purchase of approximately 62.7 acres out of the total 135 for consideration of approximately INR 1,986 million (approximately $43 million). An additional amount of INR 217 million (approximately $5 million) was paid in advance in order to secure the acquisition of an additional 7 acres. 46 A shareholders agreement in respect of the management of the Chennai SPV Company provides for a five member board of directors, four of whom are appointed by EPI. The shareholders agreement also includes certain pre-emptive rights and restrictions on transferring securities in the Chennai SPV Company. Profit distributions declared by the Chennai SPV Company will be distributed in accordance with the shareholders’ proportionate shareholdings in that company, subject to EPI’s entitlement to receive certain preferential payments out of the Chennai SPV Company’s cash flow on the terms specified in the agreements. We intend to develop a mixed-use project on this land, which will consist of exclusive residential units (in both high rise buildings and villas), ancillary amenities such as club houses, swimming pools and sport facilities, a local retail facility and an office complex with a total built areaexceeding 1 million m2, all subject to approval of the building permits by the competent authorities. It is anticipated that construction of this project, which will be executed in stages, will last 3 to 7 years. Kochi, Kerala State, India We have invested in a real estate project located in Kochi, a site located on a backwater island adjacent to the administrative, commercial and retail hub of the city of Kochi, in the Kerala State of India, for the construction and development on an area of land measuring 41 acres, of a project comprised of high end residential apartment buildings, a hotel, office space and a serviced apartment complex, retail area and a marina, with approximately 575,000 m2 GBA. As part of this project, in September 2006, we, together with an Indian corporation ("Project SPV") (the "Third-Party Shareholder"), entered into an agreement (as subsequently amended in January 2007) for the purchase by us and the Project SPV of an area of land measuring 13 acres(approximately 52,600 m2)("Property A") for a total consideration of INR 1,495 million (approximately $32 million), payable subject to fulfillment of certain obligations and conditions by the seller in respect of Property A, principally the obtaining all permissions required for construction thereon and making good and marketable title with regard to Property A. Additionally, an area of 28 acres (approximately 113,300 m2) ("Property B") will be transferred by the seller to the Project SPV without any consideration, and the seller will be entitled to receive 40% of the constructed area which will be built by the Project SPV on Property B. It was further agreed that all fees, costs and expenses for construction on Property B will be borne by the Project SPV, and that the Project SPV will have the sole control over the construction as well as the marketing of the entire project. The agreement also provides that if the seller fails to comply with the aforementioned conditions precedent by an agreed date, then the Project SPV and ourselves will have the right to terminate the agreement, and in that event the seller will be obliged to refund all amounts paid to him under the agreement, plus interest accruing at the rate of LIBOR +1% per year. On September 29, 2006, we, the Third-Party Shareholder and the Project SPV entered into a share subscription agreement according to which we undertook to transfer to the Project SPV all of our right in Property A in consideration for the allotment to us of 50% of the equity and voting rights in the Project SPV. The allotment of shares is subject to the fulfillment of certain regulatory conditions, in respect of the land and the securing of sanctioned plans. Under the EPI Agreement (joint venture with PC), we undertook to transfer all our rights to the Kochi Project to EPI, or transfer 50% of such rights to PC. We have furnished PC with a corporate guarantee for the fulfillment of such undertaking. 47 Fashion Apparel Our fashion businesses are operated through our wholly owned subsidiary Elbit Trade. We believe that accumulating international leading brands, and developing them in Israel, will provide us with a competitive advantage in the Israeli market. Our strategy is to utilize our expertise in real estate and retail to localize international leading brands, making them accessible to the Israeli consumer, while providing competitive pricing. As a result, we hope to obtain a significant market share of the fashion retail industry in Israel. In order to maximize each of our brands' market share potential, we expand our market with new store launches according to our long term deployment plan and study the sales growth of comparable stores in Israel. As at the date of this annual report, our retail and fashion operations consist of the following international brands: Mango-MNGTM Elbit Trade is the exclusive Israeli distributor and retailer of the internationally renowned retail brand name MANGO-MNG™. The exclusive distribution rights for Mango products in Israel were granted to us by Punto FA S.L. for a ten-year period ending in 2015. Under the agreement with Punto FA, Elbit Trade has agreed to guarantee annual minimum purchases at rates and subject to terms and conditions specified in the agreement, and has undertaken to pay Punto FA seasonal marketing, public relations, and store-support fees. Elbit Trade currently operates 25 Mango stores in Israel. G-StarTM Since 2007, Elbit Trade is the exclusive Israeli distributor and retailer in Israel of products of G-Star International B.V., an apparel and accessories company, subject to certain conditions. The franchise is valid for a period of 5 years with an automatic renewal of an additional 5 year term (ending in 2017). Elbit Trade currently operates two G-Star locations in Israel and is examining alternative distribution options. GAPTM & Banana Republic TM In February 2009, Elbit Trade signed a franchise agreement with GPS Strategic Alliances LLC., to open and operate GAP and Banana Republic stores in Israel. Under the agreement, Elbit Trade has been granted the right to use the brands’ trade mark names and has undertaken to uphold certain financial covenants. We have guaranteed all of Elbit Trade’s monetary obligations under the agreement, and we have agreed to make a line of credit available to Elbit Trade, should it fail to secure credit from a financing bank. The term of the franchise agreement is for 5 years with an extension of an additional 5 year term, subject to fulfillment of certain conditions. The first GAP store opened in Jerusalem in August 2009 and the second store opened in Tel Aviv in February 2010. Other Activities Our other activities consist of (i) venture capital investments; (ii) investments in hospitals and farm and dairy plants in India, which are in preliminary stages; and (iii) wholesale trade of home applications in India. Set forth below is information with respect to our operations in each of the above businesses and in certain other new business activities: Venture Capital Investments In addition to our core operations, we hold interests in the following companies. Company Name Areas of expertise % of investment as of March 31, 2010 Gamida Cell Ltd. Expansion of hematopoietic (blood) stem cells therapeutics in clinical development for cancer and autoimmune diseases, as well as future regenerative cell-based medicines including cardiac and pancreatic repair. 31.64% 27.25% (on a fully diluted basis) Olive Software Inc. Development and marketing of products that enable a transparent link between the newspapers’ traditional printing systems and the world of e-publishing. These products enable newspapers and magazines to automatically present their printed edition on the Internet, while supporting e-commerce applications, personalization and interactive advertising. Also develops and markets digital archive services for newspapers and libraries. 24.44% 16.23% (on a fully diluted basis) Varcode Ltd. Developing labels for improvinglogistical chain (“cold chain”) of manufacturers. Varcode uses the FresCode products that monitor anomalies and improve the shelf life of perishables. 52.2% (non-diluted and fully diluted) 48 Elbit India Healthcare Since early 2007 we have been planning and developing a chain of multi-specialty tertiary hospitals in India in order to address the local emerging and current needs for a specialized medical care centers. It is anticipated that the chain will include hospitals in several major metropolitan areas in India. We are in advanced stages of planning a 150 bed hospital in Goa, following the award of a long-term agreement for the development and operation of such a hospital, by the Government of Goa. In addition, we are exploring the development of additional hospitals in other metropolitan areas across India, in the framework of which we are currently planning to develop 300 bed multi-specialty tertiary hospitals in each of Bangalore, Kolkata and Pune. Those projects will be developed by us either alone or together with local Indian partners. Our headquarters for all the healthcare activities is located in Bangalore and comprised of a professional team, headed by a medical doctor who specializes in healthcare management. Additionally, through our various activities in the field of medical devices and biotechnology, we have ongoing relationships with numerous medical centers in Israel and abroad which enable us to build an advisory and support team to assist us in this venture. We anticipate that the new hospital chain in India will closely collaborate with both InSightec and Gamida Cell Ltd. ("Gamida Cell") in the field of clinical trials and research and will have close ties with several medical centers in Israel and abroad for telemedicine, specialty treatments, exchange programs and training of personnel. Dairy Farm and Dairy Plant, India In February 2008, we executed a Memorandum of Agreement with the Government of the State of Gujarat, India pursuant to which we, through a local subsidiary, will be entitled to establish a modern dairy farm with approximately 10,000 dairy cows and an ultra-modern dairy plant that will produce basic and premium dairy products. The Government of Gujarat has issued us an allotment letter with respect to land measuring approximately 500 acres (approximately 2,000,000 m2), which, upon exercise, will award us the land for a long term lease ending in 2038, for the purpose of establishing the dairy farm and dairy plant.The project has not commenced due to physical obstacles which require investigating the possibility to obtain an alternative location. Advancement in other projects may result in us deciding to divert our efforts and resources to other projects in order to accelerate the development of such other projects. On July 22, 2009, the Government of Andhra Pradesh through the Andhra Pradesh Industrial Infrastructure Corporation Ltd. ("APIIC") issued allotment letters to our local subsidiaries with respect to the allotment of two adjacent plots of approximately 50 acres and 150 acres of land at Pulivendula, Kadapa District, Andhra Pradesh, and on August 13, 2009, an additional allotment letter with respect to the allotment of approximately 300 acres in Palamaneru, Chittoor District, Andhra Pradesh. Our local subsidiaries and APIIC intend to enter into a lease / sale development agreement on the basis of the allotment letters, for the development of a modern dairy farm and an ultra-modern dairy plant that will produce basic and premium dairy products, and was awarded a long term lease agreement with respect to facilities for research and development activities with respect to cattle breeding, high quality semen production, artificial insemination technologies etc. In addition, we are contemplating the possibilities to initiate similar projects in other locations in India, and are examining some further potential areas suitable for the establishment of dairy farms and plants. We are also examining the option to start with a smaller dairy farm that may be expanded in the future at the same site or within a defined area, as shall be more suitable to our needs. 49 The project in Andhra Pradesh is expected to be executed in several phases with commencement of work being subject to completion of land allotment procedures, obtaining the necessary building permits and regulatory approvals. The total investment in the project is anticipated to be approximately $100 million. As of March 2010, no material investments have been made in this project. It is intended that the planned dairy farm will make use of the advanced technology and expertise developed in Israel, and will also include modernized contract-farming activities for the production of the food materials required for the dairy farm. Our local subsidiaries are in the process of investigating such technologies as well as possible cooperation and joint venture possibilities. Shopping and entertainment centers in the United States In February 2010, Elbit Plaza USA, L.P. (“Elbit Plaza USA”), a real estate investment venture jointly formed by us and Plaza Centers, entered into a framework and co-investment agreement with Eastgate Property LLC, an affiliate of NCH Capital Inc., an established U.S. based international real estate fund manager (“Eastgate”). Under the agreement each party has committed to invest $100 million (for a combined total of $200 million) into a U.S. real estate investment fund that will be jointly established by the parties with outside investors and which will focus on investments in the U.S. retail and commercial real estate sectors (the “U.S. Fund”). Eastgate shall take an active role in the joint management of the U.S. Fund, utilizing its long-standing experience in fund management activities in the United States. The parties intend to take advantage of real estate opportunities in the United States, primarily in the retail and commercial sectors. The agreement provides that the parties will identify and locate potential investments during a two-year period in which the U.S. Fund together with the co-investment facility will acquire assets or enter into joint ventures with owners of relevant assets or portfolios, with the objective of selling the U.S. Fund's assets or holdings and dissolving the U.S. Fund within a five-to-seven-year period of the initial closing of the U.S. Fund. The agreement is part of Elbit Plaza USA’s efforts of securing capital commitments totaling approximately $400 million, together with Elbit Plaza USA’s and Eastgate’s investments, to be utilized in pursuit of the U.S. Fund’s investment program, enabling the funding of property acquisitions valued at up to $1 billion, taking into account potential leverage. On April 22, 2010, the U.S. Fund entered into a series of agreements for investment in Macquarie DDR Trust("MDT"), an Australian publicly traded trust, which holds and manages two U.S. REIT portfolios (Macquarie DDR US Trust Inc. ("REIT I") and Macquarie DDR US Trust II Inc. ("REIT II")) with 41 operating retail properties in REIT I and 37 operating retail properties in REIT II, which altogether total approximately 13.3 million square feet of leasable area, mainly of community shopping centers throughout the United States (the "Investment Agreements"). Under the Investment Agreements: · MDT completed a 9.5 million Australian Dollar (approximately $8.8 million) private placement (“Placement”) to the U.S. Fund in which it issued to the U.S. Fund 141.48 million new units, representing 15% pre-placement. The units issued in the Placement will rank equally with existing MDT units; · The U.S. Fund has acquired from Macquarie Group Limited a 2.6% principal unitholding in MDT; · MDT shall initiate a proposed recapitalization of MDT by way of a pro rata entitlement offer which will be sub-underwritten by the U.S. Fund (“Entitlement Offer”) to raise approximately 200 million Australian Dollars (approximately $185.5 million) (“Proposed Recapitalization”). Other substantial unitholders of MDT will be offered the opportunity to participate in the sub-underwriting of the offer. The U.S. Fund’s final ownership level in MDT will depend on the participation level of MDT’s other unitholders in the offer and the extent of other unitholders participation in the sub-underwritingof the offer. The Entitlement Offer was conditional on MDT entering into definitive underwriting agreements with professional underwriters and receiving acceptable standstill agreements from MDT’s head lenders and derivative counterparties, which have since been executed.; and · Following the completion of the Entitlement Offer, the U.S. Fund shall acquire from Macquarie Group its 50% interest in the management company of MDT (“U.S. Manager”) which is responsible for the day-to-day management of MDT, including its investments and investments strategy management, financing, etc. Developers Diversified Realty Corporation, an Ohio corporation specializing in real estate investments and assets management ("DDR"), will remain as a 50% co-owner of the U.S. Manager and continue to act as property manager for MDT’s assets. Upon completion of the U.S. Fund’s acquisition of the U.S. Manager, the composition of the board of the company owning the U.S. Manager will change such that the U.S. Fund will appoint at least half the board members and Macquarie Group will have no representatives. 50 It is intended that the proceeds of the Placement and Proposed Recapitalization will be used for the repayment of the amounts outstanding under MDT's unsecured debt and derivative liabilities and other senior debt, and provide enhanced balance sheet stability to MDT. Following the Placement and acquisition of Macquarie’s interest in MDT, the U.S. Fund’s holding in MDT is approximately 15.3%. This holding may increase as a result of the Proposed Recapitalization. Half of the U.S. Fund's investment under the Investment Agreements shall be financed by Eastgate and half by us and PC. PC and we shall finance our portion in the investments in equal shares. Revenues classified by geographical markets and by business segments The following table sets forth our breakdown of revenues by each geographic market in which we operate, for each of the last three years (in NIS thousands): Convenience Translation in U.S. Dollars for Israel Western Europe Central and Eastern Europe Others Total Revenues The following table sets forth our breakdown of revenue by business segments for each of the last three years (in NIS thousands): Convenience Translation in U.S. Dollars for Shopping and Entertainment centers Hotels Image Guided Treatment Residential Projects - - - Fashion Apparel Total Revenues 51 Seasonality Hotels The business activities of our hotels, especially in Western Europe, are influenced by several factors that affect our revenues and gross operating profit. These factors include (i) fluctuations in business activity in certain seasons, which affects the volume of traffic in the business community, (ii) holiday seasons, such as Christmas and Easter and (iii) weather conditions. In Western Europe, these factors generally cause the first and third quarters to be weaker than the second and fourth quarters. The first quarter, which is the period immediately following the Christmas season and the height of the European winter, is traditionally characterized by lower revenues and gross operating profit resulting from lower occupancy rates and reduced room rates. During the third quarter, there is generally a decrease in local business activities due to the summer holidays, which, together with a tendency for local tourist traffic to seek out resort destinations, also generates slower results. This is offset somewhat by increase in international tourism, but the impact of this increase is, in turn, offset by lower room rates, particularly for groups. However, during the second quarter, there is generally a marked increase due to more favorable weather conditions (spring to early summer), the Easter holiday and the corresponding revival of both business and tourist activity. The fourth quarter is usually the strongest period due to the Christmas and New Year’s holiday season and a significant year-end increase in business activities. Fashion Apparel Elbit Trade’s business is influenced by seasonal shifts in the apparel market. During the winter season (December - February) and summer season (June - August), the apparel market, including Elbit Trade, commences discount sales to the public, which consequently increases Elbit Trade’s revenues and causes a decrease in the gross profit margin for such periods. In addition, Elbit Trade’s revenues may fluctuate due to seasonal purchasing by consumers, especially around holidays, such as Passover, which usually falls in the second quarter, and the Jewish New Year and other holidays, in the third and fourth quarters. Patents and Proprietary Rights; Licenses PC is the registered owner of a European Community trademark “Plaza Centers + figures.” During 2008, both we and PC have applied to the Trade Mark Registry in India, for the registration of trademarks for our Indian operations. The Indian applications are still pending. Pursuant to our agreements with Park Plaza and the Rezidor Hotel Group, our hotels are managed under the names: “Park Plaza”, “Radisson Blu” and “Park Inn.” We have also registered our CenterVille operations as a trademark in Romania. InSightec’s intellectual property includes ownership of 95 patents, out of which 33 are registered in the United States, 43 in various European countries, three in Japan, six in China and 10 under the Patent Cooperation Treaty (PCT). In addition, InSightec has submitted 55 patent applications, which remain pending and in process. InSightec has registered trademarks for “ExAblate,” ExAblate 2000” and “InSightec” in the United States, European Union, Canada and Israel. In our fashion and retail operations, our products are traded under the following trademarks: MANGO-MNG™ - pursuant to a license granted by Punto-FA; G-STAR™ - pursuant to a license granted by G-STAR International B.V.; and GAP™, GAP Kids™, Baby GAP™ and Banana Republic™ - pursuant to a license granted under a franchise agreement between Elbit Trade and GPS Strategic Alliances LLC, GAP (ITM) Inc., and Banana Republic (ITM) Inc. 52 Competition Shopping and entertainment centers We have been active in emerging markets since 1996, when we opened the first western-style shopping and entertainment center in Hungary and began to implement our vision of offering western-style retail and entertainment facilities to a growing middle class and an increasingly affluent consumer base. Over the past 14 years, we have expanded our operations in Central Europe and eastward into Poland, Greece, the Czech Republic, Latvia, Serbia, Romania, Bulgaria and India, and have proven our ability to anticipate and adapt to market trends and deliver innovative large-scale projects. We have a number of competitors in CEE countries in which we operate or intend to operate in the shopping and entertainment centers business, particularly in the larger capital cities. The following factors, however, should be noted: · shopping centers which are not in close proximity and which do not draw their clientele from the same population areas are not considered as being competitive; · we believe that large retail centers (known as "power centers"), even if they compete with our centers directly merely by virtue of their proximity to our shopping and entertainment centers, are at a disadvantage because they do not offer the entertainment facilities that are offered at our shopping and entertainment centers, and which we consider to be a significant element in the attraction of our patrons; and · in the regional cities of our targeted countries, competitive activity is more limited. In these cities, we compete with traditional shopping outlets. These outlets lack the added benefit of the entertainment activities that our centers offer and, accordingly, we believe that they have difficulty competing with us. In addition to several ad hoc entrepreneurial projects, there are a number of significant groups operating shopping and entertainment centers in CEE with whom we compete directly, namely Globe Trade Centre SA, ECE Projektmanagement GmbH and TriGranit Holding Limited. We compete with these chains, and with other developers, in the pre-development stage, in the cost of acquisition of such sites, in the development stage (in retaining suitably qualified architects, consultants and contractors) and in the operational stage, if the centers compete for the patronage of the same population. We also compete for quality “brand name” tenants to occupy rental units. In locations where competing centers are being constructed simultaneously, the first center to open generally enjoys an advantage over its competitor, which is the reason behind our emphasis on the expeditious completion of construction operations. In Pune, India, our main competitors in mixed-use projects and shopping and entertainment centers are Kalyani Nagar Mall developed by Mariplex, Bund Garden Mall developed by Central Mall, Camp Mall developed by SGS Mall, Camp mall and offices developed by Nucleus and a mall developed by Ishanya. Hotels The lodging industry in Europe has traditionally been classified on a grading system, with five-stars representing a luxury hotel and one-star a budget hotel. Most of our hotels enjoy a four-star grading, or qualify as four-star establishments, while some are designated as “Four Star Deluxe” establishments. Our Radisson Blu Bucharest Hotel is rated as a five-star hotel. Each of our hotels competes with other hotels in its geographic area for clientele, including hotels associated with franchisers, which may have more extensive reservation networks than those that may be available to us. We compete with other facilities on various bases, including room prices, quality, service, location and amenities customarily offered to the traveling public. Levels of demand are dependent upon many factors, including general and local economic conditions and changes in levels of tourism and business-related travel. Our hotels depend upon both business and tourist travelers for revenues. Many of these other companies are larger than us. However, we believe that our hotels nevertheless offer quality and value for competitive prices. 53 The Image Guided Treatment Business The competition in the MRgFUS products field can be divided into two main categories: alternative minimally invasive surgery, or MIS, methods and competing image guided high intensity focused ultrasound, or HIFU, systems. With respect to MIS methods, in general, there are already tissue ablation methods in various MIS versions (e.g., radio frequency electromagnetic energy inserted into the body by a special needle, microwave ablation, laser and cryoablation, embolization, and irreversible electroporation), which are potential competitors of InSightec.Several of these are still undergoing clinical studies for various applications and are not FDA approved for certain or any applications. InSightec is not presently aware of any FDA (or other international regulatory agency) approved non-invasive treatment method in the clinical applications of breast tumors, uterine fibroids or brain tumors. InSightec faces competition from both traditional and minimally invasive solutions for the treatment of uterine fibroids and the other medical conditions that InSightec has targeted for its future applications. Traditional treatment methods for uterine fibroids and other medical conditions that InSightec has targeted for product development are more established, accepted and practiced widely among physicians, and reimbursed by healthcare insurance. In addition, there are potential competitors developing alternative treatment options for various medical indications, some of which may be relevant for the treatment of uterine fibroids. However, we are not aware of any MRI-guided treatments, or completely non-invasive procedures for that matter, for uterine fibroids or other medical conditions that are approved for commercial use or are in advanced stages of clinical trials. Potentially competitive technologies include laser therapies, radio frequency therapies, microwave therapies, cryogenic surgery, external beam radiation therapy, brachytherapy and radiation surgery. Recently, GE’s main competitors in magnetic resonance imaging, namely Philips and Siemens, have developed MRgFUS devices; Philips manufactures their own system whereas Siemens has partnered with Chongqing Haifu, a Chinese manufacturer of therapeutic ultrasound systems. As of May 2009, Philips has three systems currently installed in sites. These sites are participating in an FDA Phase I study for the treatment of uterine fibroids.This validates the uterine fibroid application for which InSightec’s ExAblate received FDA approval in 2004. Siemens and Chonqing Haifu have treated 23 patients in a Chinese study, and one paper has been published on this data.Siemens/Chonqing has no systems installed outside of China. We are currently aware of two Chinese companies (YDME and Chonqing Haifu) that have developed ultrasound guided HIFU devices to treat cancer. In 2008, YDME received FDA approval to start a phase I pancreatic cancer study in the United States but terminated that study due to its own financial reasons. The Chongqing Haifu system is used for initial clinical trials in China, including uterine fibroids as mentioned above. There are two HIFU companies that have developed devices specific for the treatment of prostate cancer. A French company called EDAP TMS and a U.S. company called USHIFU LLC offer ultrasound-guided focused ultrasound devices for treating prostate cancer. At present, to our knowledge, the Chinese ULSgFUS companies have focused their marketing efforts in Asia, and have not received any regulatory approvals outside of Asia.Chongqing HAIFU has placed a system in the United Kingdom and obtained a CE mark for treating liver and kidney cancer. The French (EDAP TMS) and U.S. (Focus Surgery Inc. and Misonix, Inc.) FUS companies focus on ultrasound-guided treatment of prostate cancer disease. To the extent InSightec enters the U.S. or European markets for the treatment of prostate cancer, it may face competition from both of these companies. Residential Projects In Bangalore, India, our main competitors in residential buildings are Salarpuria Group, Mantri, SJR Group, Purvankara and Vasvani Astoria. In Chennai, India, our main competitors are the Gold City Project developed by Dugar, the Cosom City Project developed by Purvankara, the Neel Kamal project developed by Real Value, the Lotus Pond Project developed by Vijay Shanthi, the Serenity Project developed by Sabari and the Unihomes Project developed by Unitech. 54 Fashion Apparel Elbit Trade operates in a competitive market characterized by a large and increasing number of international and local brand stores and independent stores in Israel. Elbit Trade’s direct competitors include brand stores such as H&M, Zara, Castro, Fox, H&O, Honigman, Renuar and Golf which are located in the vast majority of the shopping centers in Israel. Increased competition could result in pricing pressure or loss of market share and adversely affect Elbit Trade’s revenues and profitability. Elbit Trade’s competition strategy includes: bringing in major international leading brands, localizing them, investing in branding, maintaining a compatible pricing strategy, spreading chains and making them accessible to the Israeli consumer. Governmental Regulation Shopping and entertainment centers The development, construction and operation of shopping and entertainment centers are subject to various regulatory controls, which vary according to the country of activity. Some countries require that a developer provide an environmental report on the land before building permit applications are considered, while in other countries we usually have direct contact with the local authorities to receive basic information on environmental issues. In certain European countries, antitrust permits must be obtained before a foreign investor is allowed to acquire shares of a local entity. In most Eastern European countries, construction work may only begin after the lapse of the objection period provided for third parties whose interests may be affected by such permits, at which time the contestation permit becomes final. Generally, construction must commence within a specified period following issuance of the permit, otherwise, the construction permit may expire. Generally, the approval process for construction projects requires compliance with local zoning plans which state the conditions for construction and development and the designated permitted uses for the property. After review by the relevant authorities to verify that the developer complies with the local zoning plan, the developer must apply for a building permit, which includes the building design, permits, utility plans, surveys, environmental reports and any other documentation required by applicable law. Construction may commence upon receipt of a final valid building permit. Building permits are usually limited in time, and if construction does not commence before the expiration of the building permit, a developer will have to obtain a new building permit prior to construction. After completion, finished buildings are subject to operational inspection by environmental, sanitation, labor, utility and fire authorities. Once all approvals are obtained, an occupancy permit can be obtained for the building. In India, the term "real estate" has not been formally defined. A reference to this term is found in the National Industrial Classification Code, 1987 ("NIC Code") under Group 820, which deals with the purchase, sale, letting and operating of real estate such as residential and non-residential buildings, developing and sub-dividing real estate into lots, lessor of real property, real estate agents, brokers and managers engaged in renting, buying and selling, managing and appraising real estate on a contract or fee basis. The FDI Policy (as hereinafter defined) refers to the term “real estate business”, which includes dealing in land and immovable property with a view to earning profit or income therefrom.Foreign direct investment (“FDI”) in the real estate sector in India is governed by provisions of the Foreign Exchange Management Regulation and the consolidated FDI policy issued by the Department of Industrial Policy and Promotion of the Indian Ministry of Commerce and Industry, through various Press Notes (“FDI Policy”). The last release with respect to the FDI Policy was a Consolidated FDI Policy circular issued by the Department of Industrial Policy and Promotion (DIPP) of the Indian Ministry of Commerce and Industry, made with effect from April 1, 2010. FDI in real estate business is restricted under the FDI Policy, as stipulated in Press Note 2 (2005 Series) and Press Note 2 (2009 Series) and the Consolidated FDI Policy issued by the Department of Industrial Policy and Promotion of the Indian Ministry of Commerce and Industry. As per the FDI Policy, FDI is allowed up to 100% under the automatic route in townships, housing, built-up infrastructure and construction-development projects (which includes, but is not restricted to, housing, commercial premises, hotels, resorts, hospitals, educational institutions, recreational facilities, city and regional level infrastructure), subject to restrictions pertaining, inter alia, to the following matters: (a) Minimum Area to be developed under each project; (b) Minimum Capitalization for each project; (c) Non-Repatriation of Original Investment (Lock-in period); (d) Project Completion Schedule; (e) Conformance with Local laws and Applicable Standards; (f) Obtaining Necessary Approvals; (g) Supervision by the state government/ municipal/local body concerned. 55 Under the Foreign Exchange Management (Acquisition and Transfer of Immovable Property in India) Regulations, 2000, as amended from time to time, we cannot acquire any agricultural land without a prior approval of the Reserve Bank of India (“RBI”) and the proposals relating to acquisition of agricultural land are considered in consultation with the Government of India. The Process of such RBI approval in consultation with the Government of India could be time consuming. Due to the urbanization process in India, former agricultural lands and villages were merged into the expending urban areas, and as a result, those lands and the buildings that were built thereupon, became subject to various municipal regimes, some of which that were legislated by municipal authorities that no longer exist. As a result, in certain locations throughout India, it is impossible to initiate rezoning activities and/or obtain building permits from the currently governing municipal authorities, with respect to lands and buildings that were handled by the former municipal authorities. Those problems are being solved either by specific legislation or by other solutions, such as municipal tax assessments that define the new land usage. The solutions may vary from state to state within India. There is no assurance that those solutions will be validated by future legislations or recognized by the respective authorities, at any time in the future. Certain Shopping and Entertainment Centers projects, as well as other projects of the Company in India, are being carried out through joint ventures with Indian partners. The Reserve Bank of India (RBI) has amended certain provisions under the Foreign Exchange Management (Transfer or Issue of Security by a Person Resident Outside India) Regulations (2000), relating to the pricing norms for issuance of shares by an Indian company to persons resident outside India. These regulations include provisions stipulating that the shares of an unlisted company have to be issued at a price not less than the fair valuation, and in case of issuance on preferential allotment, the issuance price cannot be less than the price as applicable to transfer of shares from resident to non-resident as per the pricing guidelines laid down by RBI from time to time, being as of date, the fair valuation of shares. Residential Projects For information regarding governmental regulation applicable to our residential and mixed-use real estate projects, see "Governmental Regulations - Shopping and Entertainment Centers” above. Hotels The development, construction and operation of hotels and leisure facilities, including advertising tariffs and hotels, health safety issues, activities conducted within the premises of the hotels (such as restaurants, bars, shops, health clubs, and in particular the sale of alcohol, food and beverage to the public), installations and systems operating within the hotel (elevators, sprinkler systems, sanitation, fire department etc.), terms of employing personnel, as well as methods of rating the hotels, are all subject to various regulatory controls, which vary according to the country of activity. In all the countries in which we operate, the operation of hotels requires licenses for the operation of the building as a hotel and the obtaining of local municipal and police approvals for the means of access to and egress from the hotel for motor vehicles. In addition, in most countries we are required to obtain licenses for the sale of alcohol on the premises and the operation of a restaurant and tourism services. Our hotels are also required to comply with regulations regarding food, hygiene, the operation and maintenance of the swimming pool, casino, elevators, health, sanitation, electricity and fire hazards prevention. In most of the countries in which we operate hotels, we are required to comply with various regulations in connection with employees, in particular working hours’ regulations. For example: the hotel and restaurant industry in The Netherlands has a collective labor agreement which provides a grading system for employees in the hotel and restaurant industry. For each grade there is a minimum wage mandated. Among other things, the provisions of the collective labor agreement obligate the employer to provide money for employees for a number of funds. Also, the total obligations of companies that might arise from the termination of employees cannot be predicted. In India, under the FDI Policy, 100% foreign investment is allowed under the automatic route for hotels sector.The term “hotel” includes restaurants, beach resorts and other tourism complexes providing accommodation and/or catering and food facilities to tourists. 56 The Image Guided Treatment Business The testing, manufacture and sale of InSightec’s products are subject to regulation by numerous governmental authorities, principally the FDA, the European Economic Community (the “EEC”), and corresponding state and foreign regulatory agencies. The U.S. Safe Medical Devices ACT OF 1990 (the “SMDA”) includes various provisions which are applicable to each of the existing products of InSightec and may result in the pre-market approval process (a process whereby the FDA approves a new system that has no predicate devices that have been approved in the past) for such products becoming lengthier and more costly. Under the SMDA, the FDA can impose new special controls on medical products. These include the promulgation of performance standards, post-market surveillance requirements, patient registries, and the development and dissemination of guidelines and other actions as the FDA may deem necessary to provide a reasonable assurance and effectiveness. In June 1993, directive 93/42/EEC for medical devices was adopted by the EEC. In June 1998, this directive replaced the local regulation and ensured free transfer of qualified medical equipment among member states. Medical devices that meet the established standards, receive certification represented by the symbol “CE”. There are two types of certifications that are granted: (1) general certification of a company and (2) certification for a specific product. Instead of choosing to comply with directive 93/42/EEC, InSightec decided to comply with international Standard ISO 9001 (European standard EN 290001) ENTITLED “Model for Quality Assurance in Design, Development, Production, Installation and Servicing”, and its extension to medical products, EN 46001, satisfies the medical device directive. On May 10, 2001, InSightec obtained a certification by the European Notified Body that it complies with the requirements of ISO 9001 and EN 46001. ISO 9001 and EN 46001 have been replaced by international standard ISO 13485 entitled “Medical Devices - Quality management systems - requirements for regulatory purposes”. InSightec obtained a certification of compliance with the new standard in March 2004, and is subject to annual audits by the European Notified Body to renew the certification in accordance with all applicable updates of the standard. Fashion Apparel The principal regulatory requirements for our Fashion Retail operations in Israel include: (i) compliance with the Israeli Consumer Protection Law, 5741-1981; (ii) maintaining various licenses and permits issued by governmental authorities (including receiving applicable standards from the Israeli consumer standard institute for certain imported accessories); (iii) compliance with employment regulations; (iv) compliance with customs and other importing regulations; and (v) non-infringement of intellectual property rights of any party. Other Activities Hospital Sector There are currently no pre-conditions or requirements to be fulfilled by an investor for investing in the hospital sector , health and medical services in India, so that under the FDI Policy 100% FDI under the automatic route is permitted in these sectors, in order to give a boost to the health care industry in India. Necessary approvals, registration or licenses have to be obtained by a hospital under the by-laws, rules, and other regulations of the concerned state government, municipal or local body. In addition, each hospital must adhere to the rules, regulation and other instruction issued from time to time by the Indian Ministry of Health, as well as common standards and practices in the healthcare industry. Dairy Farming In India, non-residents, non-resident Indians (“NRIs”) and overseas corporate bodies (“OCBs”) are prohibited from investing in agricultural or plantation activities in India. However, 100% FDI is permitted under the automatic route in floriculture, horticulture, development of seeds, animal husbandry, pisciculture, aqua-culture, cultivation of vegetables, mushrooms under controlled conditions and services related to agro and related allied sectors by non-residents, NRIs and OCBs. Besides the above, FDI is not permitted in any other agricultural sector or activity. The exact definition or scope of activities that are covered under animal husbandry are not provided for in the FDI Policy. The National Industrial Classification Code, 1987 provides under the broad head of “Raising of Livestock” (under Division 02) to include sub heads such as cattle breeding, raising or production of livestock, goat breeding and other livestock products etc. Milk products and milk are included in the definition of livestock products.Thus, activities related to dairy farming fall under the category of “raising of livestock.” Further, registration is required under the municipal or by-laws of the concerned state for dairy farming business. 57 In this regard, the Department of Industrial Policy and Promotion in India has clarified that a foreign company which proposes to set up a subsidiary in India to engage in Animal Husbandry can acquire and hold agricultural land to be used for such activity. Dairy farming activities involve the importation into India of cows’ embryos and frozen semen, which requires the obtaining of an import license from the Indian Ministry of Commerce and Industry. The establishment of dairy farms and dairy plants involve obtaining of veterinary approvals of the respective Indian administrations. The agricultural sector in India enjoys governmental support under subsidy schemes initiated by the Indian Ministry of Agriculture, Department of Animal Husbandry Dairying & Fisheries (DADF). The financing of the subsidies (grants and low-interest loans) is made by the National Bank for Agriculture and Rural Development (NABARD). Although the subsidy schemes are not aimed to support NRIs and OCBs, various related activities may enjoy the benefits of such schemes. C.ORGANIZATIONAL STRUCTURE We are a subsidiary of Europe-Israel (M.M.S.) Ltd. ("Europe-Israel"), which holds approximately 47.71% of our ordinary shares. See "Item 7.A. Major Shareholders" below. Europe-Israel is wholly owned by Control Centers Ltd., a privately held Israeli company, which is controlled by Mr. Mordechay Zisser, who serves as our Executive President and a director. Our significant subsidiaries and companies in which we have a significant interest as of the date of this annual report are as follows: NAME OF COMPANY ABBREVIATED NAME COUNTRY OF ORGANIZATION THE COMPANY’S DIRECT/INDIRECT OWNERSHIP PERCENTAGE Elscint Ltd. Elscint Israel 100% BEA Hotels NV BEA The Netherlands 100% Elbit Ultrasound (Netherlands) BV EUBV The Netherlands 100% Elbit Plaza India Real Estate Holdings Limited EPI Cyprus 50% (1)(2) InSightec Ltd. InSightec Israel 71.2% (3) Plaza Centers N.V. PC The Netherlands 67.5% (4) Elbit Trade & Retail Ltd. Elbit Trade Israel 100% Elbit Plaza USA, L.P. Elbit Plaza USA USA 100% (5) We hold 47.5% of the shares in EPI directly, and an additional 47.5% through PC. For additional information as to the joint venture signed between us and PC regarding EPI, see “Item 4.B Business Overview - Residential Projects.” For details as to the grant of 5% of EPI’s equity to Mr. Abraham (Rami) Goren, our Executive Vice Chairman of the board of directors. See "Item 6.B. Directors, Senior Management and Employees - Compensation of Directors and Officers - Agreements with our Executive Vice Chairman." Approximately 60% on a fully diluted basis, including warrants granted by InSightec contingent upon certain rates of return as well as 2,000,000 options exercisable into InSightec's ordinary shares which vest upon the initial public offering of InSightec. Approximately 63% on a fully diluted basis. We hold 50% in Elbit Plaza USA directly, and an additional 50% through PC. 58 D.PROPERTY, PLANTS AND EQUIPMENT Our operational portfolio consists of various freeholds, leaseholds and other tangible assets. For details as to such real estate portfolio, see “Item 4.B Business Overview.” Hereunder, we present information regarding certain tangible fixed assets including leasehold properties that do not form part of our operational portfolio, but rather serve as basis for our and our subsidiaries’ offices and management. We lease approximately 1,997 m2 including warehouse area (not including parking places of 50 m2) for management and administration purposes in an office building in Tel-Aviv, Israel, until September 2016 with an option to extend the lease for a 10-year period. Aggregate rental fees (excluding VAT) paid by us in 2009, with respect to such lease were approximately NIS 1,670,805 (approximately $428,412). In addition thereto, we lease approximately 240 m2 (not including parking area) in an office building in Herzliya, Israel for an annual rental fee of NIS 133,600 (approximately $34,270). PC’s headquarters are located in an office building located on Andrassy Boulevard, Budapest, Hungary. The building is located on an 800 m2 plot and consists of four floors, an atrium and a basement, with a total built area of approximately 2,000 m2. PC also owns a villa converted into an office building, located in the center of Bucharest. The total office area is approximately 700 m2 build on a plot of approximately 600 m2 and consists of three floors, a basement and a garage. Elbit Trade leases approximately 550 m2 of office space in Tel Aviv, Israel, for its management and administration activities (not including stores) until June 2013 with an option to extend the lease for a 10-year period. Monthly rental and management fees payable by Elbit Trade are NIS 42,850 (approximately $10,850). InSightec leases its main office and research and development facilities, located in Tirat Carmel, Israel, pursuant to a lease that expires in August 2013, with an option to renew the lease for up to five years. Pursuant to such agreement, InSightec occupies approximately 6,011 m2 in Tirat Carmel and Or-Yehuda. Total annual rental expenses under these leases are approximately $1.2 million. InSightec also leases offices in Dallas, Texas for an annual rental fee of approximately $130,000. ITEM 4.A.UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS. Overview We operate in the following principal fields of business: · Commercial and Entertainment Centers - Initiation, construction, and sale of commercial and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in CEE and in India. In certain circumstances and depending on market conditions, we may operate and manage a commercial and entertainment center prior to its sale. · Hotels - Hotels operation and management, primarily in major European cities. · Image Guided Treatment - Investments in the research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment. · Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India and in Eastern Europe. · Fashion Apparel - distribution and marketing of fashion apparel and accessories in Israel. · Other Activities - (i) venture capital investments; (ii) investments in hospitals and farm and dairy plants in India, which are in preliminary stages; and (iii) wholesale trade of home applications in India. 59 Our revenues from the sale of real estate and trading property are subject to the execution and consummation of sale agreements with potential purchasers. In periods when we consummate a sale of a real estate asset we record revenues in substantial amounts and as a result we may experience significant fluctuations in our annual and quarterly results. We believe that period-to-period comparisons of our historical results of operations may not necessarily be meaningful or indicative and that investors should not rely on them as a basis for future performance. Our functional currency is NIS. Our consolidated financial statements are also presented in NIS. Since our revenues and expenses are recorded in various currencies, our results of operations are affected by several inter-related factors, including the fluctuations of the NIS compared to other currencies at the time we prepare our financial statements. Financial data included in this discussion were derived from our consolidated financial statements and the analysis herein is based on our general accounting records and published statistical data. Such financial data have been rounded to the nearest thousand or million. The following acquisitions and other activities affected our operational results for 2007, 2008, 2009 and 2010 (to date) and may continue to affect our operational results in the coming years. For additional information, see “Item 4. Information on the Company.” · On April 28, 2010, our newly formed wholly-owned subsidiary, Elbit Medical Ltd., filed an initial draft prospectus with the Israel Securities Authority, in respect of its proposed initial public offering of shares on the Tel Aviv Stock Exchange. If the offering is consummated, we will hold our medical and bio-tech holdings (InSightec - approximately 62%, and Gamida Cell - approximately 27%; both on a fully diluted basis) through Elbit Medical Ltd., which was formed as part of our ongoing restructuring and streamlining of business activities. · In April 2010, we, together with Park Plaza, acquired the Holiday Inn Schiphol Hotel located near the Amsterdam Schiphol Airport, for a purchase price of €30 million (approximately $40 million). The hotel is intended to operate under the "Park Plaza" brand name. For additional information, see “Item 4.B. Business Overview – Hotels – Recently Acquired Hotels.” · On April 22, 2010, the U.S. Fund, a real estate investment venture jointly formed by Elbit Plaza USA and Eastgate entered into a series of agreements for investment in MDT, an Australian publicly traded trust, which holds and manages two U.S. REIT portfolios. For additional information, see “Item 4.B. Business Overview – Other Activities - Shopping and entertainment centers in the United States.” · In March 2010 we issued unsecured non-convertible Series G Notes to investors in Israel in an aggregate principal amount of approximately NIS 100 million (approximately $26 million) for gross proceeds of approximately NIS 100 million (approximately $26 million). · On February 9, 2010, Elbit Plaza USA entered into the framework and co-investment agreement with Eastgate. For additional information, see “Item 4.B. Business Overview – Other Activities - Shopping and entertainment centers in the United States.” · Effective as of January 1, 2010, we appointed Messrs. Ran Shtarkman and Dudi Machluf as our Co-Chief Executive Officers, replacing Mr. Shimon Yitzhaki, who was promoted to Chairman of the Board of Directors. Mr. Mordechay Zisser, our Executive Chairman of the Board, was appointed our Executive President and continues to serve on our board of directors. · Between January and March 2010, PC issued additional unsecured non-convertible Series B Notes to investors in Israel in an aggregate principal amount of approximately NIS 308 million (approximately $81.6 million) for gross proceeds of approximately NIS 330 million (approximately $87.4 million). · In February 2010 we opened one GAP store. · Between January and May 2010, we invested an aggregate of $0.46 million in our venture capital companies. 60 · In 2009 we issued additional unsecured non-convertible Series F Notes to investors in Israel in an aggregate principal amount of approximately NIS 141.6 million (approximately $37.5 million) for gross proceeds of approximately NIS 155.1 million (approximately $41 million). · In 2009 we issued Series 1 Convertible Notes to investors in Israel in an aggregate principal amount of approximately NIS 112 million (approximately $30 million) for net proceeds of approximately NIS 118.8 million (approximately $31.5 million). · In 2009 PC issued additional unsecured non-convertible Series B Notes to investors in Israel in an aggregate principal amount of approximately NIS 144.5 million (approximately $38.3 million) for net proceeds of approximately NIS 152 million. · On October 9, 2009, we sold 4,794,292 ordinary shares of PC to a number of Polish institutional investors, for an aggregate consideration of approximately £6.7 million (approximately $10.6 million). As result of this transaction, we generated a net cash flow of approximately £3.8 million (approximately $6.0 million). In addition, PC sold 14,500,000 of its shares to such Polish institutional investors, for an aggregate consideration of approximately £20.5 million (approximately $32.5 million).As a result of this transaction, PC generated a net cash flow of approximately £12.8 million (approximately $20.3 million). These shares were originally purchased by PC as part of its share repurchase program announced in October 2008 which was executed between October 2008 and January 2009. Following these transactions we currently own approximately 68.3% of PC's share capital. · On June 19, 2009, we completed a private placement of approximately $7.6 million principal amount of our Series A Notes. These notes mature in 2014, are linked to the Israeli consumer price index and make semi-annual payments of principal and interest at the rate of 6% per annum, linked to the Israeli consumer price index. The notes were approved for listing on the Tel Aviv Stock Exchange, but initial re-sales are restricted by applicable securities laws until June 2011. · During 2009, we invested an aggregate amount of $15 million in Insightec, for which we were issued Series B Preferred Shares of Insightec. In addition, all the outstanding Series A Preferred shares of InSightec were converted into Series B Preferred shares, all convertible notes of InSightec were converted into Series B Preferred shares and all contingent warrants granted by InSightec were converted into ordinary shares. · In February 2009, Elbit Trade signed a franchise agreement with GAP Inc. to open and operate GAP and Banana Republic stores in Israel. · During 2009 we opened one additional G-STAR store and one GAP store. Our aggregate investment in such stores totaled approximately NIS 8 million (approximately $2.1 million). · During 2009 we invested an aggregate of $1.5 million in our venture capital companies. 61 · In 2008 PC issued additional unsecured non-convertible series B notes to investors in Israel in an aggregate principal amount of approximately NIS 798.5 million. These Series B Notes were listed for trade on the TASE and bear annual interest of 5.4%. In addition, in 2008 PC executed several cross currency interest rate swap transactions with Israeli banks in the total principal amount equal to the amount of the Series B Notes. · In 2008, we opened our 424 room Radisson Blu Bucharest Hotel, in Bucharest, Romania. Our Radisson Blu Bucharest Hotel is an integrated part of our Centerville complex. The hotel is managed by the Rezidor Hotel Group under the “Radisson Blu” brand name. During 2008 and through the opening of the Radisson Blu Bucharest Hotel, we have invested in this project a total of €20 million. · During 2008 the Radisson Blu Astrid Antwerp Hotel renovated its third floor to include 19 brand-new luxury apartment suites. Our investment in such renovation costs, including the rebranding of the hotel under the “Radisson Blu” brand, totaled €10 million. · In November 2008, PC bought the 50% interest of its joint venture partner in its Koregaon Park development, for a total consideration of approximately $20 million, which includes all of the cost invested by such partner. · In October 2008, we and PC commenced a share repurchase scheme of PC’s shares, through a series of on market purchases. As of December 31, 2008, we purchased PC’s shares for an amount of approximately €0.12 million and PC repurchased its shares for an amount of approximately €5.5 million. · In August 2008, we signed a joint venture agreement with PC, for the development of mixed-use projects in India. Under the agreement, PC acquired from us a 47.5% stake in our subsidiary EPI. Consideration for the 47.5% acquisition was approximately $126 million, reflecting 50% of loans and financing invested by us in respect of three mixed-use projects in India. For additional information on the three mixed-use projects, see “Item 4.B. Business Overview - Residential Projects.” · In July 2008, PC completed the handover of Plzen Plaza to Klepierre SA, a leading French property group (“Klepierre”). Plzen Plaza Shopping and Entertainment Center is located in the city of Plzen, the Czech Republic, and was pre-sold to Klepierre in 2005. The asset value of the Plzen Plaza amounted to approximately €61.4 million and the cash consideration paid to PC amounted to €54.6 million. · In May 2008, the Dream Island consortium won, via a competitive tender, the first ever major casino license to be awarded in Hungary for its planned entertainment and mixed-use Dream Island Project, intended to be developed in central Budapest. The exclusive casino license has been granted for 20 years from the date of opening of the casino, with a ten-year extension option, during which time no further major casino licenses will be granted by the Hungarian government in the area of Budapest. The grant of this license will enable the consortium to commence construction of this major mixed-use project. · In March 2008, we entered into definitive agreements with one of the leading developers in Bangalore, India, for the joint development of the Bangalore Project. During 2008 we paid an amount of INR 284.8million in consideration of a 50% share of the first 54 Acres, and an amount of INR 2,536 million as an interest bearing advance payment on account of future acquisition of 50% of the next 51.6 acres, and all in addition to amounts paid in respect of this project in 2007. · In January 2008, PC entered into a joint venture partnership with BAS to develop residential and office projects in Romania. The newly established company, Plaza-Bas B.V. acquired the shares currently held by BAS in seven residential and office development projects. Plaza Bas is 50.1% owned by PC and the remaining 49.9% is owned by BAS. · In January 2008, we acquired the Park Inn Hotel in Antwerp, Belgium, for a purchase price (including certain acquisition expenses) of €4.7 million. During 2008 we completed the renovation and refurbishing of the hotel and in December 2008 it commenced its operation under the “Park Inn” brand name. Our additional investment in the renovation and refurbishing of the Park Inn Hotel totaled €5.3 million (approximately $7.4 million). · During 2008, we opened seven additional MANGO stores and one additional G-STAR store. Our aggregate investment in such stores totaled approximately NIS 22.5 million (approximately $6 million). · During 2008, we invested an aggregate of $1.6 million in our venture capital companies. · In 2008 we acquired an airplane to serve for our Indian operations. Acquisition costs amounted to $13.7 million. 62 · During 2007 we issued three series of unsecured non-convertible notes (Series D, E and F) in an aggregate principal amount of approximately NIS 1,034.2 million. The notes are linked to the increase in the Israeli consumer price index (the “CPI”). The notes were listed for trade on the TASE and bear annual interest of 5% to 6.3%. · During 2007 PC issued unsecured non-convertible Series A notes in an aggregate principal amount of approximately NIS 305 million. The notes were listed for trade on the TASE and bear annual interest of 4.5%. In addition, in 2007 PC had executed a cross currency interest rate swap transaction with an Israeli bank in a total principal amount equal to amount of the Series A Notes. · In December 2007, we entered into an agreement for the acquisition of an 80% stake in a joint venture company which will purchase up to 135 acres (approximately 546,000 square meters of land in Chennai (formerly Madras), India. For further information about this project, see "Item 4.B - Business Overview - Mixed-Use / Residential Projects - Chennai, Tamil Nadu State, India.” · In December 2007, PC completed the sale of its Arena Plaza shopping and entertainment center in Budapest, Hungary, to United Kingdom based active Asset Investment Management ("aAIM"), with effect from November 30, 2007. The asset value at the closing was determined to be €381 million. The net cash consideration received by PC in January 2008 was €254.8 million. In addition, during 2008 PC received an additional cash consideration amounting to €5.6 million (approximately $7.8 million) from aAIM as a result of purchase price adjustments of the transaction. · In November 2007, InSightec completed an internal round of financing of $30 million from its existing investors. The investment is in the form of Series A Preferred convertible shares, which are convertible to InSightec’s ordinary shares subject to the fulfillment of certain conditions stipulated in the agreement. We invested $19.8 million in the Series A Preferred convertible shares. · In July 2007, the Lublin Plaza shopping and entertainment center in Lublin, Poland, in which PC holds a 50% stake, was sold to Klépierre. The asset value (100%) of the Lublin Plaza shopping and entertainment center totaled approximately €78 million. The net cash consideration received by PC in respect of its 50% holding was €27.3 million. · In July 2007, Elscint completed a transaction for the sale of the "Arena" shopping and entertainment center, located at the Herzliya Marina in Israel (“Arena Center”), pursuant to which, the buyer acquired all rights in and to the Arena Center reflecting an asset value of NIS 538 million. The net consideration received by us was NIS 335.2 million. Following purchase price adjustments, to be calculated based on Arena Center’s adjusted rent revenues (as this term is defined in the agreement) an additional amount may be paid to us. · In June 2007, Elscint completed a sale of its 50% interest in a company (“Andrassy”) which owns the building known as the “Ballet Institute Building” located in Budapest, Hungary. The net cash consideration was €29.8 million of which Elscint’s share was €14.9 million. · In June 2007, PC completed the sale of the Duna Plaza offices in Budapest, Hungary, to Klepierre for €14.2 million. · In May 2007, PC completed the delivery of two shopping and entertainment centers in Poland, the Rybnik Plaza and the Sosnowiec Plaza to Klepierre, (see also "Item 10.C. Material Contracts - Shopping and Entertainment Centers" below), reflecting a total asset value of €89.3 million. The net cash consideration received by PC was €48.2 million. · In July 2007, we entered into an agreement with the Israel Land Administration, according to which we leased a plot of approximately 44,600 m2 in Tiberius, Israel for a term of 49 years (through 2056) with an option to extend the lease term for an additional 49 years. The total consideration paid for this land, on which we intend to construct a hotel, amounted to NIS 30.6 million. · In 2007, we paid an amount of INR 2,000 million as a refundable advance payment in respect of the Bangalore Project in India. For additional information, see "Item 4.B - Business Overview – Mixed-Use / Residential Projects - Bangalore, Karnataka State, India.” · During 2007 we invested an amount of €21.7 million in the construction of the Radisson Blu Bucharest Hotel in Romania. · During 2007 we invested in our venture capital companies a total aggregate amount of $2.5 million. 63 Critical Accounting Policies and Estimates General A "critical accounting policy" is one that (i) is important to the portrayal of an entity's financial condition and results of operations and (ii) requires management's most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. In the application of our accounting policies, management is required to make judgments, estimates and assumptions about the carrying amounts of assets and liabilities that are not readily apparent from other sources. The estimates and associated assumptions are based on historical experience and other factors that are considered to be relevant. Actual results may differ from these estimates. The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and future periods if the revision affects both current and future periods. In addition, in the process of applying our accounting policies, management makes various judgments, apart from those involving estimations, that can significantly affect the amounts recognized in our consolidated financial statements. The following are the critical judgments and key sources of estimation uncertainty, that management has made in the process of applying our accounting policies and that have the most significant effect on the amounts recognized in our consolidated financial statements. Use of estimates Impairment/write down of real estate properties The recognition of an impairment/write down to our real estate assets is subject to a considerable degree of estimation, the results of which, when applied under different principles, conditions and assumptions, are likely to result in materially different amounts and could have a material adverse effect on our consolidated financial statements. 64 For our property, plant and equipment (mainly hotels) and investment property, we evaluate the existence of any decline, and hence, the need for an impairment loss on our real estate assets (operating or under construction), when indicators of impairment are present. Such evaluation is based, on the higher of (i) estimated selling price in the open market or (ii) the estimated value-in-use, based on discounted operational cash flows (before interest and income tax charges), expected to be generated by those assets (“Recoverable Amounts”). For our trading property (commercial centers designated for sale and residential), such evaluation is based on the estimated selling price in the ordinary course of business less all estimated costs of completion and cost necessary to make the sale ("Net Realizable Value"). See note 8H to our annual consolidated financial statements included in this annual report. Estimations of the Recoverable Amount and/or Net Realizable Value involve, in general, critical estimation in respect of the future operational cash flows expected to be generated from the real estate asset and the yield rate which will be applied for each real estate asset. Determination of the operational cash flow expected to be generated from the real estate asset is based on reasonable and supportable assumptions as well as on historical results adjusted to reflect our best estimate of future market and economic conditions that management believes will exist during the remaining useful life of the asset. Such determination is subject to significant uncertainties. In preparing these projections, we make assumptions, most of which relate to market share of the real estate asset, benchmark operating figures such as occupancy rates and average room rates (in respect of hotels) rental and management fee rates (in respect of shopping and entertainment centers), sale prices of apartments (in respect of residential units), time period to complete each real estate asset under construction, costs to complete the establishment of the real estate asset, expected operational expenses and others. The yield rate reflects economic environment risks, current market assessments regarding the time value of money, industry risks as a whole and risks specific to each asset, and it also reflects the return that investors would require if they were to choose an investment that would generate cash flows of amounts, timing and risk profile equivalent to those that we expect to derive from each asset. Such rate is generally estimated from the rate implied in current market transactions for similar assets. Litigation and other contingent liabilities We are involved in litigation and other contingent liabilities in substantial amounts including certification requests for class actions. See note 23B to our annual consolidated financial statements included in this annual report. We recognize a provision for such litigation when it is probable that we will be required to settle the obligation and the amount of the obligation can be reliably estimated. We evaluate the probability and outcome of these litigations based on, among other factors, legal opinions and consultations as well as past experience. The outcome of such contingent liabilities may differ materially from management's assessment. We periodically evaluate these assessments and make appropriate adjustments to the consolidated financial statements. In addition, as facts concerning contingencies become known, we will reassess our position and make appropriate adjustments to the consolidated financial statements. Accounting for income taxes The calculation of our tax liabilities involves uncertainties in the application and/or interpretation of complex tax laws, tax regulations and tax treaties, in respect of various jurisdictions in which we operate and which vary from time to time. In addition, tax authorities may interpret certain tax issues in a manner other than that which we have adopted. Should such contrary interpretive principles be adopted upon adjudication of such cases, our tax burden may be significantly increased. In calculating our deferred taxes, we are required to evaluate (i) the probability of the realization of our deferred income tax assets against future taxable income and (ii) the anticipated tax rates in which our deferred taxes would be utilized. 65 Potential penalties, guarantees issued and expired building permits Penalties and guaranties are part of our ongoing construction activities, and result from obligations we have towards third parties, such as banks and municipalities. Our management is required to provide estimations regarding risks evolving from such potential guarantees or penalties that we may have to pay. In addition, our operations in the construction area are subject to valid authorizations and building permits from local authorities. Under certain circumstances we are required to determine whether the building permits we obtained are still in effect. It may occur that building permits have expired which may result in additional costs and expenses to us, or delays and even abandonment of projects currently under construction. Valuation of notes measured at FVTPL The fair value of notes issued by PC is generally determined with reference to price quotation in an active market, as the notes are traded on the TASE. Notwithstanding the aforesaid, as a result of the worldwide finance and real estate crisis that placed the markets in turmoil mainly during the fourth quarter of 2008, PC's notes were characterized by a significant decrease in the volume of trading, a significant increase in the spread between the BID and the ASK prices and a significant increase in the risk premium attributable to PC's notes as of December 31, 2008. Consequently, and based on professional advice from a third party, PC's management was of the opinion, that there were significant indications that the trade in the notes as of the end of 2008 pointed to the existence of an inefficient market and that the market for PC's notes was no longer active as of December 31, 2008. PC received valuation reports from three different external appraisals having appropriate and recognized qualifications as well as experience in evaluating fair value of notes. While performing their valuations, each of the appraisers used observable inputs developed on the basis of market data. Two of the appraisers used the discounted cash flow method taking into consideration the terms and maturity of PC's notes as well as market interest rates and PC's estimated credit risk as of December 31, 2008. The third appraiser used the Merton model, taking into consideration PC's asset value, risk free interest, standard deviation of assets and exercise price as of December 31, 2008. Based on all the above mentioned, PC's management was of the opinion that the quoted market prices of the notes in the TASE as of December 31, 2008 should not have been used as evidence of fair value. Accordingly, the fair value of PC's notes as of December 31, 2008 was determined based on the average values of the notes as determined by the three external appraisals as reported in their valuation reports. The quoted market price, as of December 31, 2008, of PC's Series A Notes was NIS 0.563 as opposed to an average of NIS 0.812 using the valuation techniques described above. The quoted market price of PC's Series B Notes was NIS 0.679 as opposed to an average of NIS 0.852 using the valuation techniques described above. As of December 31, 2009, PC's notes are measured according to their quoted market price on the TASE. Valuation of derivatives, embedded derivatives and share based payment arrangements We are involved in derivative transactions (mainly PC's swaps transactions, see note 9A (iv) to our annual consolidated financial statements included in this annual report), embedded derivative transactions (see note 20A (iii) to our annual consolidated financial statements included in this annual report), and share based payment arrangements adopted by us and our subsidiaries (see note 25 to our annual consolidated financial statements included in this annual report). The derivatives, embedded derivatives and the cash settled share based payment arrangements are measured at fair value as of each balance sheet date. Equity settled share based payment arrangements are measured at fair value as of the grant date. The fair value of the abovementioned instruments is determined using valuation techniques which require management to make judgments and assumptions regarding the following variables in respect of each instrument: · Derivatives (mainly PC's swap transactions): interest rate yield curves of the adjusted NIS and Euro. · Embedded derivatives: the fair value of the underlying assets (i.e. our hotels in London); the expected volatility of the hotels; and the probability and the term for a “Transaction” (as defined in the relevant agreement) to occur. 66 · Share based payment arrangements:the share price in respect of option plans adopted by our private investees which has no quoted market price; the expected stock price volatility over the term of the option plans; and actual and projected employee stock option exercise behaviors. The fair value of these instruments was generally computed based on reports of third party experts. Critical judgment in applying accounting policies Capitalization of financing costs We capitalize finance costs of real estate assets under construction from commencement of activities for the preparation of the assets for their intended use or sale. Such determination requires management to use critical estimations and assumptions as well as judgment to determine whether a specific asset under construction or development is qualified for capitalization. Borrowing costs qualified for capitalization includes, inter-alia, foreign exchange differences on borrowing to the extent that they are considered as an adjustment to interest costs. In order to determine whether foreign exchange differences are considered as an adjustment to the interest expenses, management is required, for each specific loan, to evaluate the alternative borrowing cost for a loan that would have been provided in the functional currency of the borrower under the same terms and conditions as the actual loan. Such determination requires management to use a considerable degree of judgment and estimations. Further, additional critical judgment is required to capitalize non-specific borrowing costs to qualified assets, in cases in which our relevant entity that raised the borrowing is not the one that owns the qualified asset. Classification of investment as held to maturity As of December 31, 2009, we had investments in the amount of NIS 315 million in financial notes (the "Notes"), as compared to NIS 386 million as of December 31, 2008 (see note 9A.(ii) to our annual consolidated financial statements included in this annual report). We considered our capital management policy and our liquidity requirement for operational activities, and decided that we have the positive intent and ability to hold these Notes to maturity. Accordingly, the investment in the Notes is presented in our financial statements as held to maturity. We examined if there was objective evidence for impairment loss for the Notes which mainly includes the decrease in the quoted market value of the Notes (which was provided to us by the issuing bank as of the balance sheet date) by approximately 22.5% (NIS 71 million) below their cost. Following this examination we concluded that, as of the balance sheet date, there is no objective evidence which should lead to impairment of the Notes. Transfer of real estate assets from investment property to trading property During 2007 and 2008 we acquired plots of land in India (see note 8D to our annual consolidated financial statements included in this annual report).At the initial recognition, we classified the cost of acquisitions of these plots as an investment property (or payment on account of investment property in case of advance payment to secure the land acquisitions) since as of the acquisition date, we did not have a defined and final designated use for these plots. At the end of 2008, we examined the designated use of these plots and transferred an amount of NIS 425.7 million (which reflect the cost of acquisitions of these plots) to trading property. A transfer of real estate assets from investment property to trading property is done when there has been a change in the use of the real estate asset, which is supported by evidence as to the beginning of development of the real estate asset for its intended use or sale. A significant judgment is required to be made in order to determine whether, as of the balance sheet date, the aforementioned criteria has been met for each plot. Such determination is generally based on current achievable plans of our management for each real estate asset as well as the actual steps executed by us in order to implement this plan. Revenue recognition from sale of trading property Revenues from sale of real estate assets are recognized when all the criteria mentioned in note 2 AB to our annual consolidated financial statements included in this annual report are met. The determination whether or not these criteria have been met, for each sale transaction, requires significant judgment by our management. Significant judgment is made in determining whether, as of the balance sheet date, we havetransferred to the buyer the significant risks and rewards associated with the real estate assets sold.Such determination is based on an analysis of the terms included in the sale agreement executed with the buyer as well as an analysis of other commercial understandings with the buyer in respect of the real estate sold. Generally, the sale agreement with the buyer is signed during the construction period and the consummation of the transaction is subject to certain conditions precedent which have to be fulfilled prior to delivery of the real estate asset. Revenues are, therefore, recognized when all the significant conditions precedent included in the agreement have been fulfilled by us and/or waived by the buyer prior to the balance sheet date. 67 The delivery of the commercial center to the buyer is generally conducted close to the end of construction of the commercial center and to the opening of the commercial center to the public. As a result, we have to use estimates in order to determine the costs and expenses required to complete the construction which, as of the delivery date, has not been completed and/or paid in full. As for critical judgment in respect of inactive market for PC's notes, see ” - Valuation of notes measured at FVTPL” above. According to our management’s judgment, the rights specified in InSightec's shareholders agreement (see note 11 A (2) to our annual consolidated financial statements included in this annual report) do not confer rights to the minority shareholders of InSightec to participate in operational and financial decisions of InSightec in the ordinary course of business and therefore would not overcome the presumption of our control in InSightec. Recently issued accounting standards For information on recently issued accounting standards under IFRS, see note 2AJ to our consolidated financial statements included in this annual report. A.Operating Results Presentation method of financial statements We are involved in investments in a wide range of different activities. Accordingly, management believes that its income statements should be presented in the “single - step form.” According to this form, all costs and expenses (including general and administrative and financial expenses) should be considered as continuously contributing to the generation of overall income and gains. We also believe that our operating expenses should be classified by function to: (i) those directly related to each revenue source (including general and administrative expenses and selling and marketing expenses relating directly to each operation); and (ii) overhead expenses which serve the business as a whole and are to be determined as general and administrative expenses. Our strategy in respect of PC's shopping and entertainment centers is to dispose of shopping and entertainment centers upon completion, subject to certain exceptions (see "Item 4.B. Business Overview - Shopping and Entertainment Centers - Business Concept Strategy"). Therefore, PC's shopping and entertainment centers are presented within current assets as trading property and our revenues from these shopping and entertainment centers are derived from their disposal to third parties. Our policy in respect of the hotels segment is to designate the hotels to be managed and operated by our management companies. Consequently, our hotel assets are presented as part of our property, plant and equipment in the financial statements. Translation of statements of income of foreign operations The majority of our businesses, which operate in various countries, report their operational results in their respective functional currency which differs from the NIS (our reporting and functional currency). We translate our subsidiaries’ result of operations into NIS based on the average exchange rate of the functional currency against the NIS. Therefore, a devaluation of the NIS against each functional currency would cause an increase in our reported revenues and the costs related to such revenues in NIS while an increase in the valuation of the NIS against each functional currency would cause a decrease in our revenues and costs related to such revenues in NIS. 68 The following table presents our statements of income for each of the three years ended December 31, 2009, 2008 and 2007: December 31 Convenience translation (in NIS thousands) (in $ thousands) (Except for per-share data) Revenues and gains Commercial centers operation Hotels operations and management Gains from sale of real estate assets - - - Sale of medical systems Gains from change of shareholding in subsidiaries Sale of fashion merchandise Expenses and losses Commercial centers Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise Research and development expenses General and administrative expenses Share in lossesof associates, net Financial expenses Financial income ) Change in fair value of financial instruments measured at fair value through profit and loss ) ) Impairment, charges and other expenses, net Profit (loss) before income taxes ) ) ) Income taxes (tax benefit) ) ) Profit (loss) from continuing operations ) ) ) Profit from discontinuedoperation, net Profit (loss) for the year ) ) ) Attributable to: Equity holders of the Company ) ) ) Minority interest ) Earnings per share - (in NIS) Basic earnings per share: From continuing operation ) ) ) From discontinued operation ) ) ) Diluted earnings per share: From continuing operation ) ) ) From discontinued operation ) ) ) 69 2009 compared to 2008 Revenues and Gains Total revenues and gains decreased to NIS 693 million ($184 million) in 2009 compared to NIS 1,098 million in 2008. Set forth below is an analysis of our revenues and gains: (I) Revenues from shopping and entertainment centers decreased to NIS 85 million ($23 million) in 2009 compared to NIS 524 million in 2008. This revenue is derived from: (i) Revenues from the sale of trading property in the amount of NIS 439 million in 2008 compared to no such revenue in 2009. The revenues generated in 2008 were attributable to the sale of the Plzen Plaza commercial center in the Czech Republic in July 2008 and a price adjustment in respect of the sale of the Arena Plaza in Hungary which was sold at the end of 2007; and (ii) Revenues from the operations of shopping and entertainment centers in the amount of NIS 85 million ($23 million) in 2009 compared to NIS 85 million in 2008. The revenues in 2009 are attributable mainly to the operation of the Riga Plaza commercial center in Latvia and the Liberec Plaza commercial center in the Czech Republic as compared mainly to the operations of the Plzen Plaza commercial center in the Czech Republic in the first half of 2008. (II) Revenues from hotels' operations and management increased to NIS 397 million ($105 million) in 2009 compared to NIS 384 million in 2008. This increase is attributable to: (i) an increase in the revenues from the Radisson Blu Bucharest Hotel in Romania which was partially opened in the second half of 2008 and was fully operational in 2009, offset by; (ii) a decrease in the revenues from all other hotels as a result of the global economic slowdown, which mainly affected the revenues for the first half of 2009; and(iii) a devaluation of the average rate of the Great British Pound (our UK hotels’ functional currency) against the NIS (our reporting currency). (III) Revenues from the sale of medical systems increased to NIS 62 million ($16 million) in 2009 compared to NIS 38 million in 2008. This increase is mainly attributable to an increase in the number of "ExAblate " systems sold in 2009 to 14 systems as compared to 10 systems sold in 2008. (IV) Changes in our shareholdings in our subsidiaries in 2009 amounted to a gain of NIS 31 million ($8 million) compared to NIS 49 million in 2008. The gain is attributable to the following transactions: (i) in the end of 2008 and the beginning of 2009, we and PC purchased PC's shares from PC’s minority shareholders. As result of these transactions, we recorded in 2008 and 2009 gains from the increase in shareholding of PC in the amount of NIS 49.1 million and NIS 63.6 million, respectively. In the fourth quarter of 2009, we and PC sold the shares and as a result we recorded a loss of NIS 44 million, which offset part of the gain we recorded in the beginning of 2009.The total overall gain we generated from the purchase and sale of the PC shares in 2008 and 2009 amounted to NIS 69 million; and (ii) in March 2009, we and the minority shareholders of Insightec converted Insightec's convertible notes into InSightec's preferred shares. As a result of the conversion, we recorded a gain of NIS 14.6 million, reflecting the change in our shareholding in InSightec. 70 (V) Revenues from the sale of fashion retail increased to NIS 118 million ($31 million) in 2009 compared to NIS 103 million in 2008. The increase is mainly attributable to: (i) the opening of the first GAP store in Israel; (ii) the full operation in 2009 of eight Mango stores which opened during 2008 as compared to only partial operation in 2008; (iii) (i) and (ii) above were offset by the decrease in sales of Mango’s existing stores during 2009, as compared to 2008. Expenses and losses Our expenses and losses increased to NIS 1,400 million ($371 million) in 2009 compared to NIS 1,103 million in 2008. Set forth below is an analysis of our expenses and losses: (I) Expenses of commercial centers decreased to NIS 169 million ($45 million) in 2008 compared to NIS 433 million in 2008. This decrease is attributable to: (i) In 2009 there was a decrease of NIS 2 million ($0.5 million) in cost of trading property sold compared to NIS 233 million in 2008. Such costs in 2008 are attributable to the sale of one commercial center (Plzen Plaza in the Czech Republic) as compared to no sales of commercial centers in 2009; and (ii) a decrease in other operating expenses in respect of our commercial centers to NIS 167 million ($44 million) in 2009 from NIS 200 million in 2008. This decrease is mainly attributable to: (i) a decrease of NIS 20 million in share-based payment expenses in respect of PC's options plan adopted at the end of October 2006 mainly due to the cost recorded in 2008 as a result of re-pricing of options in PC; (ii) a decrease in employee and management salaries in the amount of NIS 8 million; (iii) a decrease in other expenses in the amount of NIS 16 million, of which NIS 15 million is attributable to the write off of deferred initiation expenses accrued in real estate projects in previous years for which PC has decided to cease its investment at the end of 2008.The decrease is offset by an increase of NIS 12 million in the direct costs related to the operation of two commercial centers in 2009 as compared to one in 2008. (II) Cost of hotel operations and management decreased to NIS 353 million ($94 million) in 2009 compared to NIS 355 million in 2008. This decrease is attributable mainly to pre-opening expenses related to the opening of the Radisson Blu Bucharest Hotel in Romania at the end of 2008 as compared to no new openings in 2009, and was offset by a full operation of Radisson Blu Bucharest Hotel in 2009 compared to partial operation in 2008. (III) Cost and expenses of medical systems increased to NIS 67 million ($17.7 million) in 2009 compared to NIS 55 million in 2008. This increase is mainly attributable to (i) an increase in sales of "ExAblate " systems in 2009 to 14 systems sold in 2009 as compared to 10 systems sold in 2008, with an equivalent increase in InSightec's direct costs relating to the sale of the systems; and (ii) an increase in general and administrative expenses and sale and marketing expenses mainly as a result of stock based compensation expenses recorded as a result of re-pricing of options in Insightec. (IV) Cost of fashion merchandise increased to NIS 134 million ($36 million) in 2009 compared to NIS 118 million in 2008. The increase is mainly attributable to: (i) expenses related to the opening of the first GAP store in Israel; and (ii) the full operation in 2009 of eight Mango stores which opened during 2008, as compared to only partial operation in 2008. 71 (V) Research and development expenses decreased to NIS 74 million ($20 million) in 2009 compared to NIS 69 million in 2008. These expenses are attributable to InSightec’s research and development activity. (VI) General and administrative expenses increased to NIS 66 million ($18 million) in 2009 compared to NIS 55 million in 2008. The increase is attributable mainly to: (i) an increase in stock based compensation expenses in the amount of NIS 3 million (ii) reverse in 2008 of bonuses provisions accrued in 2007 to our directors in the amount of NIS 8 million and an increase in other expenses of NIS 5 million; offset by (iii) reduction in salaries in the amount of NIS 5 million. (VII) Financial expenses decreased to NIS 284 million ($75 million) in 2009 compared to NIS 297 million in 2008. Such decrease is attributable to the following: (i) Total interest expenses in respect of our bank loans and notes issued (including linkage differences in respect of bonds which are linked to the Israeli consumer price index) amounted to NIS 430 million in 2009 compared to NIS 445 million in 2008. From these amounts we have capitalized financial costs to our real estate under construction and development in the amount of NIS 155 million and NIS 192 million in 2009 and 2008, respectively. Accordingly, the net financial expenses in respect of our borrowings which were recorded in our consolidated income statements amounted to NIS 275 million in 2009 compared to NIS 253 million in 2008. Such increase is attributable to (i) a decrease in capitalized financial costs in the amount of NIS 37 million; offset by; (ii) a 3.8% increase in the Israeli CPI, to which our notes are linked, in 2009 compared to a 4.51% increase in 2008, which resulted in a decrease of NIS 8 million; and (iii) a decrease of NIS 7 million in interest expenses as a result of a decrease in the interest rates on our loans. (ii) We recorded a loss from exchange rate differences in respect of our borrowings in the amount of NIS 2 million in 2009 compared to NIS 26 million in 2008. Such decrease is attributable mainly to a decrease in the devaluation of the Romanian Lei (the functional currency of our hotel in Romania) against the Euro and the U.S. dollar (the linkage currency of the bank loans provided to our subsidiaries in Romania); and (iii) Other financial expenses decreased to NIS 7 million in 2009 compared to NIS 15 million in 2008. (VIII) Financial income decreased to NIS 93 million ($25 million) in 2009 compared to NIS 135 million in 2008. Such decrease is attributable to the following: (i) A decrease of NIS 59 million related to interest income from bank deposits from NIS 145 million in 2008 to NIS 86 million in 2009. Such decrease is attributable mainly to a decrease in our cash balances and to the decrease in the interest rate on such cash balances; and (ii) We recorded a gain from exchange rate differences of NIS 7 million in 2009 compared to a loss from exchange rate differences of NIS 9 million in 2008. The gain in 2009 is mainly attributable to exchange differences from PC's deposits in different currencies than the EURO, the functional currency of PC (such as the Polish Zloty, Czech Koruna and U.S. dollar). The losses from exchange rate differences in 2008 are attributable mainly to a decrease in our cash and deposits linked to the U.S. dollar as a result of a devaluation of the NIS against the U.S. dollar. (IX) Loss from change in fair value of financial instruments increased to NIS 71 million ($19 million) in 2009 compared to income of NIS 225 million in 2008. This increase is mainly attributable to the following: (i) Loss from change in fair value of financial instruments (measured at fair value through profit and loss (mainly PC's notes)) amounted to NIS 240 million ($63.6 million)in 2009 compared to a gain of NIS 170 million in 2008; 72 (ii) Profit from change in fair value of swap transactions executed by PC in respect of its notes amounted to NIS 73 million ($19.3 million) in 2009 compared to NIS 96 million in 2008; (iii) Profit from change in fair value of embedded derivatives related to our hotel segment was NIS 17 million ($4.5 million) in 2009 compared to NIS 3 million in 2008; and (iv) Profit from marketable securities amounted to NIS 79 million ($21 million) in 2009 compared to a loss of NIS 43 million in 2008. (X) Other expenses, net, totaled NIS 260 million ($69 million) in 2009 compared to NIS 69 million in 2008. Our other expenses in 2009 mainly include the following: (i) Impairment of PC trading property in the amount of NIS 216 million ($57.2 million) which was affected by the real estate market conditions in Eastern Europe which was expressed by an increase in the sales yields and the expectations for decreases in rental income; (ii) Impairment loss in the amount of NIS 16 million ($4.2 million) attributable to property, plant and equipment (mainly hotels and other property); and (iii) Initiation expenses related to our activities in India in the amount of NIS 30 million ($8 million). As a result of the foregoing factors, we incurred loss before income tax in the total amount of NIS 707 million ($187 million) in 2009 compared to a loss of NIS 4 million in 2008. Tax benefits, attributable mainly to PC's notes, totaled NIS 36 million ($9 million) in 2009 compared to income taxes of NIS 25 million in 2008. The above resulted in losses from continuing operations totaling NIS 671 million ($178 million) in 2009 compared to NIS 29 million in 2008. Profit from discontinued operations, net, totaled NIS 17 million ($4 million) in 2009 compared to NIS 5 million in 2008. Our discontinued operations consist mainly of medical imaging operations and the sub-assemblies and component segment which were sold in previous years. This profit resulted mainly from the collection of receivables previously written off, income from royalties on patents rights and exchange rate differences attributable to monetary assets and liabilities pertaining to discontinued operations. The above resulted in losses of NIS 654 million ($173 million) in 2009, of which NIS 533 million ($141 million) is attributable to our equity holders and NIS 121 million ($32 million) is attributable to the minority interest. The loss in 2008 includes NIS 104 million attributable to our equity holders and income of NIS 80 million attributable to the minority interest. 2008 compared to 2007 Revenues and Gains Total revenues and gains decreased to NIS 1,098 million in 2008 compared to NIS 3,498.5 million in 2007. Set forth below is an analysis of our revenues and gains: (I) Revenues from shopping and entertainment centers decreased to NIS 524.2 million in 2008 compared to NIS 2,917.6 million in 2007. This revenue is derived from: (i) Revenues from the sale of trading property in the amount of NIS 439.3 million in 2008 compared to NIS 2,819.8 million in 2007. This decrease is attributable to the sale of one commercial center in 2008 (Plzen Plaza in the Czech Republic) compared to sale of four commercial centers in 2007 (Arena Plaza in Hungary, and Rybnik Plaza, Sosnowiec Plaza and Lublin Plaza in Poland); and 73 (ii) Revenues from the operations of shopping and entertainment centers in the amount of NIS 84.8 million in 2008 compared to NIS 97.8 million in 2007. This decrease is mainly attributable to the sale of the Arena Herzliya shopping and entertainment center in Israel in mid 2007, offset in part by an increase in entertainment operations within the commercial centers, and from the operations of the Plzen Plaza commercial center in the first half of 2008. (II) Revenues from hotels' operations and management decreased to NIS 384.2 million in 2008 compared to NIS 395.2 million in 2007. This decrease is attributable to the devaluation of the average exchange rates of the British Pound and the Euro (which are the functional currencies of our hotels in the United Kingdom and in Benelux) against the NIS, offset by an increase in revenues mainly due to the opening of the Radisson Blu Bucharest Hotel in Romania in the second half of 2008. (III) Gains from the sale of real estate assets and investments, net, are in respect of transaction for the sale of investment property and property, plants and equipment (mainly hotels). In 2008 we did not execute any such transaction and therefore we did not record any gain in this year. In 2007 we recorded gains from such transactions amounting to NIS 62.6 million, as a result of the sale of the Ballet Institute Building and the Duna Plaza Offices, both in Budapest, Hungary. (IV) Revenues from the sale of medical systems decreased to NIS 38.1 million in 2008 compared to NIS 49.6 million in 2007. This decrease is mainly attributable to a decrease in the number of " ExAblate " systems sold to 10 systems in 2008 compared to sales of 12 systems in 2007, and to the devaluation of the average U.S. dollar exchange rate (the functional currency of InSightec) against the NIS. (V) Change in shareholding of subsidiaries in 2008 amounted to a gain of NIS 49.1 million compared to NIS 5.3 million in 2007. The gain in 2008 is attributable mainly to an increase in our shareholding in PC as a result of the repurchasing of PC shares on the market. The gain in 2007 is attributable to a decrease in our shareholding in InSightec as a result of the issuance of Preferred A Shares by InSightec in November 2007. (VI) Revenues from sale of fashion retail increased to NIS 102.7 million in 2008 compared to NIS 68.1 million in 2007. This increase is attributed mainly to the opening of eight new stores during 2008. Expenses and losses Our expenses and losses were NIS 1,102.6 million in 2008 compared to NIS 2,573 million in 2007. Set forth below is an analysis of our expenses and losses: (I) Expenses of commercial centers decreased to NIS 432.7 million in 2008 compared to NIS 1,714.3 million in 2007. This decrease is attributable to: (i) A decrease in cost of trading property sold in 2008 in the amount of NIS 232.7 million in 2008 compared to NIS 1,492 million in 2007. Such costs in 2008 are attributable to the sale of one commercial center (Plzen Plaza in the Czech Republic) as compared to the sale of four commercial centers during 2007 (Arena Plaza in Hungary, and Rybnik Plaza, Sosnowiec Plaza and Lublin Plaza in Poland); and (ii) A decrease in other operating expenses to NIS 200 million in 2008 from NIS 222.2 million in 2007. This decrease is mainly attributable to: (i) a decrease of NIS 9.1 million in direct costs related to the operations of the commercial centers, mainly attributable to the sale of the Arena Herzliya shopping and entertainment center in Israel in mid 2007; (ii) a decrease of NIS 7.8 million in share-based payment expenses in respect of PC's options plan adopted at the end of October 2006; (iii) a decrease in employees and management salaries of NIS 2.6 million; (iv) a decrease of NIS 14.6 million in depreciation expenses mainly attributable to the sale of the Arena Herzliya shopping and entertainment center in Israel in mid 2007. The decrease was offset by increases in other general and administrative expenses of NIS 17.2 million, of which NIS 15.6 million are attributable to write off of deferred initiation expenses accrued in real estate projects in previous years for which PC has decided to cease its investment at the end of 2008. 74 (II) Cost of hotel operations and management increased to NIS 354.8 million in 2008 compared to NIS 330 million in 2007. This increase is attributable mainly to: (i) an increase in the direct costs of NIS 13.6 million mainly attributed to commencement of operations of the Radisson Blu Bucharest Hotel in Romania (ii) an increase of NIS 11.2 million in other operational expenses and depreciation expenses, mainly due to the pre-operating and pre-opening expenses related to the opening of the Radisson Blu Bucharest Hotel in Romania. The increase was offset by the devaluation of the average exchange rate of the British Pound and Euro (which are the functional currencies of our hotels in the United Kingdom and Benelux) against the NIS. (III) Cost and expenses of medical systems decreased to NIS 55.5 million in 2008 compared to NIS 69.9 million in 2007. This decrease is mainly attributable to a decrease in sales of systems in 2008 and represents sales of 10 systems as compared to 12 systems sold in 2007, with an equivalent decrease in InSightec's direct costs relating to the sale of the systems, general and administrative expenses and sale and marketing expenses. (IV) Cost of fashion merchandise increased to NIS 118 million in 2008 compared to NIS 80.3 million in 2007. The operations of Elbit Trade were mainly characterized in opening of new stores which caused a significant increase in operating expenses. In addition, Elbit Trade expanded its marketing efforts during 2008 in order to support the opening of its new stores. (V) Research and development expenses decreased to NIS 68.7 million in 2008 compared to NIS 69.5 million in 2007. The decrease is mainly attributed to the devaluation of the NIS (our reporting currency) against the average of the U.S. dollar (InSightec's functional currency) offset by an increase in research and development cost during 2008. (VI) General and administrative expenses decreased to NIS 55 million in 2008 compared to NIS 117 million in 2007. This decrease is attributable mainly to: (i) the lack of a provision for bonus payments to our directors in 2008 (since we did not generate "Profit" as defined in the bonus arrangements of our directors, upon which the bonus is calculated), compared to bonus payments in the amount of NIS 35.7 million in 2007 in respect of 2007 “Profit” and additional bonus payments in the amount of NIS 14.3 million recorded in 2007 in respect of “Profit” generated in 2006; (ii) reverse of bonuses provisions accrued in 2007 to our directors in the amount of NIS 6.1 million as approved in May 2008; and (iii) a decrease in stock based compensation expenses in the amount ofNIS 9.7 million. The decrease was offset by an increase of NIS 3.9 million in other general and administrative expenses. (VII) Financial expenses increased to NIS 296.5 million in 2008 compared to NIS 232.6 million in 2007. Such increase is attributable to the following: (i) Total interest expenses in respect of our bank loans and notes issued (including linkage differences in respect of bonds which are linked to the Israeli CPI) amounted to NIS 444.8 million in 2008 compared to NIS 325.3 million in 2007. From these amounts we have capitalized financial costs attributed to our real estate under construction amounts of NIS 191.6 million and NIS 104.8 million in 2008 and 2007, respectively. Accordingly, the net financial expenses in respect of our borrowings which were recorded in our consolidated income statements, amounted to NIS 253.2 million in 2008 compared to NIS 220.5 million in 2007. Such Increase is attributable to (i) an increase in the notes raised by us and PC during 2008; (ii) a 4.51% increase in the Israeli CPI, to which our notes are linked, in 2008 compared to a 2.79% increase in 2007; and (iii) an increase in the scope of loans provided to our investees in the hotel segment. The increase was offset by an increase in capitalized financial costs as a result of an increase in our assets qualified for capitalization; (ii) We suffered a loss from exchange rate differences in respect of our borrowings of NIS 25.8 million in 2008 compared to NIS 1.3 million in 2007. The losses from exchange rate differences in 2008 and 2007 are attributable mainly to devaluation of the Romanian Lei (the functional currency of our hotel in Romania) against the Euro and the U.S. dollar (the linkage currency of the bank loans provided to our subsidiaries in Romania); and 75 (iii) Other financial expenses increased to NIS 15.0 million in 2008 compared to NIS 1.4 million in 2007. (VIII) Financial income increased to NIS 135.3 million in 2008 compared to NIS 73.3 million in 2007. Such increase is attributable to the following: (i) We incurred an increase of NIS 42.7 million from interest income from bank deposits of NIS 144.5 million in 2008 compared to NIS 101.8 million in 2007. Such increase is attributable mainly to the increase in our cash balances as a result of the sale of four commercial centers in 2007 (mainly from the sale of Arena Plaza in Hungary in the end of 2007) and an issuance of notes by us and PC in the beginning of 2008; and (ii) We suffered a loss from exchange rate differences of NIS 9.2 million in 2008 compared to NIS 28.5 million in 2007. The losses from exchange rate differences in 2008 and 2007 are attributable mainly to decrease in our cash and deposits linked to the U.S. dollar as a result of a revaluation of the NIS against the U.S. dollar. (IX) Income from change in fair value of financial instruments increased to NIS 225.2 million in 2008 compared to NIS 18.3 million in 2007. This increase is mainly attributable to the following: (i) Income from change in fair value of financial instruments (measured at fair value through profit and loss) amounted to NIS 170 million in 2008 compared to a loss of NIS 17.3 million in 2007; and (ii) Income from change in fair value of swap transaction executed by PC in respect of its notes was NIS 95.6 million in 2008 compared to 12.5 million in 2007. This income was offset by losses from marketable securities which amounted to NIS 43.3 million in 2008 compared to gains of NIS 17.8 million in 2007. (X) Other expenses, net, totaled NIS 68.8 million in 2008 compared to NIS 38.2 million in 2007. Our other expenses in 2008 mainly include the following: (i) Impairment loss in the amount of NIS 50.6 million which is attributed to (i) impairment of property, plant and equipment (mainly hotels and other property) as well as our trading property and investment property in the amount of NIS 36.8 million; and (ii) provision for doubtful debts in the amount of NIS 13.8 million in respect of long term loans provided to third parties; (ii) Initiation expenses related to our activities in India in the amount of NIS 21.3 million; and (iii) Income in the amount of NIS 7.0 million which is attributable to collection of doubtful debt from third parties. As a result of the foregoing factors, we incurred losses before income tax in the total amount of NIS 4.3 million in 2008 compared to gains of NIS 925.6 million in 2007. Income taxes totaled NIS 24.7 million in 2008 compared to NIS 16.3 million in 2007. The above resulted in losses from continuing operations totaling NIS 29 million in 2008 compared to profit from continuing operations of NIS 909.3 million in 2007. Profit from discontinued operations, net, totaled NIS 4.9 million in 2008 compared to NIS 10.3 million in 2007. Our discontinued operation is attributable mainly to medical imaging operations and the sub-assemblies and component segment which were sold in previous years. This profit resulted mainly from the collection of receivables previously written off, income from royalties on patents rights and exchange rate differences attributable to monetary assets and liabilities pertaining to discontinued operations. The above resulted in losses of NIS 24.1 million in 2008, of which NIS 103.7 million is attributable to the equity holders of the Company and an income of NIS 79.6 million is attributable to the minority interest. The net profit in 2007 includes NIS 539.7 million attributable to the equity holders of the Company and NIS 379.9 million attributable to the minority interest. 76 B.Liquidity and Capital Resources General Our capital resources include the following: (a) public issuances of unsecured non-convertible and convertible notes by us and PC; (b) lines of credit obtained from banks and financial institutions; (c) proceeds from sales of trading property and real estate assets; (d) issuance of shares to the minority shareholders in InSightec; and (e) available cash and cash equivalents. See “ - Overview” above for information on the major transactions and events carried out by us in 2007, 2008 and 2009, which resulted in material changes in our liquidity and capital resources.Such resources are used for the following purposes: (i) Equity investments in our shopping and entertainment centers, our hotels and our residential projects, are constructed by our wholly owned and jointly, controlled subsidiaries (special purpose entities that are formed for the construction of our real estate projects (a “Project Company”)). We generally finance approximately 25%-30% of such projects through equity investments in the Project Companies, while the remaining 70%-75% is generally financed through a credit facility secured by a mortgage on the project constructed by the respective Project Company, registered in favor of the financial institution that provides such financing. The equity investments in the Project Companies are typically provided by us through shareholder loans that are subordinated to the credit facilities provided to the Project Company; (ii) Additional investments in InSightec, if necessary. InSightec’s capital resources are obtained primarily from additional investments in equity or in convertible notes by its shareholders and from its revenues from sales of medical systems. Such amounts are used for research and development activities aimed at obtaining FDA approvals for further treatments and other general corporate expenses such as cost of revenues, marketing and selling and general and administrative expenses; (iii) Additional investments in order to expand Elbit Trade’s operations by opening new Mango stores in Israel as well as to expand its activities in other brands, such as G-Star, GAP and Banana Republic; (iv) Additional investment in our associates (mainly venture capital investments); (v) Interest and principal payments on our notes and loans; and (vi) Payment of general and administrative expenses. Investment Policy in Marketable Securities In accordance with the investment policy adopted by our investment committee, we may invest up to NIS 500 million ($130 million) through several Israeli investment firms. Our investment portfolio is divided as follows: up to 15% in shares and 85% in government and corporate bonds with a rating of at least A on a domestic scale. The portfolio may not include investment in derivative instruments and trust funds. Our investments in marketable securities are classified as trading securities and therefore are exposed to market-price fluctuations which are recorded as gains or losses in our financial statements. Capital markets are subject to fluctuations in respect of events over which we have no control. Such changes may have an impact on the value of these investments upon realization. Liquidity The sectors in which we compete are capital intensive. We require substantial up-front expenditures for land acquisition, development and construction costs, certain investments in research and development as well as for the ongoing maintenance of our hotels and retail segments. Accordingly, we require substantial amounts of cash and financing for our operations. We cannot be certain that such external financing will be available on favorable terms, on a timely basis or at all. 77 During 2008, the world markets underwent a financial crisis which continued through 2009, resulting in lower liquidity in the capital markets. Lower liquidity may result in difficulties in raising additional debt or less favorable interest rates for such debt. In addition, construction loan agreements generally permit the drawdown of the loan funds against the achievement of pre-determined construction and space leasing milestones. If we fail to achieve these milestones, the availability of the loan funds may be delayed, thereby causing a further delay in the construction schedule. If we are not successful in obtaining financing to fund our planned projects and other expenditures, our ability to undertake additional development projects may be limited and our future profits and results of operations could be materially adversely affected. Our inability to obtain financing may affect our ability to construct or acquire additional land plots, shopping centers and hotels, and we may experience delays in planned renovation or maintenance of our hotels, or in completion of the construction of our trading property that could have a material adverse effect on our results of operations. We believe that,based on our current operating forecast, the combination of existing working capital andexpected cash flows from operations will be sufficient to finance our ongoing operations for the next twelve months. The followings items elaborate on the major transactions and events carried out by us in 2009, 2008 and 2007, which resulted in material changes in our liquidity: Sources of Cash from Major Transactions and Events: · During 2009 we issued unsecured non-convertible Series A Notes and Series F Notes to investors in Israel in an aggregate principal amount of approximately NIS 187 million. For interest rates and rating of our notes, see “ - Other Loans” below. · During 2009 we issued unsecured Series 1 Convertible Notes to investors in Israel in an aggregate principal amount of approximately NIS 112 million. For interest rates and rating of our notes, see “ - Other Loans” below. · In 2009 PC issued unsecured non-convertible Series B Notes to investors in Israel in an aggregate principal amount of approximately NIS 152 million. For interest rates and rating of PC's notes, see “ - Other Loans” below. · During 2009 PC signed several credit facility agreements with financial institutions in the total aggregate amount of €106 million. As of December 31, 2009, PC executed drawdowns from credit facilities in the amount of €44 million (of which €16 million was from the 2007 credit facility). · In 2009 we and PC received proceeds from sales of derivatives in the amount of NIS 154 million. · In 2009 we and PC received proceeds from the sale of PC shares in the amount of NIS 162 million. · During 2008 we raised a total of NIS 31 million aggregate principal amount of unsecured non-convertible Series F notes. For interest rates and rating our notes see “Other Loans” below. · In 2008 PC issued unsecured non-convertible series B notes to investors in Israel in an aggregate principal amount of approximately NIS 798.5 million. For interest rates, the rating of PC notes and other terms, see “Other Loans” below. · During 2008 PC signed several credit facility agreements with financial institutions in the total aggregate amount of €181 million. As of December 31, 2008, PC executed draw downs from such credit facilities in the amount of €80.6 million. · In July 2008, PC completed the handover of Plzen Plaza to Klepierre. The total consideration received from this sale by PC amounted to €54.6 million. 78 · During 2007 we raised a total of NIS 1,034.2 million aggregate principal amounts of unsecured non-convertible Series D through F Notes. For interest rates and rating of our notes see “ - Other Loans” below. · In 2007 PC issued unsecured non-convertible Series A Notes to investors in Israel in an aggregate principal amount of approximately NIS 305 million. For interest rates, the rating of PC notes and other terms, see “ - Other Loans” below. · In December 2007 PC completed the sale of the Arena Plaza shopping and entertainment center in Budapest to aAIM. The net cash consideration received by PC in January 2008 was €254.8 million. In addition, during 2008 PC received an additional cash consideration amounting to €5.6 million from aAIM as a result of purchase price adjustments of the transaction. · In November 2007, InSightec completed an internal round of financing of $30 million from its existing investors. The investment is in the form of Series A Preferred Shares. We invested $19.8 million in the Series A Preferred Shares. · In July 2007, PC sold its 50% stake in the Lublin Plaza project to Klepierre, The asset value (100%) of the Lublin Plaza at closing amounted to €78 million and the net cash consideration paid to PC amounted to €27.3 million. · In July 2007, Elscint completed the sale of the Arena Center located in the Herzliya Marina in Israel, pursuant to which, the buyer acquired all rights in and to the Arena Center reflecting an asset value of NIS 538 million. The net consideration received by us was NIS 335.2 million. Following purchase price adjustments, to be calculated based on Arena Center’s adjusted rent revenues (as this term is defined in the agreement), additional amounts may be paid to us. · In June 2007, Elscint completed a sale of its 50% interest in a company (“Andrassy”) which owns the building known as the “Ballet Institute Building” located in Budapest, Hungary. The net cash consideration was €29.8 million of which Elscint’s share was €14.9 million. · In May 2007, PC executed a transaction for the sale of the Duna Plaza offices ("DPO") in Budapest, Hungary, to Klepierre for a cash consideration of €14.2 million. · In May 2007, PC completed the delivery of two shopping and entertainment centers in Poland, the Rybnik Plaza and the Sosnowiec Plaza to Klepierre, reflecting a total asset value of €89.3 million. The net cash consideration received by PC was €48.2 million. The following is the use of cash for major transactions and events, other than those general purposes as described in " - Liquidity and Capital Resources - General” above: · At the end of 2008 and the beginning of 2009 we and PC purchased PC's shares from PC’s minority shareholders for a total consideration of NIS €12 million. Such shares were sold in October 2009 as described below. · In May 2008, PC distributed to its shareholders a dividend of €57 million ($83.8 million) out of which approximately €38.7 million was distributed to us and €18.2 million was distributed to PC's minority shareholders. · In June 2008, we distributed to our shareholders a dividend of NIS 168.0 million. · In April 2007, we distributed to our shareholders dividend of NIS 160.4 million. 79 The following table sets forth the components of our cash flows statements for the periods indicated: Year ended December 31, Convenience translation in $ thousands NIS Thousands NIS Thousands NIS Thousands Net cash provided by (used in) operating activities ) ) ) Net cash provided by (used in) investing activities ) ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) ) ) Cash flow from operating activities Our cash flow from operating activities is affected by our policy in respect of PC's shopping and entertainment centers which are classified as trading property since it is PC's management goal to sell these shopping and entertainment centers following their development. Accordingly, our cash flow from operating activities includes all the costs of acquisition and construction of a trading property and also the proceeds from sale of trading properties after their disposition. Therefore, in periods in which our investments in construction and/or acquisition of trading properties are higher than the proceeds from the sale of trading properties, we will have a negative cash flow from operating activities. Net cash used in operating activities was NIS 754 million (approximately $200 million) in 2009 compared to net cash of NIS 221 million provided byoperating activities in 2008 and net cash used in operating activities in the amount of NIS 853 million in 2007. Our cash flow from operating activities in 2009, 2008 and 2007 was influenced by the following significant factors: (i) Cash flow from operating activities in 2009 included negative cash flow resulting from the cost of purchase of trading properties and payments on the account of trading properties of NIS 673.6 million. Most of the acquisitions and investments in trading properties in 2009 were: (i) Romania (the Casa Radio), Bulgaria (Sophia project), Poland, Czech Republic (Liberec project), Latvia (Riga project) and India (Bangalore, Koragon Park and Chennai projects); and (ii) the first time consolidation of the Obuda project in Hungary in mid 2009. (ii) Cash flow from operating activities in 2008 included negative cash flow resulting from the cost of purchase of trading properties net of trading properties disposed of in the amount of NIS 826.4 million and payments on the account of purchase of trading properties of NIS 141.9 million in 2008. Most of the acquisitions and investments in trading properties in 2008 were in Romania (the Casa Radio and Plaza BAS projects), Serbia (Belgrade project), the Czech Republic (Liberec project), and India (Bangalore and Chennai projects). (iii) During 2007 we completed several transaction for the sale of trading properties which generated revenues of NIS 2,820 million, however a significant part of the proceeds from such sales were collected by us in the beginning of 2008 (mainly the proceeds from the sale of the Arena Plaza shopping and entertainment center to aAIM which was collected in January 2008). Accordingly, our cash flow from operating activities in 2007 includes a significant increase in trade accounts receivable to NIS 1,442 million which caused negative cash flow from operations in 2007, however, in 2008 it positively contribute to cash flow from operations when the proceeds were actually collected. 80 (iv) Operating activities in 2009, 2008 and 2007 also included the proceeds from operations of our hotel, retail and image guided segments less operating expenses of those segments (including research and development expenses, sales and marketing and general and administrative expenses attributable directly to those segments) as well as general and administrative expenses of our headquarters. Cash flow from investing activities Cash flow provided by investing activities amounted to NIS 215 million (approximately $57 million) in 2009 compared to cash flow used in investing activities in the amount of NIS 825 million in 2008 and NIS 535 million in 2007. Our cash flow from investing activities in 2009, 2008 and 2007 was influenced by the following factors: (i) Purchase of property, plant and equipment, investment property and other assets in the amount of NIS 107 million ($28 million) mainly attributable to the renovation of the Radisson Blu Bucharest Hotel in Romania, thelease hold improvements of Elbit Trade’s new stores and our hospital and agriculture activities in India. (ii) Proceeds from realization of property, plant and equipment, investments and loans in the amount of NIS 3 million. (iii) Proceeds from long-term deposits and long-term loans in the amount of NIS 111 million mainly due to: (a) proceeds from realization of financial instrument by us in the amount of NIS 82 million; and (b) proceeds from realization of long term deposits by PC in the amount of NIS 28 million. (iv) Investments in long-term deposits and long term loans in the amount of NIS 11 million. (v) Proceeds from interest received from deposits in the amount of NIS 91 million. (vi) Sales of a subsidiary’s shares to such subsidiary’s minority shareholders in the amount of NIS 160 million which is attributable to the resale of PC shares by PC and us. (vii) Purchase of minority shares in subsidiaries in the amount of NIS 44 million, mainly related to repurchase of PC shares by PC and us. (viii) Purchase of available for sale marketable securities net of proceeds from available for sale marketable securities amounted to NIS 24 million. (ix) Proceeds from the sale of deposits and marketable securities in the amount of NIS 42 million executed by us. (i) Investment in long-term deposits and long-term loansin the amount of NIS 588 million mainly due to: (a) investments in financial notes by us and by PC in the amount of NIS 386 million; (b) Investment in long term deposits of NIS 181 million. Such deposits are used as a security for swap transactions executed by PC and for loans granted to us. (ii) Purchase of property, plant and equipment, investment property and other assets in the amount of NIS 534.8 million mainly attributable to the renovation of the Radisson Blu Bucharest Hotel in Romania and acquisition of the land in the Bangalore project in India. (iii) Proceeds from interest received from deposits in the amount of NIS 133.7 million. 81 (iv) Purchase of minority shares in subsidiaries in the amount of NIS 51.3 million, mainly related to repurchase of PC shares in the market by PC. (v) Proceeds from the sale of deposits and marketable securities in the amount of NIS 183.5 million executed by us. (i) Investment in a company that was initially consolidated in the amount of NIS 135.1 million in 2007 attributable to our investments in the Chennai Project in India. (ii) Purchase of property, plants and equipment, investment property and other assets in 2007 in the amount of NIS 339 million mainly attributable to the renovation of the Radisson Blu Bucharest Hotel in Romania and the acquisition of the Kochi project in India. (iii) Payment on account of land in 2007 in the amount of NIS 203 million related to an advance payment on account of the acquisition of land in the Bangalore project in India. (iv) Purchase of deposits and marketable securities in 2007 in the amount of NIS 422.8 million executed by us in 2007. (v) Proceeds from realization of investments in subsidiaries of NIS 483.7 million in 2007 attributable mainly from the sale of the “Ballet Institute Building” located in Budapest, Hungary and the sale of the Arena Herzliya shopping and entertainment center located in Israel. Cash flow from financing activities Cash flow provided by financing activities decreased to NIS 308.9 million ($81.8 million) in 2009 compared to NIS 965 million in 2008 and NIS 700 million in 2007. Our cash flow provided by financing activities in 2009, 2008 and 2007 was influenced by the following factors: (i) Interest paid in cash by us in the amount of NIS 320 million (approximately $85 million) on our borrowings (mainly notes issued by us and PC and loans provided to our hotels). (ii) Proceeds from borrowings, net, of repayment of loans in the amount of NIS 368 million (approximately $98 million), mainly attributable to the funds raised by PC and us from unsecured non-convertible and convertible notes issued during 2009. (iii) Proceeds from short-term credit in the amount of NIS 272 million (approximately $72 million), mainly attributable to new loans raised by PC during 2009 in order to finance the construction of its trading property. (iv) Repayment by us of short-term credit in the amount of NIS 83 million (approximately $22 million) related to financial instrument. (v) Proceeds from selling derivatives in the amount of NIS 72 million (approximately $19 million). 82 (i) Proceeds from borrowings, net, of repayment of loans in the amount of NIS 1,034 million, mainly attributable to the funds raised by PC and us from unsecured non-convertible notes issued during 2008. (ii) A dividend payment by us to our shareholders in the amount of NIS 168 million. (iii) A dividend payment to minority shareholders of PC in the amount of NIS 97.8 million. (iv) Proceeds from short-term credit in the amount of NIS 526.7 million, mainly attributable to new loans raised by PC during 2008 in order to finance the construction of its trading property. (v) Interest paid in cash by us in the amount of NIS 333.3 million on our borrowings (mainly notes issued by us and PC and loans provided to our investees in the hotel segment). (i) Proceeds from borrowings net of repayment of loans were NIS 1432.7 which are mainly attributable to the funds raised by us and PC from unsecured non-convertible notes issued during 2007. (ii) A dividend payment in 2007 of NIS 160.4 million. (iii) Repayment of short-term credit in the amount of NIS 323.7 million mainly related to repayment of short-term credit as a result of disposal of PC's project companies during 2007. Major balance sheet changes The following table discloses the balance sheet balances in NIS million and major balance sheet items as a percentage of total assets as of December 31, 2009, 2008 and 2007: NIS million % NIS million % NIS million % Current assets % (*) 70 % (*) % Current liabilities % (*) 23
